Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 1 of 218

SURROGATE'S COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as Trustee

of the Orly Genger 1993 Trust, Created by Trust Agreement
Dated December 13, 1993 between ARIE GENGER, as
Grantor, and LAWRENCE M. SMALL and SASH A.
SPENCER, as Trustees, to Turnover Property to the Orly
Genger 1993 Trust.

 

In the Matter of DALIA GENGER, trustee of the ORLY
GENGER 1993 TRUST,

Petitioner,
~ against -
ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC, NEW
TR EQUITY I, LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER, DAVID
BROSER, JOHN DOES 1-20, and JANE DOES 1-20,

Respondents.

 

 

FILENO. 2008-0017/E

Hon. Nora S. Anderson

AFFIRMATION

OF JOHN BOYLE

IN SUPPORT OF THE TR
ENTITIES' MOTION TO
DISMISS THE
AMENDED PETITION
FOR TURNOVER OF
TRUST PROPERTY AND

OTHER RELIEF

John Boyle, an attorney duly admitted to practice before the courts of the State of

New York, hereby affirms, under CPLR 2106, the following under penalty of perjury:

1. I am an attorney admitted to practice before the courts of the State of New

York and counsel at Skadden, Arps, Slate, Meagher & Flom, LLP, attomeys for Respondents

Glenclova Investment Company, TR Investors, LLC, New TR Equity I, LLC, New TR Equity II,

LLC, Trans-Resources, LLC, in the above-captioned proceeding.

2. I submit this Affirmation in support of the TR Entities' Motion to Dismiss

the Amended Petition for Turnover of Trust Property and Other Relief. I am familiar with the
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 2 of 218

facts and circumstances of this proceeding by virtue of my personal involvement in it and a
review of the case files, and the information provided herein is true and correct to the best of my
knowledge, information, and belief.

3. On April 17, 2018, I received via FedEx overnight service a single copy of
the Amended Petition. The FedEx envelope indicated that the package was shipped on April 16,
2018 from a location identified as 169 South Main Street, New City, NY, to be delivered to me
at my office address. No citations accompanied the Amended Petition and, to date, no citations
or supplemental citations issued in connection with the original Petition or the Amended Petition
have been served on me as attorney for the TR Entities. Counsel for the Petitioner did not
contact me to ask if I would accept service of the Amended Petition on behalf of the TR Entities
and I have never agreed to accept such service nor have I waived proper service of the original
Petition or the Amended Petition under the CPLR and the SCPA.

4. Attached as Exhibit A is a true and correct copy of the Amended Petition
for Turnover and Other Relief filed in this proceeding on April 13, 2018, by Dalia Genger as
trustee of the Orly Genger 1993 Trust.

5. Attached as Exhibit B is a true and correct copy of the Decision of Justice
Cooper, dated June 3, 2016 in Genger v. Genger, Index No. 302436/2002 (Sup. Ct. N.Y. Cty).

6. Attached as Exhibit C is a true and correct copy of this Court's June 21,
2017 decision in In re Orly Genger, File No. 2008-0017 (Surr. Ct. N.Y. Cty), denying Dalia
Genger's motion to dismiss Orly Genger's application to remove Dalia Genger as trustee of the

Orly Genger 1993 Trust.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 3 of 218

7. Attached as Exhibit D is a true and correct copy of the Second Amended
Stipulation of Discontinuance (the "NY Dismissal with Prejudice") [Dkt. #487], dated July 1,
2013, in Genger v. Genger, 651089/2010 (Sup. Ct. N.Y. County).

8. Attached as Exhibit E is a true and correct copy of the Settlement
Agreement dated June 16, 2013.

9. Attached as Exhibit F is a true and correct copy of the Stipulation and
Proposed Order of Dismissal (the "Delaware Dismissal"), entered August 30, 2013 in Genger v.
TR Investors, LLC, C.A. No. 6906-CS (Del. Ch. Ct).

10. Attached as Exhibit G is a true and correct copy of a letter, dated August
9, 2013, from Jeremy Anderson, as attorney for Dalia Genger as trustee of the Orly Genger 1993
Trust, to Chancellor Strine in Genger v. TR Investors, LLC, C.A. No. 6906-CS (Del. Ch. Ct).

11. Attached as Exhibit H is a true and correct copy of the Order to Sever
[Dkt. # 1153], entered November 25, 2014, in Genger v. Genger, Index No. 651089/2010 (Sup.
Ct. N.Y. County).

12. Attached as Exhibit lis a true and correct copy of the Orly Genger 1993
Trust Agreement.

13. Attached as Exhibit J is a true and correct copy of the Memorandum of
Law of Dalia Genger [Dkt. #216], filed March 6, 2012, in support of Dalia Genger's motion to
dismiss the complaint in Genger v. Genger, Index No. 651089/2010 (Sup. Ct. N.Y. County).

14. Attached as Exhibit K is a true and correct copy of the Amended Answer
and Cross-Petition of Dalia Genger, filed August 22, 2017, in Jn re Orly Genger, File No. 2008-

0017 (Surr. Ct. N.Y. County).
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 4 of 218

15. Attached as Exhibit L is a true and correct copy of the Notice of Motion
[Dkt. #1099], filed on August 11, 2014, by Dalia Genger in Genger v. Genger, Index No.
651089/2010 (Sup. Ct. N.Y. County).

16. Attached as Exhibit M is a true and correct copy of the Petition for
Turnover and Other Relief filed in this proceeding on June 14, 2016, by Dalia Genger as trustee
of the Orly Genger 1993 Trust.

Dated: New York, NY
May 7, 2018

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 5 of 218

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
X

 

In the Matter of the Petition of Dalia Genger, as Trustee of
the Orly Genger 1993 Trust, Created by Trust Agreement

 

 

 

 

 

Dated December 13, 1993 between ARIE GENGER, MISCELARCOUS ee
as Grantor, and LAWRENCE M. SMALL and APR 18 2018
SASH A. SPENCER, as Trustees, to Turnover Property “FLED
o the Orly Genger 1993 Trust. Clerk
X
DALIA GENGER,
Trustee of the Orly Genger 1993 Trust,
Petitioner, Index No. 2008-0017/E

-against-

ORLY GENGER, ARIE GENGER, GLENCLOVA

INVESTMENT COMPANY, TR INVESTORS, LLC AMENDED PETITION
NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC, FOR TURNOVER OF
TRANS-RESOURCES, INC. TRUST PROPERTY
ARNOLD BROSER, AND OTHER RELIEF
DAVID BROSER, JOHN DOES. 1-20, and

JANE DOES 1-20,

Respondents,
4

 

TO THE SURROGATE’S COURT, COUNTY OF NEW YORK:
It is respectfully alleged:

The Parties

1. Petitioner, Dalia Genger, resides and is domiciled at 200 E. 65" Street, in the City

of New York, County of New York and State of New York.

2. Petitioner is the Trustee of the Orly Genger 1993 Trust (the “Orly Trust”).

3. Respondent Orly Genger (“Orly”) is the only non-contingent beneficiary of the

Orly Trust (in addition to her daughter Lily). The remaining respondents (“Respondents”) are

interested parties who wrongfully aided and abetted Orly in the misappropriation of Orly Trust

-1-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 6 of 218

assets,
Jurisdiction and Venue
4. This Court has subject matter jurisdiction pursuant to the Surrogate’s Court
Procedure Act, inter alia, SCPA 103(50), SCPA 207(1), and SCPA 209(6).

5. Venue in this County is proper pursuant to, inter alia, SCPA 207(1).

 

The Orly Trust
6. On or around December 13, 1993, Arie Genger (“Arie”) settled the Orly Trust

pursuant to a written Trust Agreement executed by Arie, as Grantor, the two prior Trustees,
Lawrence M. Small and Sash A. Spencer (the “Trust Agreement”). (Ex. 1.)

7. Pursuant to Article ELEVENTH, Section C of the Trust Agreement, all trust
funds are to be held in the name of the Orly Trust, and no Orly Trust assets are to be used for the
benefit of Orly’s creditors (the “Trust Agreement Obligations”).

8. The Respondents were aware of the Trust Agreement Obligations.

Orly Trust Derivative Litigation

9. In July 2010, Orly instituted a derivative action the Supreme Court, New York
County entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010, by which she
brought claims “on behalf of the Orly Trust as the beneficiary of the Orly Trust” (the “Orly Trust
Derivative Litigation”). The Complaint sought to assert claims for the Orly Trust’s ownership in
shares of stock in a company called Trans-Resources, LLC as successor to Trans-Resources, Inc.

(“TRI”). Orly later amended her pleading to assert claims against, inter alia, the purchasers of

 

those TRI shares, Respondents Glenclova Investment Company, TR Investors, LLC , New TR
Equity I, LLC, and New TR Equity II, and TRI (collectively, the “Trump Group Entities”). (Ex.

2.)
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 7 of 218

10... On January 2, 2013, in the Orly Trust Derivative Litigation, Justice Jaffe of the
Supreme Court, New York County adopted Orly’s position that she “has legal standing to
represent the Orly Trust” and “may act on behalf of the Orly Trust unless and until the
Surrogate's Court rules otherwise in an appropriate action there.” (Ex. 3.)

11, Earlier on in the same Orly Trust Derivative Litigation, Orly moved to restrain
Petitioner from pursuing what Orly characterized as a “duplicative” action as Trustee of the Orly
Trust before the Delaware Chancery Court, by which Petitioner was seeking a declaration of
obtain ownership of the same TRI shares. According to Orly: “In the instant action ..., I seek,
among other things, the return of those [same] TRI Shares to the Orly Trust.” Also according to
Orly, Petitioner’s “contention that the Orly Trust is not a party to this action ... is meritless.
Orly is prosecuting this action on behalf of the Orly Trust.” The Supreme Court, New York
County, agreed, restraining Petitioner from pursuing the action in the Delaware Chancery Court
by which the Orly Trust had sought the TRI shares. (Ex. 4.)

12. As a derivative plaintiff for the Orly Trust, having prevented the ‘duplicative
litigation’ brought by Petitioner herself on behalf of the Orly Trust, Orly became the de facto
trustee of the Orly Trust and owed fiduciary duties to the Orly Trust.

13. Respondents knew that Orly owed fiduciary duties to the Orly Trust.

Discontinuance With Prejudice of
The Orly Trust Claims

14. In June 2013, Orly disclosed that she had “entered into a confidential settlement
agreement to resolve all issues among the stipulating parties,” which included the Trump Group
Entities. However, the settlement terms were left undisclosed. Petitioner sought production of
the settlement agreement, but Orly refused to produce it, claiming the document was too

“confidential.” When it was proposed that the document be produced under “Attorney’s Eye’s

-3-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 8 of 218

Only” limitation, Orly refused that proposal as well. Instead, Orly submitted the Settlement
Agreement to Justice Jaffe, unsolicited, for in camera inspection.

15. _ By letter dated June 28, 2013, counsel to the Trump Group Entities wrote to the
Court on behalf of all settling parties “including ... Orly Genger” confirming that: “A material
term of the agreement among the settling parties was the dismissal of all claims presently
pending against one another, in whatever capacity they were brought. [If the settlement
stipulation was drafted so as to] have the effect of not dismissing Orly Genger's derivative claims
against the Trump Group [Entities], contrary to the agreement of the settling parties. Excluding
such claims from the claims that are to be dismissed is not what the Trump Group [Entities]
bargained and paid for in the settlement... .” (Ex. 5, emphases in original.)

16. Neither Orly nor any of the other settling parties disagreed with counsel’s
Statements regarding the scope of the settlement. Accordingly, on July 1, 2013, Justice Jaffe
signed the requested Stipulation and Order of Discontinuance with Prejudice. (Ex. 6.)

The Trump Group Entities Settlement Agreement

17. Months later, as part of a parallel proceeding, the United States District Court
directed Orly to produce her settlement agreement with the Trump Group Entities (the “Trump
Group Entities Settlement Agreement”). (Ex. 7.) The document revealed that Orly had settled
her claims against the Trump Group Entities both “in her individual capacity and in her capacity
as beneficiary of the Orly Genger 1993 Trust” — the latter being the very capacity by which this
Court permitted Orly to assert derivative claims. According to its signatories, the purpose of the
agreement was “to resolve all issues, disputes and disagreements between [Orly and the other
Settling Parties], including but not limited to the issue of ownership of all [TRI] shares,” most

significantly those TRI shares claimed by the Orly Trust.

4.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 9 of 218

18. In exchange, the Trump Group Entities agreed to pay $32.3 million to the so-
called “AG Group,” consisting of Orly, her father Arie, and Respondents Amold and David
Broser (collectively, “the Brosers”). Upon information and belief, the Brosers are creditors of
Orly personally, to whom Orly owes many millions of dollars. The payments were broken up
into: (a) an immediate payment of $17.3 million and (b) two follow-up payments of $7.5 million.
According to the federal court, which reviewed the document, “Orly monetized her beneficial
interest in the Orly Trust[’s] [TRI] shares for $32.3 million ....” (Ex. 8.)

19. The Trump Group Entities have since reaffirmed that the federal court construed
the Trump Group Entities Settlement Agreement correctly:

“[Any suggestion] that the confidential settlement agreement might only dis-miss

Orly’s individual claims against the Trump Group [Entities], but not resolve the

Orly Trust’s claims against the Trump Group [Entities] and the TPR Group... is

counterfactual. This Court has already held that certain of Orly’s claims in this

action, including the remaining claims, are derivative in nature, and may be

maintained by Orly on behalf of the Orly Genger 1993 Trust. ... In settling the

claims among them, the Trump Group [Entities], Trans-Resources, Orly and Arie

agreed to the dismissal of all claims presently pending against one another. This

agreement is memorialized in the Second Amended Stipulation of

Discontinuance.

20. Evidencing this intent, in Section 6(a) of the Trump Group Entities Settlement
Agreement, Orly settled and released all of her claims in the Trump Group Entities Settlement in
both her derivative and individual capacities. (Ex. 7, p. 10: Orly releasing the Trumps “in all
capacities.”) In Section 8(a) thereof, Orly further agreed to “cause” the Orly Trust to do the
same, which she later did, advising the Delaware Chancery Court that she favored dismissal of
Petitioner’s action on behalf of the Orly Trust. The case was dismissed.

The Settlement Proceeds

21. Under applicable law, the proceeds of a settlement obtained in a derivative

lawsuit belong to the direct plaintiff (in this case, the Orly Trust), not the derivative plaintiff (in

5.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 10 of 218

this case, Orly personally). Nonetheless, to date, none of the aforementioned $32.3 million (the
“Settlement Proceeds”) has been remitted to the Orly Trust, nor have any of the settling parties
indicated an intention to do so in the future.

22. At a hearing before Justice Jaffe on March 25, 2015, counsel to the Trump Group
Entities confirmed that $17.3 million of the Settlement Proceeds has already been paid, but that
$15 million remains to be paid (“Remaining Payment”). (Ex. 9, pp. 10-11.)

23. ‘In a recent brief, Orly has alleged that, to date, she has not personally received
any of the Settlement Proceeds. If true, this means $17.3 million of the Settlement Proceeds has
been paid to other members of the “AG Group,” i.e., the Brosers and Arie (the “Initial
Payment”), Orly has not disclosed the intended recipients of the remaining $15 million.

24. Consistent with her fiduciary duty to the Orly Trust and the express terms of the
Trust Agreement Obligations, Orly was required to ensure that the Trump Group Entities
Settlement proceeds were paid to the Orly Trust. Orly failed to comply with these duties and
obligations. Respondents Arie Genger, Arnold Broser, and David Broser were aware of, and
aided and abetted, Orly’s breaches of her fiduciary duty to the Orly Trust and the express terms
of the Trust Agreement Obligations.

25. In addition to the named Respondents Arie Genger, Amold Broser, and David
Broser, Orly was further aided and abetted in her breaches of her fiduciary duty to the Orly Trust
and the express terms of the Trust Agreement Obligations was aided and abetted by other
attorneys, advisors and other professionals who were aware of her duties and obligations and
profited from the breach thereof. Petitioner reserves her right to amend her Petition to add these
John Does and Jane Does as additional Respondents, as further facts become available through

discovery and otherwise.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 11 of 218

Petitioner’s Substitution Motion
26. _In order to protect the rights of the Orly Trust, Petitioner moved in the Supreme
Court, New York County, for an order permitting it to substitute for Orly as plaintiff in the Orly
Trust Derivative Litigation and compelling the settling parties to deposit the Settlement Proceeds

into Court. Orly vigorously opposed the Petitioner’s motion, on the ground, inter alia, that she is

 

seeking to remove the Petitioner as Trustee of the Orly Trust. By Interim Order dated May 7,
2015, Justice Jaffe neither granted nor denied the motion, but rather held it in abeyance pending
this Court’s determination of Orly’s removal petition. (Ex. 10.)

27. At the March 25, 2015 hearing on Petitioner’s motion, Justice Jaffe suggested it
might already be too late to deposit the Initial Payment into Court, as the $17.3 million
apparently has already been paid out to non-parties. (Ex. 9, p. 28: “it sounds like that ship has
sailed”). Accordingly, Petitioner brings this Petition seeking, inter alia, monetary damages for
misappropriation of Orly Trust assets. To the extent such Settlement Proceeds are recoverable,
Petitioner seeks turnover of those funds for the Orly Trust.

Count I: Breach of Fiduciary Duty and Aiding and Abetting Breach of Fiduciary Duty
Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

28. The allegations contained in paragraphs 1 through 27 hereinbefore are realleged
as if fully set forth herein.

29. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

30. Orly owed a fiduciary duty to the Orly Trust.

31. Consistent with her fiduciary duty to the Orly Trust, Orly was required to ensure
that the Settlement Proceeds were paid to the Orly Trust.

32. Orly did not so do. Instead, she entered into the Trump Group Entities Settlement

-7-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 12 of 218

Agreement, which provided for the Settlement Proceeds to be paid to parties other than the Orly
Trust, and she authorized payment of the Settlement Proceeds to such other parties.

33.  Orly’s actions constitute a breach of fiduciary duty.

34, | Respondents Arie Genger, Arnold Broser, and David Broser were aware of Orly’s
fiduciary duty to the Orly Trust.

35. Respondents Arie Genger, Amold Broser, and David Broser knowingly induced

and/or participated in Orly’s breach of her fiduciary duty to the Orly Trust by, inter alia, taking

 

the Settlement Proceeds which belong to the Orly Trust, by drafting and entering into the Trump
Group Entities Settlement Agreement which failed to direct payment of the Settlement Proceeds
to the Orly Trust, by advising and inducing Orly to enter into the Trump Group Entities
Settlement Agreement which failed to direct payment of the Settlement Proceeds to the Orly
Trust, and/or by directing and authorizing payment of the Settlement Proceeds to parties other
than the Orly Trust.

36. In doing so, Respondents Arie Genger, Arnold Broser, and David Broser aided
and abetted Orly’s breach of fiduciary duty.

37. |The Orly Trust has been injured by Orly’s breach of fiduciary duty and the
remaining Respondents’ Arie Genger, Arnold Broser, and David Broser aiding and abetting of
Orly’s breach of her fiduciary duty to the Orly Trust in the amount of $32.3 million, plus
statutory interest.

Count IJ: Tortious Interference with Contract
Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

38. The allegations contained in paragraphs | through 37 hereinbefore are realleged
as if fully set forth herein.

39. The Trust Agreement is a valid contractual agreement by the Orly Trust.

-8-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 13 of 218

40. _ Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

41. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

42. Respondents Orly Genger, Arie Genger, Amold Broser, and David Broser were
aware of the Trust Agreement Obligations.

43. The Orly Trust, acting through its de facto trustee Orly in the Orly Trust
Derivative Litigation, breached the Trust Agreement Obligations by causing the Settlement
Trustees to not be held in the name of the Orly Trust, and to instead use the Settlement Proceeds
for the benefit of Orly’s creditors, including the Brosers.

44. Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser caused
the Orly Trust’s breach of the Trust Agreement Obligations by, inter alia, taking the Settlement
Proceeds which belong to the Orly Trust, by drafting and entering into the Trump Group Entities
Settlement Agreement which failed to direct payment of the Settlement Proceeds to the Orly
Trust, by advising and inducing Orly to enter into the Trump Group Entities Settlement
Agreement which failed to direct payment of the Settlement Proceeds to the Orly Trust, and/or
by directing and authorizing payment of the Settlement Proceeds to parties other than the Orly
Trust.

45. In doing so, Respondents Orly Genger, Arie Genger, Arnold Broser, and David
Broser tortiously interfered with the Trust Agreement Obligations.

46. Respondents’ Orly Genger, Arie Genger, Arnold Broser, and David Broser

interference with the Trust Agreement Obligations was both intentional and improper.

-9.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 14 of 218

47, The Orly Trust has been injured by Respondents’ Orly Genger, Arie Genger,
Arnold Broser, and David Broser tortious interference with contract in the amount of $32.3
million, plus statutory interest.

Count IIT: Money Had and Received
Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

48. The allegations contained in paragraphs | through 47 hereinbefore are realleged
as if fully set forth herein.
49. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the

name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s

creditors.

50. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

51. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

52. Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser knew
that Orly was required to ensure that the Trump Group Entities Settlement proceeds were paid to
the Orly Trust.

53. However, pursuant to the terms of the Trump Group Entities Settlement
Agreement, the Settlement Proceeds were and are to be paid by the Trump Group Entities to
parties other than the Orly Trust.

54. None of the Settlement Proceeds have been paid to the Orly Trust.

55. Respondents Orly Genger, Arie Genger, Amold Broser, and David Broser
received the Settlement Proceeds instead of the Orly Trust.

56. | Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser
-10-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 15 of 218

received a benefit from the Settlement Proceeds which belongs to the Orly Trust.

57. Under principles of good conscience, Respondents Orly Genger, Arie Genger,
Arnold Broser, and David Broser should not be allowed to retain the Settlement Proceeds which
belong to the Orly Trust, but rather should be compelled to return all $32.3 million to the Orly
Trust, plus statutory interest.

Count IV: Unjust Enrichment
Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

58. The allegations contained in paragraphs 1 through 57 hereinbefore are realleged
as if fully set forth herein.

59. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

60. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

61. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

62. Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser knew
that Orly was required to ensure that the Settlement Proceeds were required to be paid to the
Orly Trust.

63. Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser
received the Settlement Proceeds instead of the Orly Trust.

64. Respondents Olry Genger, Arie Genger, Arnold Broser, and David Broser
received a benefit from receiving the Settlement Proceeds which belong to the Orly Trust.

65. The benefit Respondents Olry Genger, Arie Genger, Arnold Broser, and David

-ll-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 16 of 218

Broser received from payment of the Settlement Proceeds was at the expense of the Orly Trust.

66. Under principles of equity and good conscience, Respondents Orly Genger, Arie
Genger, Arnold Broser, and David Broser must make restitution to the Orly Trust in the amount
of $32.3 million, plus statutory interest.

Count V: Turnover
Against All Respondents

67. The allegations contained in paragraphs | through 66 hereinbefore are realleged
as if fully set forth herein.

68. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

69. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

70. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

71. Respondents knew that Orly was required to ensure that the Settlement Proceeds
were required to be paid to the Orly Trust.

72. Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser
received the Settlement Proceeds instead of the Orly Trust.

73. | Respondents have in their possession the Settlement Proceeds which should be
delivered to the Orly Trust.

74. Respondents the Trump Group Entities have in their possession, custody or
control the Remaining Payment which has yet to be paid and which should be delivered to the

Orly Trust.

-]2-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 17 of 218

75. Respondents have refused to turn over the Settlement Proceeds in their respective
possession, custody or control to the Orly Trust or pay it into Court.

76. Respondents should be compelled to turn over to the Orly Trust all Settlement
Proceeds in their possession, custody or control.

Count VI: Injunction
Against the Trump Group Entities

77. The allegations contained in paragraphs 1 through 76 hereinbefore are realleged
as if fully set forth herein.

78. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

79. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

80. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

81. Respondents knew that Orly was required to ensure that the Settlement Proceeds
were required to be paid to the Orly Trust.

82. Respondents the Trump Group Entities have in their possession, custody or
control the Remaining Payment which has yet to be paid and which should be delivered to the
Orly Trust.

83. If Respondents the Trump Group Entities pay the Remaining Payment to any of
the other Respondents or to any party other than the Orly Trust or otherwise expend, encumber,
spend, transfer or release the Remaining Payment, the Orly Trust will be irreparably harmed.

84. Accordingly, the Trump Group Entities must be preliminarily and permanently

-13-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 18 of 218

enjoined from paying, expending, encumbering, spending, transferring or releasing the
Remaining Payment to any of the other Respondents or to any party other than the Orly Trust,
until further order of this Court.

Count VII: Accounting
Against Respondent Orly

85. The allegations contained in paragraphs 1 through 84 hereinbefore are realleged
as if fully set forth herein.

86. | Orly has never provided an accounting of the Settlement Proceeds, which are an
asset of the Orly Trust.

87. As a matter of law and equity, Orly should provide an accounting of the
Settlement Proceeds.

Interested Parties

88. The names and addresses of all persons, other than the Petitioner, interested in the
obtaining a determination of the issues presented in this Petition, and all other persons interested
in this proceeding who are required to be cited upon this application or concerning whom this
Court is required to have information, are:

(a) The following who are of full age and sound mind or are corporations or
associations:

ORLY GENGER

210 Lavaca Street #1903

Austin, Texas 78701

Interest: Beneficiary and Respondent

ARIE GENGER
17001 Collins Avenue,
Sunny Isles Beach, Florida

Interest: Respondent

-14-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 19 of 218

GLENCLOVA INVESTMENT COMPANY
41 Madison Ave,
New York, New York

Interest: Respondent

TR INVESTORS, LLC
41 Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY I, LLC
41 Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY II, LLC,
41 Madison Ave,
New York, New York

Interest: Respondent

TRANS-RESOURCES, LLC as successor to Trans-Resources, Inc.
41 Madison Ave,
New York, New York

Interest: Respondent

ARNOLD BROSER
5371 Fisher Island Drive,
Miami Beach, Florida

Interest: Respondent

DAVID BROSER
104 West 40th Street, 19th Floor
New York, New York

Interest: Respondent

SAGI GENGER 1993 TRUST
C/O John Dellaportas

Kelley Drye & Warren LLP
101 Park Avenue

-15-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 20 of 218

New York, NY 10178

Interest: Contingent Remainderman

(b) — The following who are persons under disability:
Infants: None
Others under a disability: None

(c) The following persons who are confined in prison: None

(d) — The following persons whose names or whereabouts are unknown: None

89. | There are no persons, corporations or associations other than those mentioned
who are interested in this proceeding.

90. No previous application for this or similar relief has been made to this or any
other court except Motion Seq. 42 (for payment into Court) in the Orly Trust Derivative
Litigation, entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010 in New
York Supreme Court, New York County. Motion Seq. 42 was held in abeyance by the Supreme

Court pending a determination by this Court.

-16-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 21 of 218

WHEREFORE, Petitioner requests the following relief::

a. Against respondents Orly Genger, Arie Genger, Arnold Broser and David Broser,
damages in the amount of $32.3 million, plus statutory interest;

b. Against respondents Glencova Investment Co., TR Investors, LLC, New TR
Equity I, LLC, New TR Equity II, LLC, Trans-Resources, LLC, as successor to Trans-
Resources, Inc., turnover of the Remaining Payment;

c. Against respondents Glencova Investment Co., TR Investors, LLC, New TR
Equity I, LLC, New TR Equity II, LLC, Trans-Resources, LLC, as successor to Trans-
Resources, Inc preliminarily and permanently enjoining them from paying, expending,
encumbering, spending, transferring or releasing the Remaining Payment to any of the

other Respondents or to any party other than the Orly Trust, until further order of this Court;

d. imposition of a constructive trust on the Settlement Proceeds;

e. an order directing the delivery of the Settlement Proceeds to her as Trustee;
fan accounting of the Settlement Proceeds; and

g. such other relief as to the Court seems just and necessary.

Dated: New City, New York
April {&, 2018

Ls henge

DALIA GENGER /
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 22 of 218

VERIFICATION

STATE OF NEW YORK

) ss.:
COUNTY OF NEW YORK

DALIA GENGER, the petitioner named in the foregoing Amended Verified

Petition, being duly sworn, deposes and says:
1.1 am the Petitioner in this matter.

2.1 have read the annexed Amended Verified Petition, know the contents thereof and
the same are true to my knowledge, except those matters thereon which are stated to be
alleged upon information and belief, and as to those matters I believe them to be true.

DALIA GENGER

Sworn to before me this
\Q day of April, 2018

Notary Public =

MONICA LYNN HOWARD
Notary Public - State of New York
NO. 01HO6348491
Qualified in Queens County
My Commission Expires Sep 26, 2020

 
  

  
      
   
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 23 of 218

 

3

MOTION/CASE IS RESPECTFULLY REFERRED TO JUSTICE

FOR THE FOLLOWING REASON(S):

 

 

 

uw ral Se
SUPREME COURT OF THE STATE OF NEW YORK — NEW YORK COUNTY
PRESENT: C ooren part © /
Justice

 

Coy gues, Wee,9 __ INDEX NO. SOLZIBESOZ.

MOTION DATE

A MOTION SEQ. NO. _ 2s
AIL ce EhMICE MOTION CAL, NO.

-Ve

 

The following papers, numbered 1 to were read on this motion to/for

 

PAPERS NUMBERED
Notice of Motion/ Order to Show Cause — Affidavits — Exhibits ...
Answering Affidavits — Exhibits

 

Replying Affidavits

 

Cross-Motion: CJ] Yes ps No

Upon the foregoing papers, it is ordered that this motion

MOTION IS DECIDED IN ACCORDANCE
WITH ATTACHED MEMORANDUM DECISION.

 

JUN 03 2016 l!) -
Dated: MATTHEW F. E TS.

C.

Check one: x FINAL DISPOSITION (J NON-PINAL DISPOSITION

Check if appropriate: [] DO NOT POST CL} REFERENCE
() SUBMIT ORDER/ JUDG. L] SETTLE ORDER/ JUDG.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 24 of 218

SUPREME COURT OF THE STATE OF NEW YORK — NEW YORK COUNTY

PRESENT: C6 2Qn. PART. /_.

Justice

(ray) INDEX NO. "=> 6273 be.
CBS - MOTION DATE
Gwen

The following papers, numbered 1 to

 

MOTION SEQ. NO. 2-2.

MOTION CAL. NO.

 

were read on this motion to/for

 

Notice of Motion/ Order to Show Cause — Affidavits — Exhibits ...
Answering Affidavits — Exhibits
Replying Affidavits

 

| PAPERS NUMBERED

 

Cross-Motion: [ Yes i No

Upon the foregoing papers, it is ordered that this motion

is decided in accordance with the memorandum decision
in connection with motion sequence 21

FOR THE FOLLOWING REASON(S):

AUN 03 2016 Vy

MATTHEW F. COOPER Jsc.

C.

Check one: Mm FINAL DISPOSITION =] NON-PIRIAL DISPOSITION |
Check if appropriate: ] DO NOT POST L] REFERENCE J

C] SUBMIT ORDER/ JUDG. C] SETTLE ORDER/ JUDG.

Dated:

 

 

 

MOTION/CASE IS RESPECTFULLY REFERRED TO JUSTICE

 
4

MOTION/CASE IS RESPECTFULLY REFERRED TO JUSTICE

FOR THE FOLLOWING REASON(S):

 

 

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 25 of 218

 

 

SUPREME COURT OF THE STATE OF NEW YORK — NEW YORK COUNTY

PRESENT: CQ20FER PART _S /

morxno,  2OLYSO /OZ

Justice

 

Caeveee, Dera

MOTION DATE

tye
Aazss Gevoenr

MOTION CAL. NO.

 

The following papers, numbered 1 to were read on this motion to/for

PAPERS NUMBERED
Notice of Motion/ Order to Show Cause — Affidavits — Exhibits ,..
Answering Affidavits — Exhibits

MOTION SEQ. NO. LS

 

Replying Affidavits

 

Cross-Motion: [ Yes I No

Upon the foregoing papers, it is ordered that this motion

is decided in accordance with the memorandum decision
in connection with motion sequence 21

“JUN 03 2016 PER
J.S.C.

Dated:

 

-— =
aw a

Check one: nt FINAL DISPOSITION ( NON-FINAL DISPOSITION
[] REFERENCE

Check if appropriate: C) DO NOT PosT
CL] SUBMIT ORDER/ JUDG. (] SETTLE ORDER/ JUDG.

2, ASC.

mF
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 26 of 218

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 51

 

 

ee ><
DALIA GENGER,
Plaintiff,
Index No. 302436/2002
Motion Sequence Nos. 21, 22 and 23
~against-
DECISION AND ORDER
ARIE GENGER,
Defendant.
- xX
For the Plaintiff For the Defendant
Judith Lisa Bachman, Esq. Robert Z. Dobrish, Esq.
100 Park Avenue, 16° Floor Dobrish Michaels Gross LLP
New York, NY 10017 757 Third Avenue
(212) 210-9272 New York, NY 10017
(212) 532-4000

Papers and exhibits considered in review of defendant's Orders to Show Cause:

Motion Sequence No. 21
Defendant's Order to Show Cause.........,
Plaintiff's Opposition........
Defendant's Reply Affirmation.........

 

bd Ko

 

Motion Sequence No, 22
Defendant’s Order to Show Cause....ccssseseuns
Plaintiff's Opposition les eeneetses
Defendant's Reply Affirmation...............00000

WJ bh

Motion Sequence No, 23
Defendant’s Order to Show Cause.......cescsssscssssecssossosscsssssessessenssesesassacarectassurssecauansssesececees 1
Plaintiff's Opposition...........c.ccscsssssse-sescsutacscassccoassaccavesessavtessecsvecsucerseucavssesses sens 2
Defendant's Reply Affirmation........cssisssscescrvassersesccescsstasssecevesessesscesgrvgenestonsanssseraces 3

Matthew F. Cooper, J.:

Divorced more than a decade ago, the parties, along with their two grown children, have
been relentlessly litigating against one another ever since. The case is now before me on a series
of post-judgment matrimonial motions brought by the ex-husband, Arie Genger (“Arie”), against
the ex-wife, Dalia Genger (“Dalia”).

The issue in all three motions is which ex-spouse owns a stock purchase agreement (the

“S.P.A.”) that was used by Arie to sell shares of a company he owned to the parties’ son, Sagi
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 27 of 218

 

 

 

Genger (“Sagi”). The S.P.A. is also the subject of a lawsuit between Arie and Sagi in which Arie
seeks to collect payment from his son on the instrument.
Arie contends that the S.P.A. is his separate property. Dalia asserts that the S.P.A. isa
non-liquid marital asset and, pursuant to the terms of a Stipulation of Settlement (the
“Stipulation”), which was signed by the parties on October 26, 2004, and was incorporated into
the judgment of divorce dated January 14, 2005, is subject to distribution by way of a coin toss.
As a result of having unilaterally conducted the coin toss on January 5, 2015, Dalia further
contends that the S.P.A. now belongs to her. In each of the motions, Arie seeks a finding that the
coin toss was invalid and that the instrument belongs to him.
Background
What is notable about the motions is not so much the S.P.A., it being of little value
relative to the parties’ overall wealth. Rather, it is that the motions are just one more installment
.in what has been described as the “Genger family’s litigation saga” (Genger v Genger, 76 F Supp
3d 488, 491 [SDNY 2015]), with the parties and their two children continually suing one another
personally and through their various family-held businesses. A Westlaw search reveals that the
Genger’s lawsuits against each other have resulted in almost 40 reported decisions from the New
York State Supreme Court and the Federal District Court for the Southern District of New York.
"Of the state court decisions, at least 10 have been from the Appellate Division, First Department
There has also been extensive litigation in the Delaware state courts, as well as countless
unpublished decisions and orders from trial judges in the matrimonial and IAS parts of this court
As other judges have lamented, the “bitter and seemingly endless battle” (Glencova
Investment Co. v Trans-Resources, Inc,, 874 F Supp 2d 292, 295 (SDNY 2012]) between the

family members, which pits Dalia and Sagi against Arie and the couple’s daughter, Orly Genger

4
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 28 of 218

 

 

 

(“Orly”), results, in large part, from the divorce itself. In one of the Genger family cases that was
before her, Federal Judge Katherine B. Forrest stated
“As Tolstoy famously wrote, ‘Happy families are all alike; every
unhappy family is unhappy in its own way.’ (Leo Tolstoy, Anna
‘Karenina | (Constance Garnett trans., 1978]). In the case of the
wealthy Genger family, that unhappiness has taken the form of a
. Seemingly never-ending series of lawsuits stemming from the _
divorce of Arie Genger and Dalia Genger, the family patriarch and
matriarch, respectively. Together, Arie, Dalia, their son Sagi, and
‘their daughter Orly have employed a small army of lawyers to fight
-over the pieces of the family pie and, it seems, to make each other’s
lives as miserable as possible”
(Genger, 76 F Supp 3d at 491).

In a decision rendered in February of this year after a 27-day trial in one of the many
lawsuits that Orly and Sagi have brought against each other in New York County Supreme Court,
Justice Barbera Jaffe wrote:

“The parties are siblings; their family has been mired in litigation in
several jurisdictions for many years, all inspired by the contentious
divorce of the parties’ parents. This action reflects the parents’
enmity which has malignantly spread to their children? .
(Orly Genger v Sagi Genger, Sup Ct, NY County, February 10, 2016, Jaffe, J., index No.
100697/08)

Despite having more money than they could ever hope to spend, the Genger’s
interminable battle over who gets what has resulted in the two family camps having no
relationship with the other; the only contact the siblings have with each other and each parent has
with the child with whom he or she is not aligned is when they are in a courtroom litigating.
Perhaps the saddest manifestation is that Arie has never seen his grandchildren. One gets the

sense that this may indeed be a case where it really is not about the money: it is about a
 

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 29 of 218

~-

dysfunctional family where each member is intent on inflicting as much pain as possible on his or
her ex-spouse, parent, child or sibling
The Gengers have the right, of course, to make each other as miserable as they want. The
problem is that the method they have chosen adversely impacts the court system and the people it
serves. Litigation like the type the Genger family members have engaged in over the last decade
— litigation that knows no bounds and is brought to inflict punishment on former loved-ones as
much as it is to resolve actual claims — demands a disproportionate share of already limited
‘judicial resources. The result is that litigants who lack the resources to command a “small army
of lawyers,” but often have claims equally or more pressing than the Genger’s, find themselves
receiving less time and attention from the courts than their cases deserve.
Statement of Facts
According to Justice Jaffe’s trial decision, quoted above, much of the blame for making
the Gengers a family whose raison d’etre is to sue one another rests with Arie and Dalia’s
decision to have Sagi take an active role in arriving at the terms of the divorce Stipulation. To
make matters worse, the Stipulation provided that Sagi was to be appointed attorney-in-fact so
that he could allocate non-liquid marital assets to his mother and father in order to effectuate an
equal distribution of those assets. Predictably, this proved highly problematic, with Arie, joined
by Orly, charging that Sagi was making allocations solely to benefit Dalia, and in turn, Sagi
himself.
The S.P.A. is but one tiny sliver of the family’s financial pie. Dated March 8, 2004, it
requires Sagi to make payments each year to Arie in exchange for Arie having transferred to him
100 shares of common stock of AG Real Estate GP, Inc., a company used by Arie in connection

with the family’s Canadian real estate investments.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 30 of 218

 

 

Notably, the value of the S.P.A. is only worth the amount that Arie will obtain by suing
his son on the instrument, there being no indication that Sagi will ever pay voluntarily. At oral
argument, both sides conceded that the very most Arie could hope to realize is $300,000.
Moreover, if things proceed the way they have, it will presumably be years, along with hundreds
of thousands of dollars in additional legal fees, before he gets a penny. On the other hand, if
Dalia was granted ownership of the S.P.A., it can safely be assumed that she would waive
enforcement of the instrument against Sagi, thereby relieving the child with whom she is aligned
from having to make the required payments.

The “coin toss” provision, which is found in Article II of the Stipulation (“Distribution of
Assets”), states that if the parties have not sold or divided a non-liquid marital asset by the second
anniversary of the Stipulation, and are then unable to reach an agreement as to its disposition
within 45 days of the anniversary date, a coin toss will be held to determine the value of the asset
and which party owns it. The Stipulation sets out the procedure for the coin tess with the same
type of detail one would expect from the rules governing the coin toss at the National Football
_ League’s Super Bowl.

The second anniversary of the Stipulation was October 26, 2006, a date that passed
without the S.P.A. being sold or divided. Similarly, no agreement was reached as to the
disposition of the S.P.A. by December 10, 2006, that being the 45" day following the two-year
anniversary date. Despite the absence of a sale, division, or agreement as to the disposition of the
instrument by either of the trigger dates, there was no demand by either party for a coin toss. In
fact, the purported coin toss did not take place until more than nine years later when, on January
5, 2015, Dalia unilaterally conducted the event without her ex-husband’s participation. Asa

result of having done so, she now claims ownership of the asset.

~~" Oe
 

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 31 of 218

Dalia’s decision to move forward with the coin toss after so many years was not the result
of whim or happenstance. Instead, it was precipitated by the Appellate Division rendering a
decision on December 4, 2014, in Genger v Genger, 123 AD3d 445 (lst Dept 2014), one ofa
multitude of Genger appeals before it. This appeal, which pitted Arie against Sagi and Dalia,
stemmed from a decision by Justice Cynthia Kern, another Supreme Court judge who has handled
Genger cases. Although she found that Arie owned the S.P.A., she denied summary judgment to
him in his effort to collect against Sagi on,the instrument and on three promissory notes. The
Appellate Division reversed the denial of summary judgment and remanded the matter to Justice
Ker for “a calculation of the amount of damages owed to Arie under the stock purchase
agreement,” as well as a “calculation of the simple interest owed to him in accordance with the
terms of [the} notes...and the stock purchase agreement” (Genger at 447-448).

While Arie construed the Appellate Division’s decision as a clear acknowledgment that he
owned the S.P.A., Dalia apparently viewed certain language used in the decision as reason for her
to demand the coin toss. On December 22, 2014, two weeks after the decision, one of Dalia’s
matrimonial attomeys, Judith Bachman, Esq., sent notice to one of Arie’s attomeys, Edward
Klimerman, Esq., notifying him that the long-delayed event would take place on January 5, 2015.
Despite being advised by a letter from Arie’s matrimonial attorney, Robert Z. Dobrish, Esq., that
Arie objected to the coin toss and would not participate, Dalia proceeded with the toss on January
5 without Arie being present. Although the Stipulation specifies that “the coin will be tossed in
the air by Orly Genger, or in her absence by a person mutually acceptable to the Husband and the
Wife,” neither Orly nor a “mutually acceptable” person tossed the coin on January 5, 2015.
Instead, it was done by one of Sagi’s lawyers, John Dellaportas, Esq., of Morgan, Lewis &
Bockius, LLP, who was presumably properly attired for the task in a head referee’s striped jersey

and white cap.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 32 of 218

 

As one would imagine, these events gave rise to another round of frenzied motion
practice. Arie brought the series of motions that are the subject of this decision, and he moved
before Justice Kern, pursuant to the Appellate Division’s decision remanding the case to her, for
judgment against Sagi on the S.P.A. Dalia, in turn, cross-moved for summary judgment declaring
her to be the instrument’s rightful owner.

Naturally, I would have preferred if Justice Kern had decided the coin toss issue, thereby
subjecting her decision, rather than mine, to the inevitable appeal. She, however, in a decision
dated February 26, 2015, ruled that “the determination of whether the coin toss was valid should
be made by the Honorable Matthew Cooper in the matrimonial part” (Genger v Genger, Sup Ct,
NY County, Kern J., index No. 104249/07). In making the referral, she reasoned that this was
ultimately a decision to be made within the context of the post-divorce proceeding, especially in
that the ex-husband had already moved before me to set aside the coin toss as invalid. In the end,
the coin toss issue, like just about everything in world of the Gengers, goes back to the divorce
itself. Thus, it is appropriate for the issue to be decided in a matrimonial part.

Legal Analysis

In support of their quest for ownership of the S.P.A., both sides look to this stand-alone,

single-sentence paragraph, from the Appellate Division’s December 2014 decision:
“To the extent the notes and stock purchase agreement were
considered ‘non-liquid assets,’ subject to a ‘coin toss’ procedure set
forth in the divorce settlement, Arie owns the instruments and the
debts are owed to him”

(Genger, 123 AD3d at 446).

More precisely, each side looks to one or the other of the two clauses comprising the

sentence. Dalia points to the sentence’s dependent clause, consisting of these words: “To the

extent the notes and stock purchase agreement were considered ‘non-liquid assets,’ subject to a
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 33 of 218

 

 

‘coin toss” procedure set forth in the divorce settlement.” According to Dalia, by including this
language in the sentence, the Appellate Division authorized her to proceed with the coin toss,
which resulted in her obtaining ownership of the S.P.A. Arie, on the other hand, focuses on the
independent clause, which consists of these words: “Arie owns the instruments and the debts are
owed to him.” According to Arie, this was a definitive declaration by the Appellate Division that
he owns the S.P.A.

The problem with each side’s textual analysis is that it disregards the need to look at the
sentence as a whole rather than just the individual clauses of which it is composed. While the
dependent clause refers to the coin toss procedure, it is not a statement by the Appellate Division
that the S.P.A. is an asset subject to the procedure. It serves only to introduce and modify the
independent clause that follows it; grammatically, it cannot stand on its own as a declaration of
anything. Likewise, the statement contained in the independent clause that Arie owns the
instruments is not absolute; it is subject to the provisions of the words preceding it.

Because of the wording of the dependent clause, it is impossible to reconcile the two
clauses in a way that would result in the sentence as a whole making any sense, particularly when
viewed in the context of what the Stipulation states. If one substitutes the common meaning for
the prepositional phrase “to the extent that,” the sentence would read like this: “[Inasmuch as] the
notes and stock purchase agreement were considered ‘non-liquid assets,” subject to a ‘coin toss’
procedure set forth in the divorce settlement, Arie owns the instruments and the debts are owed to
him.” And because it is necessary to give full force and effect as to each word in the sentence’s
two clauses, the conclusion to be drawn is that if the S.P.A. is subject to the coin toss procedure, it
is Arie’s property. This, of course, is in total conflict with the Stipulation. Under the very clear

terms of the Stipulation, the complete opposite is true: If the S.P.A. is an asset that is subject to a
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 34 of 218

 

 

general partner, AG Real Estate GP, Inc., a corporation owned by Arie. It was the stock in AG
Real Estate GP, Inc. that Arie then sold to Sagi through the S.P.A.

Inasmuch as the S.P.A. consists of shares of the general partner in AG Real Estate
Partners, L.P., the partnership at the center of the Canadian real estate investments, it constitutes
property that comes within the scope of the arbitrator’s dismissal of Dalia’s “AG Properties
claim.” The dismissal is based on the arbitrator’s express finding that “Dalia never had any real
or equitable marital interest in the Canadian venture.” Thus, the arbitration decision must be seen
as conclusively determining that the S.P.A. was not marital property to which Dalia had an
equitable claim.

The fact that Dalia took no action for so many years with regard to the S.P.A.
demonstrates that she too regarded the arbitrator's decision to be a binding determination that she
had no claim to the instrument. It was only after Arie sued Sagi on the S.P.A. and the Appellate
Division rendered its decision, with its confusing sentence referencing the coin toss, that Dalia
was suddenly motivated — after close to a decade of inactivity — to demand and then proceed with
the coin toss. The effort, however, was to no avail. Whatever happened when Dalia’s attorney
flipped a coin into the air on January 5, 2015, was of no force and effect. This is because the
S.P.A. was not, and is not, properly the subject of such a procedure. Although it is a non-liquid
asset, the record establishes that it is not a marital asset; instead, the S.P.A. is Arie’s separate
property and thus not susceptible to division between the parties by coin toss or other means.

Conclusion
The Genger story is compelling in its own way, as is any story of a family in turmoil.

Much like watching a televison series about a rich and powerful, but ultimately tragic, family, we

marvel at how people can have so much materially, and yet be so incredibly unhappy that they

10
 

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 35 of 218

—_ ee,

 

dedicate their lives to suing their own sons, daughters, mothers, fathers, brothers and sisters. But
as with most stories like this, there comes a time when it becomes simply tiresome, a time when
we have seen far too much of the characters, their constant self-absorption and sense of
entitlement, and their incessant troubling behavior.

The same way that a series aout an unhappy family must ultimately come to an end, the
time for the Gengers continuing to occupy center stage in the New York court system must also
end. Recently, our new Chief Judge, Janet DiFiore, unveiled an initiative to curb what she
described as “troublesome” inefficiencies in court operations. In an address to the court system’s
administrative judges, she stated that she wanted to “make certain that we are putting our
resources to our highest and best uses” (New York Law Journal, March.31, 2016 at 1, col 3). It
seems obvious that continuing to give the Gengers the exorbitant amount of court time that they i
demand is not putting our resources to their “highest and best uses.”

With the dispute over the S.P.A. having been decided, it is this judge’s hope that the
parties and their children might take a step back and reflect on how destructive this path of
constant litigation is, not only to them, but to the courts and the other litigants who truly need our
services. If they are unable to do so, it may be incumbent on judges and court administrators to
devise a method to curb what is becoming perilously close to an abuse of the judicial system.

In light of the foregoing, defendant's three motions are granted to the extent they seek to
have him declared the owner of the §.P.A. and the coin toss declared invalid. .

This constitutes the decision and order of the court.

Dated: June 3, 2016 Enter:

 

MATTHEW F. COOPER
_- JSC. -

11
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 36 of 218

 

 

 

 

 

SURROGATE’S COURT : NEW YORK COUNTY

ee we re ee eee X - Rew York County Suregste's Coa
In the Matter of the Application of wig POMC: -21.IO
Orly Genger to Remove Dalia Genger rene: 21,9OK]

as Trustee of the The Orly
Genger 1993 Trust Established on File No. 2008-0017
December 13, 1993, by

ARIE GENGER,

Grantor.

ANDERSON, S§S.

This is a proceeding by Orly Genger, the primary
beneficiary of an irrevocable inter vivos trust established in
1993 by her father, Arie Genger, seeking removal of her mother,
Dalia Genger, as trustee and the appointment of a successor
trustee. Pending are two motions to dismiss Orly’s third
amended petition, one by Dalia and the other by the trustee of
the contingent remainder beneficiary, a trust Arie Genger
established for the benefit of Orly’s brother Sagi (the “Sagi
Trust”). For the reasons stated below, the motions are denied.

The trust at issue (the “Orly Trust”) provides for
discretionary income and principal distributions to Orly for
life, with remainder to her descendants, or, if none, to the
Sagi Trust. The original trustees and a series of successors
served until January 2008, at which time Dalia was designated
trustee. By this time, Dalia and Arie had concluded a bitter
divorce. Orly, who believed her mother “would not protect her
interests ... because of [her] animosity towards Arie, and her

collusion with Sagi” immediately commenced a proceeding in this

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 37 of 218

 

 

court, challenging the validity of her mother’s appointment. In
the alternative, she sought the appointment of a “special
trustee” to investigate alleged “wrongful dealings concerning
the assets and income of the trust.” In deference to Orly’s
position, Dalia refrained from acting as trustee during the
pendency of the application. However, on December 31, 2008, the
court held that Dalia’s appointment was valid under the terms
of the trust and that Orly had set forth no grounds that would
warrant the appointment of a “special trustee.” The application
was thus denied “without prejudice to renewal if future
circumstances warrant[ed] such relief” (Matter of Genger, NYLJ,
Jan. 9, 2009, at 34, col 2 [Sur Ct, NY County 2009]).
Thereafter, Dalia began acting as trustee.

Seven months later, Orly commenced the instant proceeding
to remove her mother as trustee and to appoint a successor
trustee. Orly also sought to restrain Dalia, during the
pendency of the proceeding, from selling or otherwise
encumbering the Orly Trust’s 19.43% interest in Trans-
Resources, Inc. (“TRI”), an allegedly valuable agricultural and
industrial chemical manufacturing company founded by Arie.
After a hearing, the court memorialized an agreement between
the parties in an order dated July 1, 2009, which directed that
Dalia give 10-days’ notice of any offer to purchase the shares
and of any attempt by Dalia or anyone acting on her behalf to

sell or otherwise encumber those shares (the “July 1 2009

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 38 of 218

 

 

Order”) .!

After Orly amended the petition for a third time to allege
additional conduct as a basis for removal, Dalia moved to
dismiss for failure to state a claim and for failure to join a
necessary party, the Sagi Trust (CPLR 3211[a][{7],[{10]). The
court directed joinder of the Sagi Trust and held the balance
of Dalia’s motion in abeyance pending the completion of
jurisdiction (see Matter of Genger, NYLJ 1202666658274 [Sur Ct,
NY County 2014]). After Orly served the trustee of the Sagi
Trust (the “Sagi Trustee”), he moved to dismiss for lack of
personal jurisdiction (CPLR 3211[a][8]), claiming that service
of process upon him by registered mail in Israel where he
resides was insufficient under the Hague Convention. The court
granted the motion (see Matter of Genger, NYLJ 1202723666996
[Sur Ct, NY County 2015).

After the trustee was served process in accordance with
the Hague Convention, Dalia renewed her motion to dismiss the
removal petition and the Sagi Trustee moved to dismiss as well.
Both movants seek dismissal on the ground that the petition
fails to state a claim (CPLR 3211[a][7]). In addition, the Sagi

Trustee argues that the petition should be dismissed because

 

I The July 1, 2009 Order was subsequently reaffirmed by the

court on August 18, 2009 and then supplemented by a stipulation
dated September 8, 2010, which provided that, in addition, Dalia
would give notice of any intention to vote the Orly Trust’s TRI
shares for any purpose.

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 39 of 218

 

Orly purportedly 1) attempted to commit a fraud against the
court by making a false statement in her petition concerning
her proposed successor trustee and 2) is “exploiting” this
proceeding to delay Dalia’s efforts to recover on behalf of the
Orly Trust funds that Orly allegedly has received on the
trust’s behalf in settlement of various litigations in other
courts, but has kept for her personal use. Orly and the
guardian ad litem for Orly’s unborn issue oppose the motions.

Before turning to the merits of these motions, the court
notes that Dalia did not attach to her motion papers a copy of
the third amended petition. This is a technical defect which
could be viewed as a basis to deny Dalia’s motion (see e.g.
Alizio v Perpignano, 225 AD2d 723 [2d Dept 1996]). This court
has noted previously that “filing a motion which requires the
court to search its records to obtain a pleading upon which the
motion is based is not an advisable litigation practice”
(Matter of Terian, NYLJ 1202646597731, at *3 [Sur Ct, NY County
2014], citing Sheedy v Pataki, 236 AD2d 92 [2d Dept 1997]; Loeb
v Tanenbaum, 124 AD2d 941 [3d Dept 1986]). However, in this
instance, the court will consider the motion, since the
pleading was annexed properly to the Sagi Trustee’s related
motion to dismiss and is therefore easily accessible for
review.

Since both movants seek dismissal pursuant to CPLR

3211(a) (7), we address first whether the allegations in the

4

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 40 of 218

 

 

amended petition state sufficient grounds for removal under

SCPA § 711. On a motion to dismiss for failure to state a
claim, the court must “‘accept the facts as alleged in the
[pleading] as true, accord [petitioner] the benefit of every
possible favorable inference, and determine only whether the
facts as alleged fit within any cognizable legal theory’ "
(Braddock v Braddock, 60 AD3d 84, 86 [1% Dept 2009], quoting
Leon v Martinez, 84 NY2d 83, 87-88 [1994]). Respondent on the
motion may submit affidavits, but they “will almost never
warrant dismissal under CPLR 3211 unless they ‘establish
conclusively that [petitioner] has no [claim or] cause of
action’” (Matter of Lawrence, 11 NY3d 588, 595 [2008], quoting
Rovello v Orofino Realty Co., 40 NY2d 633, 635-636 [1976]; see
also Basis Yield Alpha Fund v Goldman Sachs Group, Inc., 115
AD3d 128 [18 Dept 2014]). The issue of “({w]hether a
[petitioner] can ultimately establish [his or her} allegations
is not part of the calculus in determining a motion to dismiss"
(EBC I, Inc. v Goldman, Sachs & Co., 5 NY3d 11, 19 [2005]}).
Petitioner seeks removal under subsections 2, 3, 7, 8 of
SCPA § 711. SCPA § 711(2) provides that a fiduciary’s letters
may be revoked,
“[w]here by reason of his having wasted or improperly
applied the assets of the estate, ... or otherwise
improvidently managed or injured the property committed
to his charge, ... or by reason of other misconduct in the
execution of his office or dishonesty, drunkenness,
improvidence or want of understanding, he is unfit for

the execution of his office.”

5

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 41 of 218

 

Subsections 711(3) and (7) provide a further ground for removal
where a fiduciary has “wilfully refused or without good cause
neglected to obey any lawful direction of the court contained
in any decree or order or any provision of law relating to
discharge of his duty” or “has removed property of the estate
without the state without prior approval of the court.”
Finally, 711(8) provides for removal where a fiduciary “does
not possess the qualifications required of a fiduciary by
reason of substance abuse, dishonesty, improvidence, want of
understanding, or ... is otherwise unfit for the execution of
the office.”

Here, the conduct alleged (and assumed to be true) in
Orly’s 3l-page pleading details a course of conduct by Dalia
after December 31, 2008 (the date the court determined her
appointment was proper) that, if true, could be a basis for
removal under the above subdivisions of SCPA § 711.

Orly alleges in great detail numerous actions by Dalia that
have contributed to and/or resulted in the depletion of assets
of the Orly Trust or otherwise disadvantaged the Orly Trust in
violation of her fiduciary duty. She offers a substantial
motive for such conduct as well: a desire.to punish

Orly, who has maintained a relationship with her father
following the divorce, and to benefit Sagi with whom Dalia
maintains a close relationship.

Orly alleges that the Orly Trust and the Sagi Trust were

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 42 of 218

 

established by Arie in 1993 as an estate planning vehicle for
Arie and Dalia to pass some of their substantial wealth to
their children. Initially, each trust was funded with a
$600,000 gift from Arie and each child’s 48% interest in D & K
LP (“D & K”), a family owned limited partnership which was
named for “Dalia and the Kids.” Dalia was general partner and
owned the remaining 4% of D & K.

At about the same time that the trusts were funded, D & K
purchased 240 shares (a 49% interest) in TPR Investment
Associates, Inc. (“TPR”), a closely held family corporation,
for $10,200,000. The shares were purchased in part with
$600,000 from each trust and $50,000 from Dalia. The balance
($8,950,000) was satisfied with a recourse promissory note (the
D & K Note”) payable over ten years. The D & K Note was secured
by a pledge of the 240 TPR shares owned by D & K. Each trust
and Dalia assumed liability on the note in proportion to
its/her interest in D & K. Thus, at the conclusion of the
transaction, each trust had assumed liability for 48% of the D
& K Note, but also through D & K obtained an indirect interest
in 23.52% of TPR. Dalia, for her part, had assumed liability
for 4% of the D & K Note and obtained an indirect interest in
1.96% of TPR.

At this time, Arie owned the remaining 51% of TPR. TPR
also had a majority interest in TRI. D & K initially used

dividends from TRI (distributed by TPR) to pay the D & K Note.

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 43 of 218

 

 

However, in 1999, TRI stopped paying dividends and so D & K
stopped making payments on the note. No effort was made to
enforce the D & K Note, however. According to Orly, everyone
involved understood that the D & K Note and the pledge of TPR
shares as security were part of an estate plan that would be
defeated if the note were enforced by TPR.

In October 2004, when Arie and Dalia divorced, Dalia
received as part of the divorce settlement Arie’s 51% interest
in TPR. In addition, the parties caused TPR’s 52.85% interest
in TRI to be divided among Arie (13.99%), the Orly Trust
(19.43%) and the Sagi Trust (19.43%). The Orly Trust and the
Sagi Trust also granted Arie an irrevocable lifetime voting
proxy over their TRI shares. As a result, Arie and the trusts
in combination had a controlling interest in TRI and TPR no
longer had an interest in TRI.

According to Orly, as divorce loomed, Dalia as the general
partner of D & K took steps to give Sagi control over the
management of D & K. To that end, she and Sagi formed D & K GP
LLC (“D & K GP). Dalia then exchanged her general partnership
interest in D & K and $1.00 for a 99% membership interest in D
& K GP. Sagi purchased a 1% interest in D & K GP for $1.00 and,
pursuant to D & K’s Limited Liability Agreement, Sagi obtained
the power to select a manager of D & K GP, who would be
responsible for managing D & K’s assets. Sagi then selected

himself to manage D & K GP. Orly claims that the creation of D

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 44 of 218

 

& K GP shielded Dalia and Sagi from any personal liability
stemming from their interests in D & K, including personal
liability relating to the D & K Note. In addition, Dalia, as
the majority shareholder of TPR, facilitated Sagi’s becoming a
board member of TPR (along with Dalia) and its Chief Executive
Officer. Later (but prior to her becoming trustee) Dalia, in
exchange for $5 million, divested herself of her interest in
TPR, leaving Sagi squarely in control of TPR and its interest
in the D & K Note, while at the same time controlling D & K
through D & K GP.

Orly further alleges that, once in control of TPR and D &
K, Sagi (with the assistance of Dalia) embarked on a scheme to
benefit himself and Dalia at the expense of Arie and Orly,
which involved trying to strip the Orly Trust of its indirect
interest in TPR and direct interest in TRI. The scheme was
first aided by Dalia’s insistence as part of the divorce
settlement that the original trustees of the Orly Trust and the
Sagi Trust be replaced by friends or relatives of Sagi, who
would act at her and Sagi’s behest. Then, in 2008, one such
trustee of the Orly Trust, Sagi’s sister-in-law Lea Fang,
resigned and appointed Dalia against the wishes of Orly.
According to Orly, Dalia in her role as trustee then became an
“active and willing participant in Sagi’s scheme.”

Among the many specific acts as trustee that Orly asserts

were part of the scheme and are grounds for removal is Dalia’s

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 45 of 218

 

execution of an agreement as trustee with D & K GP (by Sagi)
and TPR (by Sagi) on February 9, 2009, entitled, “Meeting of
Partners of D & K LP” (the “Agreement”). The Agreement, alleged
to have been signed by Dalia for no consideration, explicitly
“clarified” the authority of D & K GP (as per an earlier
agreement executed by Lea Fang, the prior trustee of the Orly
Trust) to encumber the Orly Trust’s TRI shares for the benefit
of D & K in connection with the D & K Note. The Agreement also
provided that Sagi and Dalia would be indemnified for any claim
in connection with the Agreement. According to Orly, the
purpose of the Agreement was to give TPR, which was controlled
by Sagi, the ability to deplete the Orly Trust of its assets.
Orly also.alleges that Dalia failed to stop TPR from
foreclosing on the D & K Note (which she asserts was never
intended to be enforced) and from selling at auction on
February 27, 2009, D & K's 240 shares of TPR which secured the
D & K Note. TPR then purchased the shares for $2.2 million in
what Orly alleges was a “bogus sale” because the value of TPR
shares was significantly higher. The result was that D & K’s
obligation on the note was reduced far less than it should have
been while D & K’s interest in TPR was in effect forfeited to
TPR. This, in turn, not only rendered the Orly Trust’s interest
in D & K worthless, since D &K no longer owned TPR shares, but
also left the Orly Trust liable for its proportionate share of

the deficiency (about $4.5 million) and exposed it to the

10

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 46 of 218

 

 

possibility that TPR would seek to foreclose on the Orly
Trust’s TRI shares to satisfy the D & K Note as the Agreement
would allow.

Orly alleges that, despite numerous requests for
information about Dalia’s administration of the Orly Trust, she
was not informed by Dalia of the foreclosure and the sale of D
& K’s TPR shares even though, by this time, there was no issue
that Dalia was acting as trustee and was aware that TPR was
enforcing the D & K Note. According to Orly, when she finally
learned of the foreclosure - after it had been concluded - she
commenced the instant proceeding to remove Dalia and obtained
the July 1 2009 Order. However, Dalia repeatedly violated the
July 1 2009 Order by executing on behalf of the Orly Trust a
series of agreements in 2011 and 2012 that negatively impacted
the trust and its interest in TRI.?

One such agreement was a settlement with TPR that Dalia
executed as trustee in October 2011. Pursuant to such
agreement, the Orly Trust transferred its interest in D & K to
TPR and disclaimed any interest it might have in TPR directly
or indirectly (through D & K). TPR, for its part, cancelled the
Orly Trust’s share of the deficiency as guarantor of the D & K

Note (about $4.5 million) and the Orly Trust executed a

 

2 During the course of this proceeding, Orly, on behalf of the

Orly Trust, commenced lawsuits in New York County Supreme Court
relating to the Orly Trust’s TRI shares and D & K’s interest in TPR.
Orly alleges that by executing these agreements in 2011 and 2012
Dalia also violated restraints issued in those actions as well.

11

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 47 of 218

 

falsification of documents by defendants.”

Equally unavailing is the Sagi Trustee’s argument that
dismissal is warranted because “Orly is exploiting this
proceeding to delay a determination on [Dalia’s] application
for the return of $32.3 million that Orly monetized and
retained from claims she brought on behalf of the Orly Trust
[in Supreme Court, New York County].” Again, there is a sharp
factual dispute concerning the accuracy of the Sagi Trustee’s
allegation. Moreover, this issue bears no relationship to the
issue before the court on this motion, namely whether Orly’s
third amended petition states a claim for Dalia’s removal.
Significantly, the Sagi Trustee cites no authority to support
dismissal under these circumstances (even assuming arguendo
they are true), and the court is aware of none.

Moreover, the Sagi Trustee’s expressed concern as to
delays in this proceeding is difficult to reconcile with his
decision to defer a determination of the merits of this
proceeding by moving to dismiss the petition based upon the
waivable and ultimately curable defense of personal
jurisdiction. As noted above, this tactical maneuver not only
required a decision from the court, but then Orly’s service of
process upon the Sagi Trustee under the Hague Convention. The

Sagi Trustee then appeared (as he could have done at the

14

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 48 of 218

 

outset) and the instant motions were filed.
Based upon the foregoing analysis, the motions to dismiss

are denied. This decision constitutes the order of the court.

Dated: Junedf , 2017

eral

SURROGATE

 

15

 

 

 
Filed 10/09/19 Page 49 2 of 218 651089/2010

NYSCEF DOC. NO. 487 RECEIVED NYSCEF: 07/01/2013

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

ARIE GENGER and ORLY GENGER, in her individual
capacity and on behalf of the ORLY GENGER 1993

TRUST,
Plaintiffs,
- apainst - INDEX NO. 651089/2010 /
against . JECOWD ;
SAGI GENGER, TPR INVESTMENT ASSOCIATES, | 4 MENDED STIPULATION OF
INC., DALIA GENGER, THE SAGI GENGER 1993 DISCONTINUANCE WITH

TRUST, ROCHELLE FANG, individually and as Trustee | PREJUDICE
of the SAGI GENGER 1993 TRUST, GLENCLOVA
INVESTMENT CO., TR INVESTORS, LLC, NEW TR Hon. Barbara Jaffe
EQUITY I, LLC, NEW TR EQUITY II, LLC, JULES
TRUMP, EDDIE TRUMP, MARK HIRSCH, and Part 12
TRANS-RESOURCES, INC.,

Defendants.

 

SAGI GENGER, individually and as assignee of THE
SAGI GENGER 1993 TRUST,.and TPR INVESTMENT
ASSOCIATES, INC.,

Cross-Claimants, Counterclaimants, and Third-
Party Claimants,

- against -

ARIE GENGER, ORLY GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC,
NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC,
JULES TRUMP, EDDIE TRUMP, MARK HIRSCH,
TRANS-RESOURCES, INC., and WILLIAM DOWD,

Cross-Claim, Counterclaim and/or Third- ~Party
Defendants.

 

 

 

5385242, 1/43419-00001

 
nee Se S6 OAK Document 1-38. Filed 10/09/19 Page 50 of 218

GLENCLOVA INVESTMENT CO., TR INVESTORS,
LLC, NEW TR EQUITY !, LLC, NEW TR EQUITY II, °
LLC, JULES TRUMP, EDDIE TRUMP, MARK
HIRSCH, and TRANS-RESOURCES, INC.,

Counterclaimants, Cross-Claimants, and Third-
Party Plaintiffs,

- against —

ARIE GENGER, ORLY GENGER, SAGI GENGER,
TPR INVESTMENT ASSOCIATES, INC., THE SAGI
GENGER 1993 TRUST, WILLIAM DOWD, ARNOLD
BROSER, DAVID BROSER, and ONE OR MORE
ENTITIES DIRECTED, OWNED OR CONTROLLED
BY ARNOLD BROSER AND/OR DAVID BROSER,

Counterclaim, Cross-Claim, and/or Third-Party
Defendants.

 

WHEREAS no party hereto is an infant or an incompetent as to whom a committee has been
appointed;

WHEREAS the parties hereto have entered into a confidential agreement finally resolving the
disputes between them as it relates to the subject matter of this action;

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel for
Plaintiffs/Counterclaim Defendants Arie Genger and Orly Genger ("Orly"), in her individual capacity

as Lye j'or

and the Orly Genger 1993 Trust, and Third-Party Defendants Arnold Broser, David Broser

and One or More Entities Directed, Owned or Controlled by Arnold Broser and/or David Broser

(collectively, the “AG Group”), and Defendants/Counterclaimants/Third-Party Plaintiffs Glenclova

 

Investment Co., TR Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, Jules Trump,

Eddie Trump, Mark Hirsch, and Trans-Resources, Inc. (collectively, the “Trump Group”), that:

5389781 .1/43419-00001

 
Se tT toTV-O9Ss6o-AKH Document 1-38 Filed 10/09/19 Page 51 of 218

ol. All claims, counterclaims and third-party claims of the AG Group in this action
against the Trump Group arc discontinued with prejudice and without costs;

2. - ‘All claims, counterclaims and third-party claims of the Trump Group in this action
against the AG Group are discontinued with prejudice and without costs;

3. Any and all orders, including, without limitation, the Order to Show Cause dated
August 8, 2011 (Mot. Seq. 5), the Order to Show Cause for Temporary Restraining Order and
Preliminary Injunction dated August 11, 2011 (Mot, Seq. 4), the Order to Show Cause and Temporary

| Restraining Order dated November 9, 2011 (Mot. Seq. 13) (the "November 9, 2011 OSC") and the
Decision and Order dated December 28, 2011 entered in this action which restrain, enjoin or in any way
limit actions by any members of the Trump Group shall be, and are hereby, vacated and dissolved.
Except as specifically provided in paragraph 4 of this Stipulation, nothing in this Stipulation is intended
to vacate or dissolve any order entered in this action restraining, enjoining or in any way limiting acts by
Sagi Genger, TPR Investment Associates, Inc., Dalia Genger, individually and/or as ‘Trustee of the Orly
Genger 1993 Trust, William Dowd, the Sagi Genger 1993 Trust, or Rochelle Fang, individually and/or
as Trustee of the Sagi Genger 1993 Trust.

4, Orly's applications that resulted in the Order to Show Cause and Temporary
Restraining Order entered October 26, 2011 (the "October 26, 2011 OSC") (Mot. Seq. 012) and the
November 9, 2011 OSC are hereby withdrawn. The parties hereto stipulate and agree that any and all
orders, restraints, injunctions or other limiting actions in the October 26, 2011 OSC and the November
9, 2011, which restrain, enjoin or in any way limit actions by any party, individual or entity from
proceeding in the matter entitled Dalia Genger, as Trustee of the Orly Genger 1993 Trust v. TR

Investors LLC et al., C.A. No. 6906-CS ( Del. Ch) shall be, and are hereby, vacated and dissolved.

2
5389781.1/43419-00001

 

SS
SST To UN OOOO AK Document 1-38 Filed 10/09/19 Page 52 of 218

’

5. Nothing in this Stipulation is intended to dismiss, discontinue or release any claim
asserted in this action as against Sagi Genger, TPR Investment Associates, Inc., Dalia Genger,
individually and/or as ‘Irustee of the Orly Genger 1993 Trust, William Dowd, the Sagi Genger 1993

Trust, or Rochelle Fang, individually and/or as Trustee of the Sagi Genger 1993 Trust.

{INTENTIONALLY BLANK]

$389781.1/43419-00001

 

ee
Seema OS SoA Document t-38 Filed 10/09/19 Page 53 of 218

“

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed by facsimile and
in counterparts that together shal! constitute one and the same Stipulation.

DATED: New York, New York MITCHELL SILBERBERG & KNUPP LLP

June 21, 2013
. . By: VE Lh Norn

Paul D, Montclare

pdm@msk.com

12 East 49th Street, 30th Floor
New York, New York 10017-1028
Telephone: (212) 509-3900
Facsimile: (212) 509-7239

Attorneys for Plaintiff Arie Genger

 

 

FELDMAN GALE P. A. SKADDEN, ARPS, SLATE MEAGHER &
& FLOM LLP
LAWRENCE, WORDEN, RAINIS, & BARD
P.C.
/ By:
J Yt / William P. Frank
By ““—~< Le AL Thomas J. Allingham H
Michael P. Hogat “ John Boyle
Jeffrey D. Feldman William.Frank@skadden.com
Ashley G. Kessler Thomas.Allingham@skadden.com
mhogan@feldmangale.com John.Boyle@skadden.com
1700 Market Street, Suite 3010 Four Times Square
Philadelphia, Pennsylvania 19103 New York, New York 10036
(305) 358-5001 (212) 735-3000
&
Russell T. McHugh . Attorneys for Third Party Glenclova
rmchugh@Iwrlawyer.com Investment Company, TR Investors, LLC,
225 Broad Hollow Road, Suite 105E New TR Equity I, LLC, New TR Equity 1,
Melville, New York 11747 LLC, Jules Trump, Eddie Trump, Mark

(631) 694-0033 Hirsch And Trans-Resources, Inc.
(Collectively, The “Trump Group”)

Attorneys for Third-Party Defendant

Arnold Broser

5389781.1/43419-00001

 
Se Tt to UV U9 Ss65-AKH Document 1-38 Filed 10/09/19 Page 54 of 218

»

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed by facsimile and
in counterparts that together shall constitute one and the same Stipulation.

DATED: New York, New York
June 20, 2013

FELDMAN GALE P. A.
&

LAWRENCE, WORDEN, RAINIS, & BARD
PC,

By:

 

Michael P. Hogan

Jeffrey D. Feldman

Ashley G. Kessler
mhogan@feldmangale.com

1700 Market Street, Suite 3010
Philadelphia, Pennsylvania 19103
(305) 358-5001

&

Russell T. McHugh
rmchugh@I|wrlawyer.com

225 Broad Hollow Road, Suite 105E
Melville, New York 11747

(631) 694-0033

Attorneys for Third-Party Defendant
Arnold Broser

538978 1.1/43419-00001

 

MITCHELL SILBERBERG & KNUPP LLP

By:

 

Paul D. Montclare
pdm@msk.com

12 East 49th Street, 30th Floor
New York, New York 10017-1028
Telephone: (212) 509-3900
Facsimile: (212) 509-7239

Attorneys for Plaintiff Arie Genger

SKADDEN, ARPS, SLATE MEAGHER &
FLOM LLP

 
   

J. Allingham

Boyle
illiam.Frank@skadden.com
Thomas. Allingham@skadden.com
John.Boyle@skadden.com

Four Times Square

New York, New York 10036
(212) 735-3000

Attorneys for Third Party Glenclova
Investment Company, TR Investors, LLC,
New TR Equity I, LLC, New TR Equity I,
LLC, Jules Trump, Eddie Trump, Mark
Hirsch And Trans-Resources, Inc.
(Collectively, The “Trump Group”)
Case Lie tv ss 6S-AKH Bocument t-38° Filed 10/09/19 Page 55 of 218

4

»

 

 

ZEICHNER, EILLMAN & KRAUSE LLP THE FREYBERG LAW GROUP
, \

By: ey Ce Ph By:
Yoav M \Griver Mark L. Freyberg
Brian D. Leinbach Mitchell Goldberg
YGriver@zeklaw.com _ mfreyberg@freyberglaw.com
BLeinbach@zeklaw.com mitchell@oglaw.net
575 Lexington Avenue 950 Third Avenue, 32nd Floor
New York, New York 10022 New York, New York 10022
(212) 223-0400 (212) 754-9200

vo ° Attorneys for Plaintiff Orly Genger, in her Attorneys for Third Party Defendant
v individual capacity and grtenaitor the Orly David Broser
Genger 1993 Trust

(Ge bento ey

So-Ordered:

 

Hon. Barbara Jaffe

5389781.1/43419-00001

 
Set Tov OSS 6S-AKH Boeeument +38 Filed 10/09/19 Page 56 of 218

5 oo}

s >

  
  
  

ZEICHNER, ELLMAN & KRAUSE LLP THE FREYBERG LAW GROUP

   

By: By:

 

Yoav M. Griver Mark Iv. Freyber:
Bnian D. Leinbach Mitchell Goldberg
YGriver@zeklaw.com mfreyberg@freyberglaw.com
BLeinbach@zeklaw.com mitchell@oglaw.net
575 Lexington Avenue 950 Third Avenue, 32nd Floor
New York, New York 10022 New York, New York 10022
(212) 223-0400 (212) 754-9200
Attorneys for Plaintiff Orly Genger, in her Attorneys for Third Party Defendant
individual capacity and on behalf of the Orly David Broser

Genger 1993 Trust

 

5389781.1/43419-00001

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 57 of 218

SETTLEMENT AGREEMENT AND RELEASE

This settlement agreement and release (this "“Agreement") is entered into as of
June 16, 2013, by and between Arie Genger and Orly Genger (in her individual capacity and in
her capacity as beneficiary of the Orly Genger 1993 Trust), Amold Broser, David Broser, (in
their individual capacity and on behalf of all entities managed, owned or controlled in any way
by Arnold Broser or David Broser and which are in any way related to the subject matter hereof
(“Broser Entities” and collectively with Arie Genger and Orly Genger in all capacities referenced
above, the “AG Group”), and TR Investors, LLC ("TR Investors"), Glenclova Investment Co.
("Glenclova"), New TR Equity I, LLC ("New TR I"), New TR Equity II, LLC ("New TR II" and,
together with TR Investors, Glenclova and New TR I, the "Trump Entities"), Trans-Resources,
LLC (the successor to Trans-Resources, Inc. and together with its predecessor entities referred to
herein as, "Trans-Resources"), Jules Trump, Eddie Trump and Mark Hirsch (collectively, with
the Trump Entities and Trans-Resources, the "Trump Group"). The members of the AG Group
and the Trump Group are each referred to herein individually as a "Party" and together as the
"Parties",

WHEREAS, in March 2001, TR Investors, Glenclova, Trans-Resources and TPR
Investment Associates, Inc. ("TPR") entered into a stockholders agreement with respect the

common stock of Trans-Resources (the "Stockholders Agreement");
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 58 of 218

WHEREAS, since August 2008, Arie Genger, Orly Genger, the Trump Group
and others have been engaged in various litigations (described below) concerning the ownership
and control of Trans-Resources; and

WHEREAS, the Parties wish to resolve all issues, disputes and disagreements
between them, including but not limited to the issue of ownership of all Trans-Resources shares;

NOW, THEREFORE, in consideration of the promises and representations
contained herein and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

1, Recitals. The above recitals are incorporated into and made a part of
this Agreement and are binding on all Parties hereto.

2. Initial Consideration from the Trump Group, Upon dismissal with
prejudice of the claims, counterclaims, cross-claims, third-party claims, issues and matters as
provided in Paragraph 4 below, the Trump Group shall promptly:

(a) release al] claims they may have to the (i) $7,428,994.00 plus
interest held by Skadden, Arps, Slate, Meagher & Flom LLP as escrow agent (the "Skadden
Escrow") and (ii) $10,314,005.00 plus interest held by with Pedowitz & Meister as escrow agent
(the "P&M Escrow");

(b) pay to Wachtel, Masyr & Missry, LLP as attorneys for the AG
Group (“Wachtel”) an amount in cash equal to $35,000,000.00 minus (i) the amount held in the

Skadden Escrow, and (ii) the amount held in the P&M Escrow.

nN
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 59 of 218

3. Further Consideration from the Trump Group. Trans-Resources on
behalf of the Trump Group shall pay: (i) $7,500,000 to Wachtel on the third anniversary of the
Effective Date (defined below), and (ii) $7,500,000 to Wachtel 364 days following the third
anniversary of the Effective Date The payments provided under this paragraph shall be (a)
subject to the terms and conditions herein and (b) evidenced by two (2) promissory notes that are
substantially in the form attached as Exhibit A hereto (the "Notes"). Notwithstanding anything
else herein, the maturity of the two $7,500,000 Notes shall be delayed beyond their due date until
the earlier (the “Extended Maturity Date”) of (A) such time as all pending claims, cross-claims
and counter-claims brought by any of TPR, Sagi Genger, the Sagi Genger 1993 Trust, the Orly
Genger 1993 Trust (other than the Orly Trust Action (as defined below)), D&K Limited
Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi Group”)
against any member of the Trump Group have been dismissed with prejudice and the statute of
limitations shall have run with respect to any other potential claims of the Sagi Group that might
be the subject of the Indemnification provided for by Paragraph 5 below or (B) such time as each
member of the Sagi Group shalt have provided the Trump Group with a release of the Trump
Group Released Parties (as defined below) and covenant not to sue in form and substance that is
the same as the AG release and covenant not to sue contained in Paragraph 6(a) below (the “Sagi
Group Release”).

Subject to the foregoing, the Notes shall become immediately due and payable upon the
occurrence of any transaction or series of transactions which shall result in the Trump Group
owning or controlling neither (i) a majority of the voting stock of Trans-Resources or its

successors or each of its two principal subsidiaries, Haifa Chemicals, Ltd. and Na-Churs Plant
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 60 of 218

Food Company or their successors, nor (ii) directly or indirectly, a majority of the assets
currently owned by Trans-Resources and its subsidiaries; provided, however, that in such event,
at the request of the Trump Group, the amounts then payable on the Notes shall be placed in
escrow for the duration of their original term or until the Extended Maturity Date (if applicable)
under the provisions of an escrow agreement on reasonable terms to be negotiated at such time in
good faith between Trans-Resources, the payee and an escrow agent selected by their mutual
consent, which shall provide for their release to the Trump Group in payment of Indemnification
Amounts, AG Group Release Amounts and Discovery Costs (as such terms are defined below),
if any, and payment to the payee of such amounts after reduction for Indemnification Amounts,
AG Group Release Amounts and Discovery Costs, if any, upon their original maturity date or the
Extended Maturity Date (if applicable). If Trans-Resources is unable to pay the Notes as and
when they mature, the Trump Group will be obligated to make payment thereon in an amount
equal to the lesser of (x) the outstanding amounts not paid by the obligor thereunder and (y) any
amount by which cash payments received by members of the Trump Group (other than Trans-
Resources) from Trans-Resources and its subsidiaries since the Effective Date (whether in the
form of dividends, distributions, compensation or otherwise) exceeds reasonable compensation
for services rendered plus payments for goods, services and assets provided by such persons in
amounts that would have been paid for such goods, services and assets in arms’ length
transactions with unaffiliated third parties; provided, however, that in neither case shall the
Trump Group be obligated to pay any amount that exceeds the outstanding amounts not paid by
Trans-Resources on the Notes (subject to any Indemnification Amounts, AG Group Release :

Amounts or Discovery Costs).
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 61 of 218

4, Dismissal of Claims with Prejudice. Within two (2) business days of the
Effective Date (defined below), the AG Group and the Trump Group shall take all actions
necessary or desirable to; (i) effect the dismissal with prejudice of all claims, counterclaims,
cross-claims, third-party claims, issues and matters between them, and to vacate all court orders
which restrain, enjoin or in any way limit actions by any members of the Trump Group, in each
pending action in which members of the AG Group and the Trump Group are parties (whether or
not service of process with respect thereto has been effected), including, without limitation, each
of the following pending actions (collectively, the "Litigation"): Genger v. TR Investors, LLC,
No. 168, 2013 (Del.); TR Investors, LLC v, Genger, C.A. No. 6697-CS (Del. Ch.); Trans-
Resources, Inc. v. Genger, C.A. No. 4391 -CS (Del. Ch.) (with respect to Arie Genger only); TR
Investors, LLC, et al. vy. Genger, C.A. No. 3994-CS (Del. Ch.); Glenclova Investment Co. v.
Trans-Resources, Inc., at al,, No. 08 Civ. 7140 (JFK) (S.D.N.Y.); Arie Genger and Orly Genger
v. Sagi Genger, et al., Index No. 651089/2010 (N.Y. Supr.); and (ii) have the New York State
Supreme Court enter a definitive non-appealable order declaring that members of the Trump
Group own all right, title and interest (beneficially, of record and otherwise) to the shares of
Trans-Resources purportedly transferred by TPR in October 2004 to Arie Genger (the (“Arie
Shares”) and to the Orly Genger 1993 Trust (the “Orly Trust Shares”), with the understanding
and agreement that should the request for the entry of such an order with respect to the “Orly
Trust Shares” be denied or not entered in a reasonably timely fashion, then the AG Group and
the Trump Group shall take all action necessary or desirable to have the New York State

Supreme Court vacate all court orders which restrain, enjoin or in any way limit actions by the
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 62 of 218

parties to the pending action captioned Dalia Genger, as Trustee of the Orly Genger 1993 Trust
v. TR Investors, LLC, et al, C.A. No. 6906-CS (Del. Ch.) (the "Orly Trust Action"), to prosecute,

defend, compromise, settle and otherwise deal with all claims, counterclaims, cross-claims, third-

 

party claims, issues and matters asserted therein; provided, however, that nothing in this
Agreement is intended to require or permit the dismissal of any claims, counterclaims, cross-
claims, third-party claims, issues and matters, (i) in Zrans-Resources, Inc. v. Genger, C.A. No.
4391-CS (Del. Ch.) (the “Breach of Fiduciary Duty Case”), as between the Trump Group and
Avi Pelossof and/or William Dowd (subject to the exchange of general releases between the
members of the Trump Group and William Dowd as contemplated below) and (b) against TPR,
the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust, D&K Limited Parmership, D&K GP
LLC, Sagi Genger or Dalia Genger. Any member of the AG Group including, without
limitation, Orly Genger, who is called to testify in the Litigation or the Orly Trust Action, agrees

to testify that he, she (in her individual capacity, en-bokalfefthe-Ory-Genger-1993-Frust and as
beneficiary of the Orly Genger 1993 Trust) or it has waived all claims he, she (in her individual

capacity ;-en-behelf-ef the Orly-Gengor-1093-Trust, and as beneficiary of the Orly Genger 1993

Trust) or it had or may have to ownership (record, beneficial or otherwise) of any shares of

tk
Trans-Resources and that he, she (in her individual capacity, en-behalfefthe-Orly-Genger-199-

“Frust, and as beneficiary of the Orly Genger 1993 Trust) or it is opposed to the Orly Genger
1993 Trust seeking any remedy of any kind against any member of the Trump Group.
Notwithstanding the foregoing, upon receipt by the Trump Group of a general release in form

and substance reasonably satisfactory to it, the Trump Group shall provide the same general
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 63 of 218

release to William Dowd and cause the dismissal of the Breach of Fiduciary Duty Case as
between the Trump Group and him.

5. Indemnification.

(a) Upon closing of this Agreement, each of the members of the AG

Group with the exception of Arnold Broser and David Broser and the Broser Entities, jointly
and severally, agrees to indemnify and hold harmless (i) each of the members of the Trump
Group, and their respective past and present affiliates and direct and indirect subsidiaries, and (ii)
each of the past and present agents, representatives, officers, directors, advisors, émployees,
general partners, limited partners, shareholders, members, predecessors, successors, heirs,
executors, administrators and assigns of each person and entity referenced in clause (i), from all
reasonable costs, expenses, attorneys’ fees of counsel selected by the Trump Group (it being
agreed that the Trump Group will cooperate with the AG Group in all reasonable respects to
cause the amount of such costs, expenses and its attorneys’ fees to be minimized), settlements
and/or judgments (whether direct or related to joint and several liability) (the "Indemnification
Amounts") incurred as a result of, in connection with, or relating in any way to any (x) claims,
counterclaims, cross-claims or third-party claims raised or that could have been raised in the
Litigation, and (y) claims that are pending, have been brought, or that may in the future be
brought by or on behalf of any of TPR, the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust
(other than those claims currently pending in the Orly Trust Action), D&K Limited Partnership,
D&K GP LLC, Sagi Genger, David Parnes or Dalia Genger, regardless of whether they were or
could have been raised in the Litigation or the Orly Trust Action, relating in any way, whether

directly or indirectly, to (A) the Shareholders Agreement entered into by Trans-Resources
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 64 of 218

shareholders and Trans-Resources on March 30, 2001, (B) the transfer of interests in TPR or the
purported transfer of shares of Trans-Resources by TPR in October 2004, (C) any activities or
developments relating to or conducted by Trans-Resources or any of its direct or indirect
subsidiaries that occurred prior to September 26, 2008, (D) the acquisition by the Trump Group
of all interests (record, beneficial or otherwise) of the so called “Arie Shares”, “Orly Trust
Shares” and the shares of Trans-Resources purportedly transferred by TPR in October 2004 to
the Sagi Genger 1993 Trust (the “Sagi Trust Shares”) (including, without limitation, the
negotiations for the ownership or acquisition of such shares), (E) the control of Trans-Resources
or any of its direct or indirect subsidiaries by the Trump Group through its acquisition of the
aforementioned shares, (F) records and documents (including but not limited to electronic files)
in the possession, custody or contro! of Trans-Resources or any of its direct or indirect
subsidiaries, (G) misrepresentations made or improper acts conducted prior to September 26,
2008 by any officer or director of Trans-Resources, (H) this Agreement, (I) the business or
operations of Trans-Resources or any of its direct or indirect subsidiaries conducted prior to
September 26, 2008 arising from or in any way related to the conduct of any member of the AG
Group, Avi Pelossof or William Dowd, or (J) the conduct of any other individual to the extent
Arie Genger is aware, or should have been aware, thereof. Notwithstanding the foregoing, the
indemnity provided for above shall not apply to any claims which may be brought subsequent to
the Effective Date (and which are entirely unrelated to any claim brought prior to such date) by
any of Sagi Genger, the Sagi Genger 1993 Trust or TPR and which arise solely out of actions
taken or not taken by members of the Trump Group which actions or inactions no member of the

AG Group was aware of or should have been aware of; provided, however, that such claim was
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 65 of 218

not encouraged or solicited by any member of the AG Group and no member thereof cooperates
in asserting, instituting or prosecuting such claim. Notwithstanding anything herein to the
contrary, the undertaking of William Wachtel hereunder shall not exceed under any circumstance
an amount greater than $5,000,000.

(6) The Trump Group may request payment or reimbursement of the
Indemnification Amounts at any time by providing a written statement or copy of an underlying
invoice or expense documentation to any member of the AG Group at the addresses set forth in
Paragraph 16 below, and the AG Group shall pay such indemnified expenses in full and in cash
within five (5) business days of the date such request is made. The supporting documentation
submitted with any payment or reimbursement request hereunder may be redacted as necessary
to preserve attorney-client privilege, attorney work product, or confidential information the
Trump Group may, in its reasonable determination, need to protect. The Trump Group will
provide the AG Group with reasonable notice prior to making any motion or taking any appeal
with respect to, or in, any past, present or future action or claim for which the Trump Group is
seeking indemnification, and such notice will be accompanied by a non-binding estimate of the
legal fees and costs associated with such motion or appeal. The Trump Group authorizes the AG
Group and their respective counsel to discuss directly with the Trump Group's appointed counsel
the amount and scope of any invoice for which the Trump Group is seeking indemnification.
The AG Group in its sole discretion may settle any indemnified claim so long as there is no
monetary contribution to be paid by the Trump Group, and the Trump Group is released, in form

and substance reasonably satisfactory to it, from any liability relating to any such indemnified
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 66 of 218

claim. The Trump Group shall not enter into any settlement of any indemnified claim, or

discussions with respect thereto, without the express written consent of the AG Group.

(c) With respect to each Indemnification Amount, until such time as it
has been paid over to the Trump Group, the members of the AG Group shall remain jointly and
severally liable for such Indemnification Amount and, the Trump Group may at its option pursue
all legal remedies available to it and/or withhold an amount equal to such unreimbursed
Indemnification Amount from any payments by Trans-Resources to be made pursuant to the
Notes,

| 6. Releases,

(a) The AG Group Release. Effective on the Effective Date, each of
the members of the AG Group, for itself, himself or herself, and in all capacities, and on behalf
of its (and its respective affiliates' and direct and indirect subsidiaries’), his or her respective
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them including, without limitation, any member of the Sagi Group which
he, she or it shall at any time directly or indirectly control or be deemed authorized to act on
behalf of (individually, an "AG Group Releasing Party" and collectively, the "AG Group
Releasing Parties"): (i) fully, finally, irrevocably and unconditionally waives, releases and
discharges each of the members of the Trump Group and its (and its respective past and present
affiliates' and direct and indirect subsidiaries’), his or her respective past and present agents

10
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 67 of 218

(including Skadden, Arps, Slate, Meagher & Flom LLP in any capacity, including as Escrow
Agent for the Skadden Escrow or for any escrow in which it held, holds, or may hold, any
dividends or distributions from Trans-Resources), representatives, officers, directors, advisors,
employees, general partners, limited partners, shareholders, members, subsidiaries and affiliates,
and each of their respective predecessors, successors, heirs, executors, administrators and assigns
(collectively, the "Trump Group Released Parties"), from any and all claims, counterclaims,
demands, proceedings, actions, causes of action, orders, obligations, damages, debts, costs,
expenses and other liabilities whatsoever and however arising, whether known or unknown, past,
present or future, suspected or unsuspected, contingent or actual, both at law and in equity,
including without limitation, claims for fraud or fraud in the inducement (collectively, “Claims"),
which such AG Group Releasing Party now has, has ever had or may hereafter claim to have
against any Trump Group Released Party or its, his or her assets, liabilities or operations from
the beginning of the world through the Effective Date (individually, an "AG Group Released
Claim" and collectively, the "AG Group Released Claims"); and (ii) agrees not to assert, institute
or prosecute, or encourage, solicit or cooperate with any other person or entity in asserting,
instituting or prosecuting, any proceeding against any of the Trump Group Released Parties in
any jurisdiction (domestic or foreign, including, without limitation, the State of Israel) with
respect to any AG Group Released Claim or any other Claim relating in any way, directly or
indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the ownership or
acquisition of Trans-Resources shares (including any dividends or distributions relating thereto
or any escrow in which such dividends or distributions may currently be or in the past have been

held), the Litigation, the Orly Trust Action, contro! of Trans-Resources or any of its direct or

il
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 68 of 218

indirect subsidiaries, the business or operations of Trans-Resources or any of its direct or indirect

subsidiaries, or arising out of this Agreement including, without limitation, the negotiation and

 

execution of this Agreement or the AG Group Releases provided hereunder, provided, however,
that this AG Group Release shall not apply to any Claims (x) seeking equitable relief to enforce
the terms of this Agreement or claims seeking payment of the Notes or any indemnification
payments required to be paid hereunder, (y) relating solely to events that transpired in their
entirety subsequent to the Effective Date and that could not, under any circumstances, have
possibly been pursued prior to the Effective Date whether or not then known, and (z) between
any of the AG Group Releasing Parties and TPR, and/or any other member of the Sagi Group.

If an'‘AG Releasing Party brings an AG Group Released Claim or other Claim in
violation of the immediately preceding paragraph, the AG Group, jointly and severally, agrees to
indemnify the Trump Group for any and all settlements, judgments, costs and fees, including
legal fees and disbursements of counsel chosen by the Trump Group, incurred in working on,
preparing for or defending such claim ("AG Group Release Amounts"). With respect to each
AG Group Release Amount, until such time as such AG Group Release Amount has been paid
over to the Trump Group, the members of the AG Group shall remain jointly and severally liable
for such AG Group Release Amount, and the Trump Group may at its option pursue all legal
remedies available to it and/or withhold an amount equal to such unreimbursed AG Group
Release Amount from any payments to be made by Trans-Resources pursuant to the Notes, For
purposes of the removal of all doubt, it is the parties’ intention that no claims shall be brought or

pursued by any member of the AG Group against any member of the Tramp Group for any

12
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 69 of 218

reason whatsoever (other than claims permitted under clause (x), (y) and (z) of the immediately
preceding paragraph).

(b) The Trump Group Release. Effective on the Effective Date, each
of the members of the Trump Group, for itself or himself, and in all capacities, and on behalf of
its (and its respective affiliates' and direct and indirect subsidiaries’), or his respective agents,
representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them (individually, a "Trump Group Releasing Party" and collectively, the
"Trump Group Releasing Parties"): (i) fully, finally, irrevocably and unconditionally waives,
releases and discharges each of the members of the AG Group and its (and its respective past and
present affiliates’ and direct and indirect subsidiaries’), his or her respective past and present
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns (collectively, the "AG Group Released
Parties"), from any and all claims, counterclaims, demands, proceedings, actions, causes of
action, orders, obligations, damages, debts, costs, expenses and other liabilities whatsoever and
however arising, whether known or unknown, past, present or future, suspected or unsuspected,
contingent or actual, both at law and in equity including, without limitation, claims for fraud or
fraud in inducement, ("Claims"), which such Trump Group Releasing Party now has, has ever
had or may hereafter claim to have against any AG Group Released Party or its, his or her assets,

liabilities or operations from the beginning of the world through the Effective Date (individually,

13
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 70 of 218

a "Trump Group Released Claim" and collectively, the "Trump Group Released Claims"); and (ii)
agrees not to assert, institute or prosecute, or encourage, solicit or cooperate with any other
person or entity in asserting, instituting or prosecuting, any proceeding against any member of
the AG Group Released Parties with respect to any Trump Group Released Claim or any other
Claim relating in any way, directly or indirectly, to Trans-Resources or any of its direct or
indirect subsidiaries, the ownership or acquisition of Trans-Resources shares, contro] of Trans-
Resources or any of its direct or indirect subsidiaries, the business or operations of Trans-
Resources or any of its direct or indirect subsidiaries, or the negotiation and execution of this

Agreement or the Trump Group Releases provided hereunder; provided, however, that this

 

Trump Group Release shal! not apply to any Claims (x) seeking equitable relief to enforce the
terms of this Agreement or claims seeking payment of any indemnification payments required to
be paid hereunder, (y) relating solely to events that transpired in their entirety subsequent to the
Effective Date and that could not, under any circumstances, have possibly been pursued prior to
the Effective Date whether or not then known, and (z) between any of the Trump Group
Releasing Parties and Avi Pelossof, William Dowd (unless and unti! the exchange of mutual
general releases between the Trump Group and William Dowd referred to above) and/or TPR.
If a Trump Group Releasing Party brings a Trump Group Released Claim or other Claim
in violation of the immediately preceding paragraph, the Trump Group, jointly and severally,
agrees to indemnify the AG Group for any and all settlements, judgments, costs and fees,
including legal fees and disbursements of counsel chosen by the AG Group, incurred in working
on, preparing for or defending such claim ("Trump Group Release Amounts"). With respect to

each Trump Group Release Amount, until such time as such Trump Group Release Amount has

14
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 71 of 218

been paid over to the AG Group, the members of the Trump Group shall remain jointly and
severally liable for such Trump Group Release Amount, and the AG Group may at its option
pursue all legal remedies available to it. For purposes of the removal of all doubt, it is the parties
intention that no claims shall be brought or pursued by any member of the Trump Group against
any member of the AG Group for any reason whatsoever (other than claims permitted under
clause (x), (y) and (z) of the immediately preceding paragraph).

7, Discovery Obligations. Effective on the Effective Date (defined
below), to the extent that a member of the AG Group or the Orly Genger 1993 Trust seeks
discovery or testimony from any member of the Trump Group, or if any member of the Trump
Group is subpoenaed by any party to an action in which any member of the AG Group or the
Orly Genger 1993 Trust is a party, each of the members of the AG Group, jointly and severally,
agrees that to the extent indemnities of the Trump Group provided for elsewhere in this
Agreement do not apply, they shall indemnify the Trump Group for any and all costs and fees,
including reasonable legal fees and disbursements of counsel to be chosen by the Trump Group
(it being understood that for the purposes of this Discovery Obligation indemnity only, the
indemnification for legal fees shall be limited to $750 per hour of legal services), incurred in
working on, preparing for or defending such claim, it being agreed that the Trump Group will
' cooperate with the AG Group in all reasonable respects to cause the amount of such costs and
fees, including its attorneys’ fees and disbursements to be minimized ("Discovery Costs"). With
respect to each Discovery Cost, until such time as such Discovery Cost has been paid over to the
Trump Group, the members of the AG Group shall remain jointly and severally liable for such

Discovery Cost, and the Trump Group may at its option pursue all legal remedies available to it

15

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 72 of 218

and/or withhold an amount equal to such unreimbursed Discovery Cost from any payments to be
made by Trans-Resources pursuant to the Notes,

8. Cooperation.
(a) | Each member of the AG Group shal! take all actions necessary or desirable, as promptly
as practicable and as may be requested by the Trump Group from time to time including, without
limitation, testifying in the Orly Trust Action, to (i) effectuate the release of the AG Group |
Released Claims and to prevent or preclude any other person or entity from asserting, instituting
or prosecuting, or encouraging, soliciting or cooperating with any other person or entity in
asserting, instituting or prosecuting, any proceeding or claims against any of the Trump Group
Released Parties with respect to any AG Group Released Claim or any other Claim relating in
any way, directly or indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the
ownership or acquisition of Trans-Resources shares, the control of Trans-Resources or any of its
direct or indirect subsidiaries, records and documents (including but not limited to electronic
files) in the possession, custody or control of Trans-Resources or any of its direct or indirect
subsidiaries or the business or operations of Trans-Resources or any of its direct or indirect
subsidiaries brought by any party without regard to whether such party is a signatory hereto and
(ii) cause the Orly Genger 1993 Trust to release any and all claims against the Trump Group
Released Parties, including, without limitation, any claims pending in the Orly Trust Action.

(b) Asacondition to any settlement that any member of the AG Group shall enter
into with any member of the Sagi Group, the AG Group parties to such settlement shall cause
each Sagi Group party to such settlement to (i) dismiss with prejudice all pending claims, cross-

claims and counter claims against any of the Trump Group Released Parties (as defined below)

16
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 73 of 218

and to provide the Sagi Group Release, and (ii) if the Orly Genger 1993 Trust is a party to such
settlement, cause it to agree in writing to become an AG Group member for purposes of
providing the indemnity contained in Paragraph 5. Likewise, as a condition to any agreement by
the AG Group to a replacement trustee for the Orly Genger 1993 Trust, the AG Group shall use
its best efforts to cause such trustee to agree in writing on behalf of the Orly Genger 1993 Trust
that it shall be a member of the AG Group for purposes of providing the indemnity contained in
Paragraph 5,

(c) | Each member of the AG Group covenants that for so long as the indemnity
contained in Paragraph 5 remains in effect, he, she or it shal] not contribute or deposit any
amounts, or permit to be contributed or deposited any amounts (including, without limitation,
any payments made under Paragraphs 2 and 3), to or with the Orly Genger 1993 Trust or to any
other trust or entity that any of them directly or indirectly controls or is or was established at
their direction, or that is or was established or exists for any of their direct or indirect benefit,
unless such trust or entity has agreed in writing to being a member of the AG Group for purposes
of providing the indemnity contained in Paragraph 5. The foregoing shall not restrict members
of the AG Group from investing in or with such entities provided that that such investment may
be liquidated, without restriction, by such member of the AG Group from time to time as may be
necessary to comply with the terms of the indemnity contained in Paragraph 5.

(d) The AG Group covenants that, subject to any confidentiality orders of any court
. or other restrictions imposed by law (i) with respect to any court filing made or received by it
concerning the Orly Genger 1993 Trust, it shall contemporaneously provide a copy thereof to the

Trump Group, and (ii) contemporaneously with its becoming aware of any changes or

17
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 74 of 218

contemplated material changes to the Orly Genger 1993 Trust including, without limitation, the
resignation of its trustee and/or the appointment of a replacement trustee, it shall provide written

notice thereof to the Trump Group.

9, Confidentiality. The Parties and their counsel shall not disclose the
terms of this Agreement, except if, upon written advice of counsel, it is required to do so by law,
Notwithstanding the foregoing, disclosure may be made by the Parties: (i) to their respective
accountants, financial advisors or attorneys (collectively, “Advisors”) as required to obtain tax or
legal advice, it being agreed that each Party shall apprise its Advisors of the obligation to
maintain such confidentiality and that each Party shall be accountable for any breach of this
provision by its respective Advisors, and (ii) notwithstanding anything to the contrary in this
Agreement, the Parties may disclose the terms of this Agreement if necessary in any action to
enforce this Agreement or as may be required to respond to a valid subpoena, court order or
other legal process. Each Party agrees that he, she or it will promptly give notice of any attempt
to compel disclosure of the terms of this Agreement to each of the other Parties, at least five (5)

days before compliance is required.

10, Third Party Beneficiaries. This Agreement shall have no third party
beneficiaries except for those persons and entities that are not Parties hereto but are covered by
the releases set forth in Paragraph 6 above, who may enforce those releases.

ll. Binding Effect
This Agreement shal! be binding upon and inure to the benefit of each of the Parties hereto and
(where applicable) their respective current and former agents, representatives, officers, directors,

advisors, employees, general partners, limited partners, shareholders, members, subsidiaries and
18
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 75 of 218

affiliates, and each of their respective predecessors, successors, heirs, executors, administrators
and assigns.
12. Representations and Warranties.

(a) Each Party represents that it, he or she is authorized to enter into
this Agreement and to grant the rights granted by it, him or her in this Agreement. Each Party
further represents that, to the extent any non-party consents are required for the performance of
any of its, his or her obligations under this Agreement (including, without limitation, with any
entity controlled by any Party, including any of its partners or equity holders), it, he or she has
obtained such consents.

(b) Each Party has the benefit of the advice of counsel chosen and
employed by it, him or her concerning this Agreement.

(c) Each Party is the sole owner and holder of the Claims it is releasing
under this Agreement, and represents that none of the Claims released herein have been assigned,
pledged, encumbered, or otherwise transferred in whole or in part, to any other person or entity.

(d) Each member of the AG Group represents that he, she or it is
knowledgeable, sophisticated and experienced in business, financial and other matters relevant to
his, her or its entry into this Agreement and the transactions contemplated hereby, and has
engaged advisors, experienced in the matters contemplated by this Agreement. Each member of
the AG Group has undertaken such investigation and has been provided with and has evaluated
such documents and information as he, she or it has deemed necessary to enable him, her or it to
make an informed decision with respect to the execution, delivery and performance of this

Agreement and the transactions contemplated hereby. Each member of the AG Group is

19
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 76 of 218

consummating the transactions contemplated hereby without reliance upon any express or
implied representations or warranties of any nature, whether in writing, orally or otherwise, made
by or on behalf of or imputed to any of the Trump Group Released Parties, except as expressly
set forth in this Agreement, and no member of the AG Group shall make any Claim with respect
thereto. Each member of the AG Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
documents or information that may have been furnished to him, her or it, and that no member of
the AG Group shall have any Claim against any of the Trump Group Released Parties with
respect thereto, including for Claims relating to the accuracy or completeness of the information
that may have been furnished to him her or it. Each member of the AG Group acknowledges and
understands that each member of the Trump Group Released Parties expressly disclaims any and
all liability that may be based on any of the documents and information that may have been
furnished to any member of the AG Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the AG
Group acknowledges that none of the Trump Group Released Parties has made any
representation or warranty with respect to (i) any historical information, financial or otherwise,
including without limitation results of operations (or any component thereof), cash flows, or
financial condition (or any component thereof), of Trans-Resources and/or any of its subsidiaries,
(ii) any valuations or projections or estimates of future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any component
thereof) of Trans-Resources and/or any of its subsidiaries or the future business and operations of

Trans-Resources and/or any of its subsidiaries, (iii) any Claims any member of the AG Group

20
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 77 of 218

may have against any of the Trump Group Released Parties or (iv) any other information or
documents that may have been made available to any member of the AG Group or their
respective counsel, accountants or advisors with respect to any of the Trump Group Released
Parties any of their respective businesses, assets, liabilities or operations, except as expressly set
forth in this Agreement. In addition to the foregoing, each member of the AG Group
acknowledges that his, her or its entry into this Agreement and the transactions contemplated
hereby is based solely on his, her or its respective assessment and valuation of all Claims that he,
she or it may have against any of the Trump Group Released Parties and the likelihood of
success of such Claims in a court of competent jurisdiction, Each member of the AG Group
acknowledges that the consideration to be received by the AG Group pursuant to this Agreement
constitutes full and fair consideration for the release of all Claims contemplated hereunder.

(e) Each member of the Trump Group represents that he, she or it is knowledgeable,
sophisticated and experienced in business, financial and other matters relevant to his, her or its.
entry into this Agreement and the transactions contemplated hereby, and has engaged advisors,
experienced in the matters contemplated by this Agreement. Each member of the Trump Group
has undertaken such investigation and has been provided with and has evaluated such documents
and information as he, she or it has deemed necessary to enable him, her or it to make an
informed decision with respect to the execution, delivery and performance of this Agreement and
the transactions contemplated hereby. Each member of the Trump Group is consummating the
transactions contemplated hereby without reliance upon any express or implied representations
or warranties of any nature, whether in writing, orally or otherwise, made by or on behalf of or

imputed to any of the AG Group Released Parties, except as expressly set forth in this

21
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 78 of 218

Agreement, and no member of the Trump Group shall make any Claim with respect

thereto, Each member of the Trump Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
information that may have been furnished to him, her or it, and that no member of the Trump
Group shall have any Claim against any of the AG Group Released Parties with respect thereto,
including for Claims relating to the accuracy or completeness of the information that may have
been furnished to him her or it. Each member of the Trump Group acknowledges and
understands that each member of the AG Group Released Parties expressly disclaims any and all
liability that may be based on any of the documents and information that may have been
furnished to any member of the Trump Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the Trump
Group acknowledges that none of the AG Group Released Parties has made any representation or
warranty with respect to (i) any historical information, financial or otherwise, including without
limitation results of operations (or any component thereof), cash flows, or financial condition (or
any component thereof), of Trans-Resources and/or any of its subsidiaries, (ii) any valuations or
projections or estimates of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component thereof) of ‘Trans-
Resources and/or any of its subsidiaries or the future business and operations of Trans-Resources
and/or any of its subsidiaries, (iii) any claims any member of the Trump Group may have against
any of the AG Group Released Parties or (iv) any other information or documents that may have
been made available to any member of the Trump Group or their respective counsel, accountants

or advisors with respect to any of the AG Group Released Parties any of their respective

22
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 79 of 218

businesses, assets, liabilities or operations, except as expressly set forth in this Agreement. In
addition to the foregoing, each member of the Trump Group acknowledges that his, her or its
entry into this Agreement and the transactions contemplated hereby is based solely on his, her or
its respective assessment and valuation of all Claims that he, she or it may have against any of
the AG Group Released Parties and the likelihood of success of such Claims in a court of
competent jurisdiction, Each member of the Trump Group acknowledges that the consideration
to be received by the Trump Group pursuant to this Agreement constitutes full and fair
consideration for the release of all claims contemplated hereunder.

13. Attorneys’ Fees. The Parties agree to be responsible for their own attorneys’ fees and
costs incurred in connection with this Agreement and negotiations related to and preparation of
this Agreement and not to seek from each other reimbursement of any such costs, expenses or
attorneys' fees.

14. Governing Law.

This Agreement, and all disputes arising under this Agreement or related thereto, shall be
governed by, construed and interpreted in accordance with the laws of the State of Delaware,
applicable to instruments made, delivered and performed entirely in such state, without regard to
the choice of law provisions thereof.

15. Arbitration. UNLESS THIS AGREEMENT SPECIFICALLY PROVIDES FOR
ANOTHER TYPE OF DISPUTE RESOLUTION WITH RESPECT TO A PARTICULAR
KIND OF DISPUTE, ANY AND ALL CONTROVERSIES AND CLAIMS ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY THEREOF, SHALL BE EXCLUSIVELY SETTLED BY FINAL AND BINDING

23
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 80 of 218

ARBITRATION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS
SECTION.

(a) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then in effect (the “Rules”),
except as set forth herein. Any member of the Trump Group on behalf of the Trump Group, on
the one hand, and any member of the AG Group on behalf of the AG Group, on the other hand,
may demand arbitration by giving the other written notice to such effect in accordance with the

Rules,

(b) The arbitration will be held before one neutral arbitrator. Within thirty (30)
days after the other Party’s receipt of the demand for arbitration, the Party seeking arbitration
will invite the other Party to join it in approaching the following list of individuals about serving
as arbitrator and will approach such individuals with such other Party (if its invitation is. accepted)
or without such other Party (if its invitation is rejected or not responded to within five (5)
business days): The Honorable William B. Chandler III, David A. Jenkins, Esq., Stephen E.
Jenkins, Esq., Robert J. Katzenstein, Esq., and Andre G. Bouchard, Bsq, If only one such
individual is available and willing, he shall serve as the arbitrator. If more than one such
individual is available and willing, the Parties will mutually determine which of those so
available and willing will serve as the arbitrator. If the Parties are unable to agree, the arbitrator
will be selected by the AAA from the foregoing list in accordance with the listing, striking and
ranking procedure in the Rules, with each Party being given a limited number of strikes, except
for cause. If none of the foregoing individuals is available, the arbitrator will be selected by the
AAA in accordance with the listing, striking and ranking procedure in the Rules, with each Party

24
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 81 of 218

being given a limited number of strikes, except for cause. Any arbitrator appointed by the AAA
shall be a retired judge that presided over a state or federal court located in Delaware or a
practicing attorney licensed in Delaware with no less than fifteen years of experience with large
commercial cases. Any such arbitration proceedings shall be and remain confidential. The place

of arbitration shall be in Manhattan, New York or elsewhere if otherwise agreed to,

(c) Discovery will be limited to the request for and production of documents,
directly related to the issues in dispute, limited depositions of limited duration, and
interrogatories. Interrogatories will be allowed only as follows: a Party may request the other
Party to identify by name, last known address and telephone number (i) all persons having
knowledge of facts relevant to the dispute and a brief description of that person’s knowledge, and
(ii) any experts who may be called as an expert witness, the subject matter about which the
expert is expected to testify, the mental impressions and opinions held by the expert and the facts
known by the expert, All issues concerning discovery upon which the parties cannot agree will

be submitted to the arbitrator for determination.

(d) Each of the Parties agrees that it will use commercially reasonable efforts
to join (and will allow the other party to join) any third party that the Parties have agreed is
indispensable to the arbitration, If any such third party does not agree to be joined, the

arbitration will proceed nonetheless.

(e) The arbitrators are not empowered to award damages not permitted by the
terms of this Agreement and if so permitted, then not in excess of compensatory damages, except

with respect to indemnification obligations for punitive damages as provided hereunder, and

25
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 82 of 218

each Party irrevocably waives the right to recover punitive, exemplary or multiple damages with
respect to any dispute other than with respect to indemnification obligations for such punitive
damages as provided hereunder. The decision of, and award rendered by, the arbitrator will be
final and binding on the Parties, will be in writing and will include the findings of fact and

conclusions of law upon which it is based, if any.

(f) The Parties specifically acknowledge that this Agreement evidences a transaction
involving, affecting, affected by, and a part of, interstate commerce and that this agreement to
arbitrate is governed by and enforceable under the Federal Arbitration Act, 9 U.S.C. §§ 1 | et seq.

(g) Except to the extent that any of the indemnification provisions contained herein
shall be applicable (i) the Parties shall each be responsible for their own costs and expenses _
(including legal fees and disbursements) incurred in any arbitration, and (ii) the AG Group on the
one hand and the Trump Group on the other shall each be responsible for 50% of the fees and
disbursements of the arbitrator and of any costs and expenses payable to the AAA.

(h) With respect to the enforcement, modification or vacating of any arbitration
award (it being reconfirmed hereby that the arbitration award shall itself be final and binding on
the Parties), the Parties submit to the exclusive jurisdiction of one or the other of (i) the United
Stated District Court of the Southern District of New York sitting in the Borough of Manhattan
in the City of New York and (ii) the Commercial Division of the New York State Supreme Court
sitting in the Borough of Manhattan in the City of New York,

16. Notice. If any Party is required to give notice to any other Party under this Agreement,
such notice shall be in writing and shall be deemed to have been duly given upon receipt of hand
delivery, one business day following its being sent to the recipient via Federal Express or another

26

716412-WILSROLA - MSW
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 83 of 218

nationally recognized over-night courier, or by e-mail with confirmation of receipt to the

following individuals or to such other address or person as such Parties may from time to time

specify by written notice given in the manner provided above:

If to the Trump Group:

With Copy to:

Mark S. Hirsch, Esq.

The Trump Group

41 Madison Avenue, Suite 4101
New York, NY 10010

Phone: (212) 838-1000
E-mail: mhirsch@trumpgroup.com

Thomas J. Allingham II, Esq.

Anthony W, Clark, Esq.

Douglas D. Herrmann, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square

P.O. Box 636

Wilmington, DE 19899

Phone: (302) 651-3000

E-mail: thomas.allingham@skadden.com

27
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 84 of 218

If to Arie Genger:

With Copy to:

If to Orly Genger:

With Copy to:

E-mail: anthony.clark@skadden.com

E-mail: douglas.herrmann@skadden.com

Arie Genger
104 West 40" Street, 19" Floor
New York, NY 10018

E-mail: wachtel@wmllp.com

Stephen P, Lamb, Esq.
Paul Weiss
500 Delaware Avenue, Suite 200

Wilmington, DE 19889

Orly Genger
104 West 40" Street, 19" Floor

New York, NY 10018

E-mail: wachtel@wmllp.com

28
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 85 of 218

William Wachtel

Wachtel Masyr & Missry LLP
885 second ave,

New York, NY 10017

0

If to Arnold Broser or David Broser:

David Broser
104 West 40th, 19" FloorNew York, NY 10018

E-mail: wachtel@wmll.com

With Copy to:

William Wachtel
Wachtel Masyr & Missry LLP

885 second ave,
New York, NY 10017

29
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 86 of 218

17, Entire Agreement. This Agreement contains the entire agreement between the Parties
concerning the subject matter hereof. Neither this Agreement nor any of its terms or provisions
shall be binding on any Party until all the Parties hereto have signed. The Parties agree that all
drafts of this Agreement are strictly confidential and shall supplement and complement any
protection, which may attach to the exchange of confidential information in settlement
discussions, whether by common law or statute including, but not limited to, Federal Rule of
Evidence 408 and comparable state laws. Any and all prior discussions and agreements between
the Parties concerning the subject matter of this Agreement are merged into this Agreement
when signed. This Agreement may not be modified or amended, nor any of its provisions
waived, except by an instrument in writing signed by all Parties, No Party has made any
warranty or representation to the other Parties that is not set forth expressly herein. In entering
into this Agreement, no Party has relied on any statement or representation made by or on behalf
of any other Party, by or on behalf of any affiliate of such other Party, or by counsel for such
other Party that is not set forth expressly in this Agreement.

18. No Drafting Presumption. This Agreement shall be interpreted or construed without
any presumption that the provisions hereof should be strictly construed against the drafter, it
being agreed that the Parties and their respective counsel and other agents have fully and equally
participated in the preparation, negotiation, review and approval of all provisions of this
Agreement.

19, No Admissions. The Parties have executed this Agreement for the sole purpose of
settling and disposing of all Claims between them, and it is expressly understood and agreed that

no Party hereto admits any wrongdoing on its, his or her part by executing this Agreement.

30
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 87 of 218

20. Binding Effect. It is the intention of the parties to extinguish all AG Group Released:
Claims and all Trump Group Released Claims and, consistent with such intention, each of the
Parties hereby waives any and all rights, to the extent permitted by law, to assert that the Release
provided by it in Paragraph 6 hereunder is unenforceable as to any claim whatsoever and for any
reason including, without limitation, any and all rights under section 1542 of the California Civil
Code, if applicable, or any other applicable similar law or principle of common law, which may
have the effect of limiting the Releases herein. Section 1542 of the California Civil Code
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS

OR HER SETTLEMENT WITH THE DEBTOR.

21, Headings. The section headings contained in this Agreement are for reference purposes
only and shall not in any way effect or control the meaning or interpretation of this Agreement.
22. Execution in Counterparts and by PDF e-mail. This Agreement may be executed in
multiple counterparts and by fax or PDF e-mail, each of which, when so executed and delivered,
Shall be an original, but such counterparts shall together constitute one and the same instrument
and agreement.

23. Effective Date. This Agreement shall be effective immediately upon execution and

delivery by all Parties hereto (the "Effective Date").

31
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 88 of 218

IN WITNESS WHEREOPF, the Parties have caused this Agreement to be duly

executed as follows:

 

 

 

 

TR Investors, LLC Arie Genger

NL A”
Print: Date: @ | [ S / (4
Title:
Date:

 

Glenclova Investment Co.

Orly Genger (in her individual capacity and

in her capacity as beneficiary of the

 

 

 

 

 

By: Orly Genger 1993 Trust)
_ OO Cen p—
Za
Title:
Date: © | [ > | { 3
Date:

 

32
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 89 of 218

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly

 

executed as follows:
TR Investors, LLC Arie Genger
by: hob anh
/
Print Ma@ale JS, Hiese + Date:

 

 

Title: Grew hye V P/ Geren) Co veel)

Date: Dune IG, 2013

 

Glenclova Investment Co. Orly Genger (in her individual capacity and

in her capacity as beneficiary of the

By: 7 Pfft SHLhol. Orly Genger 1993 Trust)

Print: Magk Jf. Ahescy

Title: Exeewh ve VES Geneva Counsel

Date: ung [6, 2013
f

 

 

Date:

32
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 90 of 218

 

 

 

 

 

New TR Equity I, LLC , Arnold Broser

By: Lh ytd Z Z be
Print: Date: bs Lg. Li 3

Title:

Date:

New TR Equity II, LLC David Broser

m Le &——
Print: , Date: b/ gH 3

 

 

 

Title:

 

Date:

 

33
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 91 of 218

 

 

 

New TR Equity I, LLC Arnold Broser
By: "Auk Mat.
7 ¥
Print: Magic Si tresedl Date:
Title: Exceevhue VP t Cunel

Date: Jun le, 201%

New TR Equity H, LLC David Broser
py: Mk. rach
4

Print: Mare J . H retell Date:

Title: Eveahe VES General Corrs

Date: “Ty La, 2-013

 

33
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 92 of 218

Trans-Resources, LLC

By. Zod Na

Print: (Zante S.A resel
Title:_Execu Ave vel Gene ra! Comeed

Date: \Jeng lo, 2013

34
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 93 of 218

Jules Trump

C7
Date: U[ v| LO(S

Eddie Trump

 

Date:

 

Mark Hirsch

 

Date:

 

35
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 94 of 218

Jules Trump

 

Date:

 

Eddie Trump

ee

—T r .
Date: inva | 2) oof 4

Mark Hirsch

 

Date:

 

35
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 95 of 218

Jules Trump

 

Date:

 

Eddie Trump

 

Date:

 

Mark Hirsch

Date: ~—J une lé, 2.94

 

35
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 96 of 218

EXHIBIT A
ne 6/16/13

Draft - Confidential
[FORM OF SUBORDINATED NOTE}

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED
WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS
THEREFROM.

TRANS-RESOURCES
SUBORDINATED NOTE
$7,500,000.00 June __, 2013

FOR VALUE RECEIVED, Trans-Resources, LLC a Delaware entity (the successor to
Trans-Resources, Inc. and referred to herein as the “Maker”), hereby promises to pay to the order
of [ | (the “Payee”), the principal sum of Seven Million, Five-Hundred
Thousand Dollars ($7,500,000.00) pursuant to the terms and conditions of and at the times
provided in the Settlement Agreement (as defined below).

1, Notes. This Subordinated Note (this “Note”) is issued pursuant to, and is subject
to the terms and conditions of, the Settlement Agreement and Release, dated as of June __, 2013
by and among the AG Group and the Trump Group, as amended, restated, supplemented or
otherwise modified from time to time (the “Settlement Agreement”). Terms used herein and not
otherwise defined herein shall have the respective meanings ascribed thereto in the Settlement

Agreement.
2. No Interest. This Note will not accrue interest, pursuant to the terms of the
Settlement Agreement.

3. Maturity. Subject to the terms and conditions of the Settlement Agreement and
this Paragraph 3, this Note shall mature and be redeemed or satisfied in full by the Maker in one
installment, which shall be paid by the Maker no later than the __ anniversary of the Effective
Date (the "Maturity Date"). Notwithstanding the foregoing, the Maturity Date shall
automatically be extended until the earlier (the “Extended Maturity Date”) of (i) such time as all
pending claims, cross-claims and counter-claims brought by any of TPR, Sagi Genger, the Sagi
Genger 1993 Trust, the Orly Genger 1993 Trust (other than the Orly Trust Action), D&K
Limited Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi
Group”) against any member of the Trump Group have been dismissed with prejudice and the
statute of limitations shall have run with respect to any other potential claims of the Sagi Group
that might be the subject of the indemnification obligations provided for by Paragraph 5 of the
Settlement Agreement and (ii) such time as each member of the Sagi Group shall have provided
the Trump Group with a release of the Trump Group Released Parties and covenant not to sue in
form and substance that is the same as the AG Group Release and covenant not to sue contained
in Paragraph 6(a) of the Settlement Agreement, Subject to the foregoing, this Note shall become
immediately due and payable upon the occurrence of any transaction or series of transactions
which shall result in the Trump Group owning or controlling neither (i) a majority of the voting
stock of Trans-Resources or its successors or each of its two principal subsidiaries, Haifa
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 97 of 218

Chemicals, Ltd. and Na-Churs Plant Food Company or their successors, nor (ii) directly or
indirectly, a majority of the assets currently owned by Trans-Resources and its subsidiaries;
provided, however, that in such event, at the request of the Trump Group, the amounts then
payable on this Note shal] be placed in escrow until the Maturity Date or until the Extended
Maturity Date (if applicable) under the provisions of an escrow agreement on reasonable terms to
be negotiated at such time in good faith between the Maker, the Payee and an escrow agent
selected by mutual consent of the Maker and the Payee (such consent, not to be unreasonably
withheld, conditioned or delayed), which shall provide for the release of funds from such escrow
to the Maker in satisfaction of any and all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs owing to Maker, if any, and payment to the Payee of any amounts
remaining in escrow after payment to Maker of all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs, if any, upon the Maturity Date hereunder or the Extended
Maturity Date (if applicable).

 

4, Optional Prepayments, The Maker may voluntarily prepay this Note prior to the
Maturity Date, in whole or in part, at any time, without premium or penalty.

5, Adjustment. In accordance with the terms of the Settlement Agreement, in the
event that at any time Indemnification Amounts, Discovery Costs, AG Group Release Amounts,
or other amounts due and payable by the AG Group to the Trump Group pursuant to the
Settlement Agreement (the "Costs") have not been paid to the Trump Group in accordance with
the terms of the Settlement Agreement, the Maker may, upon written notice to the Payee, set off
and apply as a credit against the amount due under this Note any and all due, unpaid and
outstanding Costs. The rights and remedies described herein are in addition to any other rights
and remedies the Parties may have under the Settlement Agreement or other applicable law.

6. Subordination. Pursuant to the terms of the Settlement Agreement, this Note is
unsecured and shall be fully subordinated to any obligation of Trans-Resources, including, but
not limited to, outstanding credit facilities, bonds, loans, tax obligations and payables.

7, Enforcement. The Maker hereby agrees to pay on demand all reasonable costs
and expenses, including without limitation attorneys’ fees and costs of collection, incurred or
paid by the Payee in enforcing this Note in accordance with the Settlement Agreement.

8, Amendments. No failure or delay on the part of the Maker or the Payee in
exercising any tight, power, privilege or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or remedy. This Note
may not be amended and the provisions hereof may not be waived, except in accordance with the
terms of the Settlement Agreement.

9. Lost Notes, etc. If this Note is mutilated, destroyed, lost or stolen, upon receipt of
evidence satisfactory to the Maker of such loss, theft, destruction or mutilation of this Note and,
if requested in the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to the Maker, or, in the case of any such mutilation, upon
surrender and cancellation of this Note, the Maker shall issue a new Note of like tenor and
amount, in lieu of this Note.

 

-2-

Error! Unknown document property name.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 98 of 218

IN WITNESS WHEREOF, the Maker has caused this Subordinated Note to be duly
executed under seal on the date set forth above by a duly authorized representative of the Maker.

TRANS-RESOURCES, LLC

 

By:
Name:
Title:
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 99 of 218

 

 
 

GRANTED

“¢oimeS"IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

as le"

 

 

 

 

DALIA GENGER, as Trustee of the
Orly Genger 1993 Trust,

Plaintiff,
Vv.

TR INVESTORS, LLC, GLENCLOVA
INVESTMENT CO., NEW TR EQUITY I,
LLC, NEW TR EQUITY II, LLC,
TRANS-RESOURCES, INC., and

TPR INVESTMENT ASSOCIATES, INC.

Defendants.
C.A. No. 6906-CS

 

TR INVESTORS, LLC, GLENCLOVA
INVESTMENT CO., NEW TR EQUITY I,
LLC, NEW TR EQUITY II, LLC, and
TRANS-RESOURCES, INC.,

Counterclaim and Crossclaim
Plaintiffs,

Vv.

DALIA GENGER, as Trustee of the
Orly Genger 1993 Trust,

Counterclaim Defendant,

and
TPR INVESTMENT ASSOCIATES, INC.,

Crossclaim Defendant

 

TPR INVESTMENT ASSOCIATES, INC.,
Counterclaim and Crossclaim
Plaintiff,

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 100 of 218

Vv.

DALIA GENGER, as Trustee of the
Orly Genger 1993 Trust,

Counterclaim Defendant,

and

TR INVESTORS, LLC, GLENCLOVA
INVESTMENT CO., NEW TR EQUITY I,
LLC, NEW TR EQUITY II, LLC, and
TRANS-RESOURCES, INC.,

Crossclaim Defendant

 

STIPULATION AND PROPOSED ORDER OF DISMISSAL

Plaintiff/Counterclaim Defendant Dalia Genger, as Trustee of the Orly Genger
1993 Trust (the "Trustee of the Orly Trust"), Defendants/Counterclaim and Crossclaim
Plaintiffs/Crossclaim Defendants TR Investors, LLC, Glenctova Investment Co., New TR
Equity I, LLC, New TR Equity 1, LLC and Trans-Resources, Inc. (collectively, the
“Trump Group") and Defendant/Counterclaim and Crossclaim Plaintiff/Crossclaim
Defendant TPR Investment Associates, Inc. ("TPR"), through the undersigned counsel,
pursuant to Chancery Court Rules 41(a)(1){ii) and 41(1)(c), hereby stipulate and agree as
follows:

1. In the action styled TR Investors, LLC, et al. v. Genger, C.A. No. 3994-CS (the
"3994 Action"), the Court found that (i) the transfers in October 2004 of Trans-
Resources, Inc. ("Trans-Resources) stock out of TPR were in violation of the
March 2001 Stockholders Agreement among Trans-Resources, TPR, TR

Investors, LLC and Glenclova Investment Co., (ii) the transfers were void and the
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 101 of 218

stock reverted to TPR, and (iii) the Trump Group had the right to buy all of the
improperly transferred Trans-Resources stock from TPR. These determinations
and findings were essential to the Court's determinations and findings in the 3994
Action.

2. The Trump Group, having closed on the purchase of the so-called Orly Trust
Shares (representing 1102.8 shares of Trans-Resources stock) pursuant to and
under the terms of the Side Letter Agreement between TPR and the Trump Group
entered into in August 2008,as was the Trump Group's right under that
agreement, owns, for all purposes, all right, title and interest (beneficially, of
record and otherwise) to the shares of Trans-Resources purportedly transferred by
TPR to the Orly Genger 1993 Trust. As a result, the Trump Group owns, for all
purposes, all right, title and interest (beneficially, of record and otherwise) to all

authorized and issued shares of Trans-Resources. !

3. The $10,314,005 plus accrued interest in proceeds from the sale referenced in
paragraph 2 above currently held in escrow (the “Sale Proceeds”) shall remain in
escrow, pursuant to that Escrow Agreement between and among all of the parties
hereto, Orly Genger, as beneficiary of the Orly Trust, and Pedowitz & Meister
LLP, as escrow agent, until such time as a court in New York shall direct the
disposition of the Sale Proceeds, or as the parties to such Escrow Agreement shall

otherwise jointly agree, provided that the escrow agent may interplead the Sale

 

" This amount equals 5,676.4428 Trans-Resources shares and includes all of the shares

that were determined to be owned by the Trump Group in the 3994 Action, in the action
captioned 7R Investors v. Genger, C.A. No. 6697-CS (Del. Ch.) and that are the subject
of the above-captioned litigation.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 102 of 218

Proceeds into a court in New York at any time. Upon the so-ordering of
paragraphs 1-2 above concerning beneficial ownership, the Trump Group shall
disclaim any and all claims to the Sale Proceeds and any and all rights under the
Escrow Agreement. Nothing herein shall constitute an adjudication of any claim

for monetary damages pending in any other Court.

. The claims brought on behalf of the Orly Genger 1993 Trust by the Trustee of the

Orly Trust against the Trump Group are dismissed with prejudice and the claims
brought by the Trump Group against the Orly Trust and TPR are dismissed with

prejudice.

. The claims brought by TPR for the Sale Proceeds against the Trustee of the Orly

Trust and the Trump Group have already been dismissed without prejudice.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 103 of 218

  

This dertiment constirutes a ming of the court and should be “reated as such

 

Court: DE Court of Chancery Civil Action
Judge: Leo E Strine

File & Serve
Transaction ID: 53943155

Current Date: Aug 30, 2013
Case Number: 6906-CS
Case Name: Genger, Dalia vs T R Investors LLC

Court Authorizer: Strine, Lee E

 

/s/ Judge Strine, Leo E

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 104 of 218

Frederick P, Fish
1855-1930

W.K. Richardson
1859-1951

6

ATLANTA
AUSTIN

BOSTON

DALLAS
DELAWARE
HOUSTON
MUNICH

NEW YORK
SILICON VALLEY

SOUTHERN CALIFORNIA

TWIN CITIES:

WASHINGTON, DC

FisuH & RICHARDSON P.C.

17" Broor

222, DELAWARE AVENUE
P.O, Box 1114
Wilmington, Delaware
19899-1114

Telephone
August 9, 2013 302 652-5070
Facsimile
302 652-0607

Web Site

www.fr.com

Jeremy D. Anderson

Via LexisNexis File & ServeXpress and
302 778-8452.

Hand Delivery
. Email
The Hon. Leo E. Strine, Jr. janderson@fr.com
Chancellor
COURT OF CHANCERY

New Castile County Courthouse
500 North King Street, Suite 1551
Wilmington, DE 19801

Re: Dalia Genger, as Trustee of the Orly Genger 1993 Trust v.
TR Investors, LLC, et al., C.A. No. 6906-CS

Dear Chancellor Strine:

During the status conference with the Court on August 1, 2013, Your Honor ordered
me to confer with Dalia Genger regarding her willingness to agree to settle the above-
captioned case. Having done so, I can report back to the Court that Dalia desires to
settle this action. However, as trustee of the Orly Genger Trust, Dalia needs to
understand Orly’s position regarding the Trust’s beneficial ownership of the shares,
particularly in light of preliminary injunctions issued by the New York courts.

We have reason to believe that Orly’s position was disclosed in a Settlement
Agreement with the Trump Group in onc of the New York cases, but the Trustee has
not been provided a copy of that agreement. While the Settlement Agreement
apparently was made confidential by the parties, Mr. Allingham represented to the
Court that the Trump Group is willing to produce the agreement if so ordered. Once
the Trustee understands Orly’s position, she will be in a position to conclude whether
to agree that the shares of Trans-Resources stock transferred by TPR to the Orly
Genger 1993 Trust are beneficially owned by the Trump Group.

Alternatively, if Orly gives the Trustee written consent to sign the enclosed
stipulation of dismissal, the Trustee will immediately execute the stipulation in the
form attached. Counsel for Dalia, TPR and the Trump Group discussed the best way
to approach Orly to get her written consent to the stipulation of dismissal and decided
that Mr. Allingham, given that he settled one of the New York cases with Orly,
should be the intermediary. While Orly has not yet provided her written consent, it is
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 105 of 218

FisH & RICHARDSON P.c.

The Hon. Leo E. Strine, Jr.
August 9, 2013
Page 2

my understanding from Mr. Allingham that Orly intends to submit a letter to the
Court — on which T expect that she will copy Dalia — regarding her position as to the
Stipulation of dismissal.

Respectfully yours,
/s/ Jeremy D, Anderson

Jeremy D. Anderson
Delaware Bar No. 4515

JDA/phb
Enclosure — form of Stipulation of Dismissal

Ce (w/encls.) (via LexisNexis File & ServeXpress):
Thomas J. Allingham II (DE Bar #476)
Douglas D. Herrmann (DE Bar #4872)
Colm F. Connolly (DE Bar #3151)

Amy M. Dudash (DE Bar #5741)
 

Page 108 .0f 2. 651089/2010

 

 

NYSCEF DOC. NO. 1153

GLENCLOVA INVESTMENT CO., TR
INVESTORS, LLC, NEW TR EQUITY I, LLC, NEW
TR EQUITY I, LLC, JULES TRUMP, EDDIE
TRUMP, MARK HIRSCH, and TRANS-
RESOURCES, INC.,

Counterclaimants, Cross-Claimants, and Third-
Party Plaintiffs,

- against —

ARIE GENGER, ORLY GENGER, SAGI GENGER,
TPR INVESTMENT ASSOCIATES, INC., THE
SAGI GENGER 1993 TRUST, WILLIAM DOWD,
ARNOLD BROSER, DAVID BROSER, and ONE OR
MORE ENTITIES DIRECTED, OWNED OR
CONTROLLED BY ARNOLD BROSER AND/OR
DAVID BROSER,

Counterclaim, Cross-Claim, and/or Third-Party
_ Defendants.

 

 

RECEIVED NYSCEF: 11/25/2014

SIudey No. 6S | 08" /2010

Order to Gover

WHEREAS, on January 2, 2013, the Clerk entered an Amended Decision and Order of

this Court that (i) dismissed all of Plaintiffs claims against Defendants Dalia Genger, Rochelle

Fang, individually and as trustee of the Sagi Genger 1993 Trust, and the Sagi Genger 1993 Trust;

(ii) dismissed Plaintiffs’ first, second, fourth (rescission only), fifth, ninth and tenth causes of

action against Sagi Genger (“Sagi”); (iii) dismissed Plaintiffs’ first, second, third, fourth

(rescission only), fifth, sixth and tenth causes of action against TPR Investment Associates, Inc.

(“TPR”); and (iv) dismissed Plaintiffs’ first, second, third (conspiracy only), fourth (rescission

only), fifth, eighth and tenth causes of action against Defendants Glenclova Investment

Company, TR Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, Jules Trump,

Eddie Trump and Mark Hirsch (collectively, the “Trump Group”);
 

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 107 of 218 oo

WHEREAS, pursuant to a stipulation So-Ordered by the Court on July 1, 2013, all of
Plaintiffs’ remaining claims against the Trump Group were discontinued with prejudice;

WHEREAS, on July 24, 2014, the Appellate Division, First Department issued an Order
dismissing Plaintiffs’ remaining claims against Sagi and TPR; and

WHEREAS, on October 23, 2014 the Appellate Division, First Department issued an
Order denying Plaintiffs’ motions for reargument or leave to appeal to the Court of Appeals;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

1, Plaintiffs’ Third Amended and Supplemental Complaint is dismissed in its entirety with
prejudice, including all claims and causes of action stated therein, and without prejudice

to Plantifs’ right to seek leave to appeal to the Court of Appeals from the July 24, 2014

Order of the Appellate Division.

2. The Cross-Claims, Counterclaims and Third-Party Claims of Sagi Genger,
individually and as assignee of the Sagi Genger 1993 Trust, and TPR Investment Associates,
Inc., as well as the Counterclaims, Cross-Claim and Third-Party Claims of Glenclova Investment
Co., TR Investors, LLC, New TR Equity 1, LLC, New TR Equity II, LLC, Jules Trump, Eddie
Trump, Mark Hirsch and Trans-Resources, Inc. are hereby expressly severed from this action.

DATED: New York, New York
November 3, 2014

Barbar anf, S.C.
365-AKH Document 1-38 Filed 10/09/19 Page 108 of 218

MITCHELL SILBERBERG & KNUPP LLP

A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS

MSS&iK ; Lauren J, Wachtler

ijwe@msk.com

October 31, 2014

VIA ECF

Honorable Barbara Jaffe

Supreme Court of the State of New York
80 Centre Street

New York, NY 10007

Re: Genger v Genger Index No. 651089/2010

Dear Justice Jafte:
As previously discussed, enclosed for Your Honor’s signature is a proposed order

severing the main action, which has been dismissed from the counterclaim in this case. We
would appreciate Your Honor signing the Order at your earliest convenience..

Respectfully submitted,

Lauren J. <7
MITCHELL SILBERBERG & KNUPP LLP

 

LJW/nst

CC: All Counsel

 

12 East 49th Street, 30th Floor, New York, New York 10017-1028
6468559. 1/43419-00004 Phone: (212) 509-3900 Fax: (212) 509-7239 Website: www.Msk.cOoM

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 109 of 218

TRUST AGREEMENT
sm COPY
ARIE GENGER
AS GRANTOR
AND
LAWRENCE M. SMALL AND SASH A. SPENCER
AS TRUSTEES
CREATING

THE ORLY GENGER 1993 TRUST

Dated: December /3 , 1993
Copy 2 of 4

RUBIN BAUM LEVIN CONSTANT & PRIEDMAN

BO ROGKEPELLER PLAZA » NEW YORK, N.Y. (OZ

<< 0Z990SZZb21 Jabuag-y bes OO'LE 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 110 of 218

FIRST:

SECOND:

THIRD:

FOURTH:
FIFTH:
SIXTH:
SEVENTH:
EIGHTH:
NINTH:

TENTH:
ELEVENTH;
TWELFTH:
THIRTEENTH:
FOURTEENTH:

FIFTEENTH;
SIXTEENTH ;

eblEd

 

index to the Orly Genger_1993 Trust Agreement

Contents

Disposition of Principal and Income During
the Life of the Grantor‘s Daughter,

ORLY GENGER ....4... oe 8 ew

Continuing Trust for Descendants of
the Grantor’s Daughter, ORLY GENGER ..

Disposition of Property if No Descendant
of the Grantor is Living .....2...

Additions to the Trusts .....

Irrevocability ....46...0 8054. wae
Governing Law... 6... +e ep eae
Trustees . 6 6 ew we ke ee te
Compensation of Trustees .....4...
Settlement of Trustees’ Accounts;
Exoneration of Trusteea ........2.
Definitions , ..........20,2,
Administrative Powers ..... , . to
Provisions Relating to the GST .....
Release of Powers .......,..,..,.4.2.4.4.,

Provision with Respect to

Closely Held Businesses ......,...
Headings ....,........-. 26,
Severability ..........0..4,

<< 0Z990SZ2b2t sabuag ‘y bes

13
13
13
13
18

18
21
22
32

37

38
39
39

00°21 98-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 111 of 218

 

eb/td

TRUST AGREEMENT dated December /"¥ , 1993, between
ARIE GENGER (now residing at 1067 Fifth Avenue, New York, New
York), as Grantor, and LAWRENCE M. SMALL (now residing at 2804
Woodland Drive, Washington, D.C. 20008) and SASH A. SPENCER (now
residing at 251 Crandon Boulevard, Townhouse 164, Kay Biscayne,

Florida 33149), as Trustees,

The Grantor hereby transfers to the Trustees, and the
Trustees hereby acknowledge receipt of, the sum of Six Hundred
Thousand Dollars ($600,000.00), to be held, administered and
disposed of in accordance with the provisions of Article FIRST
hereof. Said sum and any other property that May be received by
the Trustees pursuant to the provisions of Article FOURTH
hereof, and all investments and reinvestments thereof, and all
broceeda thereof which constitute principal, are hereinafter

collectively called "principal,"

This Trust Agreement shall be known as the “Orly

Genger 1993 Trust Agreement" and the trust created by Article

FIRST hereof shall be known as the "Orly Genger 1993 Trust,"

FIRST: Disposition of Principal and Income
During the Life of the Grantor’s Daughter,
ORLY GENGER.

 

A. The Trustees shall hold, manage, invest and rein-
vest the principal of the trust created by this Article, IN
TRUST, and, so long as the Grantor’s daughter, ORLY GENGER,
Shall live, the Trustees are authorized and empowered to pay

Such part, parts or all, if any, of the net income of the trust

<< 0Z990G/42421 dabuag ‘y ies

00°25 9}-+0-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 112 of 218

 

Evisd

aranted by this Axetiele (hevednafter wefewrcd co in this Avticle
as "Orly’s Trust") to, or apply such part, parts or all, if any,
of such net income for the use or benefit of, such one or more
of the following individuals living from time to time in such
equal or unequal amounts or proportions, and at such time or
times, as the Trustees, in thelr discretion, shall determine:
1. The Grantor's daughter, ORLY GENGER,
2. Each descendant of ORLY GENGER,
The Trustees shall accumilate all income of Orly's Trust not so
paid to or applied and, at least annually, add such net income

to the principal of Orly’s Trust.

In making such distributions, the Trustees are
requested (but they are not directed) to limit the total amount
of the distributions made to any descendant of ORLY GENGER with
respect to any calendar year to the amount necessary to increase
such descendant’s taxable income for United States income tax
purposes for such year to ‘the greatest amount that shall still
result in such descendant not being subject to United States
income taxes at the highest marginal rate in effect for such
year, after taking into account all of such descendant’s other

income and deductions for such year.

B. The Trustees are authorized and empowered to pay
to, or apply for the use or benefit of, the Grantor's said
daughter such part, parts or all, if any, of the principal of

Orly’s Trugt, and at such time or times, as said Trustees, in
2

<<0%990GZ2b21 aabuag ‘y eg

00°25 94-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 113 of 218

 

thatr dicoretion, chall determine, wiiluul cegara to the inter-
est in the trust of any other person and without regard to the
fact that any such payment or application may result in the

termination of Orly’s Trust.

Cc. Upon the death of the Grantor's said daughter,
the Trustees shall pay the then principal of Orly’s Trust,
together with all net income thereof then accrued but not yet

collected, and collected but not yet disposed of, as follows:

1. The Trustees shall pay one-half (1/2) of
such income and principal, in such equal or unequal amounts or
proportions, to or for tha use or benefit of such one or more of
the descendants of the Grantor’s said daughter, and upon such
terms, conditions and trusts, if any, as the Grantor's said
daughter, by a provision in her Will expressly referring to this
Article of this Trust Agreement, shall validly Girect and
appoint. If, or to the extent that, the Grantor's said daughter
Shall fail so validly to direct and appoint such principal and
income, the Trustees, at the death of the Crantor's Said daugh-
ter, shall pay the same, per stixpes, to such of the descendants
of the Grantor’s said daughter as shall survive her, subject,
however, to the provisions of Article SECOND hereof, or, if no
descendant of the Grantor's said daughter shall survive her, per
atirpes, to such of the Grantor's descendants ag shall eo sur-
vive, or, if no descendant of the Grantor shall so survive, in

accordance with the provisions of Article THIRD hereof.
~3e

fb/9d << N2990GL202b sabuag‘y es $02) 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 114 of 218

 

eeiid

2. The sruglees shail pay one-half (1/2) of
such income and principal, per stirpes, to such of the descen-
dants of the Grantor’s said daughter as shall survive her, sub-
ject, however, to the provisions of Article SECOND hereof, or,
if no descendant of the Grantor’s said daughter shall survive
her, per stirpes, to such of the Grantor's descendants as shall
80 survive, or, if no descendant of the Grantor shall so sur-

vive, in accordance with the provisions of Article THIRD hereof

3. If, pursuant to the provisions of paragraph
1 or paragraph 2 of this Section C, the Trustees are directed to
pay a per stirpital share of such income and principal to a
descendant of the Grantor, and if at the time the Trustees are
so directed there shall be in existence a trust for such descen-
dant under a trust agreement between Arie Genger, as grantor,
and Lawrence M, Small and Sash A, Spencer, ag trustees, executed
on the date hereof and known ag the "Sagi Genger 1993 Trust
Agreement," the Trustees shall not pay Such per stirpital share
to such descendant but shall instead pay such per stirpital
Share to the trustees then acting under said trust agreement, Co
be disposed of by them pursuant to the provisions of the trust

for such descendant under said trust agreement,

D. Notwithstanding anything herein to the contrary,
if any Trustee hereunder shall be one of the potential income
beneficiaries of Orly’s Trust, such Trustee shall not, in his or

her capacity as such a Trustee, have any voice ox vote or other-
-4-

<< 0Z990G22)21 Jabuag ‘y bes

bod) 91-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 115 of 218

 

evjed

whee particlyate du auy deulslon percaining to tne payment or
application of the income or principal of Orly's Trust to or for
the use or benefit of him or her in his or her Capacity as a
beneficiary of such trust or to or for the use or benefit of any
person whom he or she has an obligation to support, and, in each
such event, the other Trustee or Trustees shall make all deci-
sions relating to such trust that pertain to such matters.

SECOND: Continuing Trusts for

Descendants of the Grantor's Daughter,
ORLY GENGER,

A. if, under any provision of this Trust Agreement,
any property is directed to be paid to a descendant of the
Grantor's daughter, ORLY GENGER, Subject to the provisions of
this Article, such property shall not be distributed or paid to
such descendant. Instead, the Trustees shall continue to hold
such property, IN TRUST (in a Separate trust for each such
descendant which is referred to in this Article as "such descen-
dant's trust"; provided, however, that if there shall be prop-
erty so directed to be paid on more than one occasion to any
such descendant, all such property shall be held in a single
trust for such descendant), and, 80 long as such descendant
shail live before attaining the age of twenty-one (21) years,
the Trustees, other than such descendant if he or she shall be
a Trustee hereunder, are authorized and empowered to pay to, or
apply for the use or benefit of, such descendant, auch part,

parts or all, if any, of the net income of such descendant 's
~5-

<< 02990622121 Jabuag “y Ges

4O-Lb 91-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 116 of 218

 

Erbd

bevel, aul et nuvi Line or times, a8 sald Trustees, in their
discretion, shall determine, and the Trustees shall accumulate
the balance of such net income, if any, and, at least annually,
add it to the principal of such descendants trust, and, so long
aS such descendant shall live after attaining the age of twenty-
one (21) years, the Trustees shall pay to such descendant all of
the net income of such descendant'’s trust in at least quarterly

installments.

B. The Trustees, other than such descendant if he or
she shall be a Trustee hereunder, are authorized and empowered
to pay to, or apply for the use or benefit of, such descendant,
such part, parts or all, if any, of the principal of such
descendant’s trust, and at such time or times, ag said Trustees,
in their discretion, shall determine, without regard to the
interest in the trust of any other person and without regard to
the fact that any such payment or application may result in the

termination of the trust.’

C. Upon the death of such descendant (hereinafter
referred to in this Article as "such deceased descendant"), the
Trustees shall pay the then principal of such deceaged deacen-
dant's trust, together with all net income thereof accrued but
not yet collected, and collected bet not yet disposed of, as

follows:

<< 0Z990SLZ121 Jabuag ‘y ies

bOLE 9-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 117 of 218

 

eb/0ld

+. The Wiuscees SNall pey one-nalit (1/2) of
such income and principal, in such equal or unequal amounts or
proportions, to or for the usa or benefit of such one or more of
the descendants of such deceased descendant, and upon such
terms, conditions and trusts, if any, as such deceased descen-
dant, by a provision in his or her Will expressly referring to
this Article of this Trust Agreement, shall validly direct and
appoint. If, or to the extent that, such deceased descendant
shall fail so expressly and so validly to direct and appoint
such principal and income, the Trustees shall, at the death of
Buch deceased descendant, pay the game, per atirpes, to such of
the descendants of such deceased descendant as shall survive
such deceased descendant, subject, however, to the provisions of
this Article, or, if no such descendant shall so survive, per
stirpes, to such of the descendants as shall So survive of the
ancestor of such deceased descendant closest in degree of rela-
tionship to such deceased descendant who (i) shall have descen-
dants who shall so survive and (ii) shall have been a descendant
of the Grantor or shall have been the Grantor, subject, however,
to the provisions of thig Article, or, if no such descendant
Shall so survive, in accordance with the provisions of Article

THIRD hereof,

2. The Trustees shall pay one-half (1/2) of
such income and principal, per stirpes, to such of the descen-

dante of such deceased descendant as shali survive such deceased

<< 02990GLebet sabuey 'y jbes

$02) 94-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 118 of 218

 

fbiiid

dnasandant, subjast, hovewar, ta the praviaiens sf thie Avtiale,
or, if no such descendant shall so survive, per stirpes, to such
of the descendants as shall so survive of the ancestor of such
deceased descendant closest in degree of relationship to such
deceased descendant who (i) shall have descendants who shall so
survive and (ii) shall have been a descendant of the Grantor or
shall have been the Grantor, subject, however, to the provisions
of this Article, or, if no such descendant shall so survive, in

accordance with the provisions of Article THIRD hereof.

3. If, pursuant to the provisions of paragraph
1 ox paragraph 2 of this Section C, the Trustees are directed to
pay a per stirpital share of such income and principal to a
descendant of the Grantor subject to the provisions of this
Article, and if at the time the Trustees are so directed there
shall be in existence a trust for such deacendant under a trust
agreement between Arie Genger, as grantor, and Lawrence M. Small
and Sash A. Spencer, as trustees, executed on the date hereof
and known as the "Sagi Genger 1993 Trust Agreement," the
Trustees shall not pay such per gstirpital share to such descen-
dant subject to the provisions of this Article but shall instead
pay such per stirpital share to the trustees then acting under
Said trust agreement, to be disposed of by them pursuant to the
provisions of the trust for such descendant under said trust

agreement.

<< 02990G22121 sabuag ‘y Ges

20°25 96-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 119 of 218

Ep/2l d

D. Notwithstanding anything horoin te the ewalsary,
each trust created by the terms of this Article shall terminate,
if not sooner terminated, upon the expiration of twenty-one (21)
years after the death of the last surviving descendant of the
Grantor's parents, SHARGA GENGER and DORA GENGER, who shall have
been in being on the date hereof; and the Trustees shall there-
upon pay the then principal of any trust terminated in accor-
dance with the provisions of this Section, together with all net
income thereof accrued but not yet collected and ‘collected but
not yet disposed of, to the descendant of the Grantor with

respect to whom such trust is being held,

THIRD: Disposition of Property if No Descendant

A. As used in this Article:

1. The words "such time" shall mean the time as
of which any property is directed to be paid in accordance with

the provisions of this Article.

2. The term "Qualified Charitable Organization"
shall mean an organization that shall be qualified ag an organi-
zation to which contributions and bequests are deductible for
both United States income tax, gift tax and estate tax purposes
under the provisions of Section 170, Section 2522 and Section

2055 of the Internal Revenue Code.

<< 0299062212) sahuag ‘y bes

Z20-Lb 9-10-2008
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 120 of 218

Ebleld

B. If, under any provision of this Trust Agreement,
any property 1s directed to pe para 1n accoruanve with the pau-
visions of this Article, the Trustees shall pay such property as

follows:

i. If the Grantor, the Grantor's spouse and/or
any one or more descendants of the Grantor shall have caused
there to be created a foundation known as The Genger Foundation,
and if at such time said Foundation shall be in existence and
Shall be a Qualified Charitable Organization, then, in such

event, the Trustees shall pay such property to said Foundation.

2. Tf at such time either The Genger Foundation
created as aforesaid shall not be in existence or said Founda-
tion shall be in existence but shall not be a Qualified Charit-
able Organization, and if at such time the Trustees are autho-
rized under applicable law to cause to be organized a corpora-
tion under and in accordance with the laws of any state of the
United States which the Trustees, in their discretion, shall
select, which corporation (i) shall be known by the name of The
Genger Foundation (or by such other name ag the Trustees, in
their discretion, shall select if the name of The Genger Founda-
tion shall not be available to be utilized as the name of said
corporation), (ii) shall have ag its purposes the encouragement ,
promotion, support and enhancement of non-orthodox study and
education for children in the State of Israel pertaining to the

customs, practices and ancient and modern history of the Jewish

~10-

$< 02990G/ 2121 wabuayy ies

ZO°Lb 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 121 of 218

 smsaememmenemmetiican state gee

people and shall maintain all of the property held by it. and
use all of the net income thereof received from time to time,
for the encouragement, promotion, support and enhancement of
such study and education for children, (iii) shall be required
to maintain all of the property held by it, and use all of the
net income thereof received from time to time, for such pur-
poses, with such property and income to be expended for such
purposes in such amounts, at such time or times and to or for
the use or benefit of such recipient or recipients as the direc-
tors, trustees and/or the officers of such corporation shall, in
their discretion, determine from time to time, subject, however,
to the other provisions of this paragraph 2, (iv) shall have as
ite initial directors or trustees the Trustees hereunder, the
Grantor's cousin, JEREMIAH WOHLBERG (now residing at 2325
Lindenmere Drive, Merrick, New York), if he shall not then be a
Trustee hereunder, and also such other individual or individ-
uals, if any, as may be designated by the Trustees, and there-
after to have as directors or trustees such individuals as shall
from time to time be determined as provided for in the certi-
ficate of incorporation and/or by-ldwa of said corporation, and
(v) shall be organized and maintained in such manner as to be
and continue to be a Qualified Charitable Organization, then, in
Buch event, the Trustees shall organize such a corporation, and

the Trustees ghall pay such property to such corporation.

-Ll1-

Evitld << OZ990GL2bzt safuag yibes 20-2 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 122 of 218

 

Ev/SI d

3. If at such time (i) either The Genger Foun-
dation created as aforesaid shall not be in existence or said
Foundation shall be in existence but shall not be a Qualified
Charitable Organization, and (ii) the Trustees are not author-
ized under applicable law to cause to be organized a corporation
Of the nature referred to in paragraph 2 of this Section B,
then, in such event, the Trustees shall Pay such property to the
JEWISH COMMUNAL FUND OF NEW YORK, New York, New York, to be
held, administered and disposed of pursuant to the rules and
regulations thereof as an Undesignated Philanthropic Fund to be
known as the Genger Philanthropic Fund and with the privilege of
making advisory recommendations with respect thereto to be held
in the first inatance by the Trustees, said JEREMIAH WOHLBERG,
if he shall not then be a Trustee hereunder, and also by such
other individual or individuals, if any, as the Trustees may
designate, and thereafter by such other individual or individu-
als as such designees and their successors acting in such capac-
ity may from time to timé designate, and it is requested (but
not directed) that the principal and income of such Fund shall
be utilized to encourage, promote, support and enhance non-
orthodox study and education for children in the State of Israel
pertaining to the customs, practices and ancient and modern

history of the Jewish people.

-12-

<< 0299062121 aabuay ‘y ies

£0°24 St-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 123 of 218

FOURTH: Additions to the Trusts,

Any person, including the Grantor, by a transfer to
take effect during the life of such person or upon the death of
Such person, may, at any time or times, add to the principal of
any trust hereunder any property of any kind or nature accept:
able to the Trustees, and any such additional property s0
received by the Trustees pursuant to the provigions of this
Article shall thereafter be deemed to be part of the principal
of such trust subject to all of the terms, provisions and condi-

tions of this Trust Agreement,

PLFTH: irrevocability,

This Trust Agreement and the trusts hereby created are

irrevocable and not subject to amendment or change.

SIXTH: Governing Law.

This Trust Agreement and the trusts hereby ¢reated

Shall be governed by the laws of the State of New York,
SEVENTH: Trustees.

A, The initial Trustees acting hereunder shall be

LAWRENCE M. SMALL and SASH A. SPENCER.

B, Each individual acting as a Trustee hereunder
(whether such Trustee igs initially a party to this Trust Agree-

ment or a successor Trustee named in Section C of this Article

-13-

£b/9) d << 02990G/ 2124 Jabuag ‘y ies £0°2) 9-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 124 of 218

Ebilid

or appointed pursuant to the provisions of this Section B) is
authorized and empowered to appoint another individual (other
than the Grantor) to act in his or her place and stead as a
Trustee hereunder. Each appointment of a successor Trustee
hereunder shall be made by the execution of an instrument of
appointment signed and acknowledged by the individual who shall
have made such appointment and by delivering such instrument in
accordance with the provisions of Section G of this Article; and
any such appointment may be revoked in the same manner by the
individual Trustee who shall have made it at any time before the
occurrence of the event or events as of which such appointment
shall, by its provisions, become effective. Any appointment
made in accordance with the provisions of this Section B shall
be valid only if the individyal so appointed shall, within
thirty (30) days after the later of (i) the date on which a copy
of such instrument of appointment is so delivered to him or her,
and (ii) the occurrence of the event or events as of which such
appointment shall, by its :provisions, become effective, qualify
as a successor Trustee under this Trust Agreement in accordance
with the provisions of Section D of this Article. Each succes-
sor Trustee named in Section C of this Article or appointed in
accordance with the provisions of this Section B shall be vested
with the same powers and authority as the initial Trustees who
are parties to thiga Trust Agreement; provided, however, that no

Such Trustee ghall be permitted to exercise any authority or

-14-

<€ 02990GZLebZb dafuag ‘y Ges

EO:LE 98-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 125 of 218

power which such Trustee shall be prohibited from exercising by

au eapvese peovinaion of this Triet Agreement.

Cc. 1. if either LAWRENCE M, SMALL or SASH A,
SPENCER shall cease to act as a Trustee hereunder, and no suc-
cessor Trustee appointed by him purguant to the provisions of
Section B of this Article shall quality and act as a Trustee
hereunder, MARTIN A. COLEMAN (now residing at 51 Cambridge Road,

Great Neck, New York 11023) shall act as Trustee hereunder.

2, If MARTIN A. COLEMAN shall fail or cease
cease to act as a Trustees nereunder, and no successor Trustee
appointed by him pursuant to the provisions of Section B of this
Article shall quality and act as a Trustee hereunder, THOMAS G.
HARDY (now residing at 935 Park Avenue, New York, New York

10028) shall act as a Trustee hereunder.

.

dD, Bach successor Trustee hereunder shall qualify ag
such by accepting the trusteeship by the execution of a signed
and acknowledged instrumént of acceptance and by delivering such
instrument in accordance with the provisions of Section G of

this Article,

E. Any individual Trustee hereunder may resign as
such a Trustee by the execution of a signed and acknowledged
instrument of resignation and by delivering such instrument in

accordance with the provisions of Section G of this Article.

-15-

fv/ald
i SS 0295062625 sabuag *y bes £0:21 54-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 126 of 218

Any such resignation shall become effective upon the receipt of
euch duolaumane of roniqnarinn hy each individval to whom it is

delivered or mailed as aforesaid or at such later date as may be

specified therein.

F, If any individual while acting as a Trustee here-
under shall become incapable of discharging his or her responsi-
bilities and duties as such a Trustee by reason of a physical,
emotional or intellectual incapacity and such incapacity shall
be confirmed by each of two medical doctors in written state-
ments, Copies of wnich shall be delivered or mailed as hereinaf-
ter provided, the individual who is so incapacitated shall be
deemed for the purposes of construing and applying all of the
provisions of this Trust Agreement to have effectively resigned
as such Trustee in compliance with the provisions of Section E
of this Article, such regignation to be deemed to be effective
upon the delivery or mailing of the aforesaid statements as
hereinafter provided. Each of the aforesaid statements shall be
signed and acknowledged by the medical doctor making the same
and copies of the same shall be delivered or mailed by regis-
tered or certified mail to the individual, if any, who will
become the successor Trustee hereunder in the place and stead of
the incapacitated Trustee to whom such statement pertains, to
each Trustee, if any, then acting hereunder (other than the
incapacitated Trustee to whom such statement pertains), and also

to either (i) the Grantor (or, if the Grantor shall not then be

-16-

Ev/Gld
<< oz9gnszz121 JaBuag-y es POL) 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 127 of 218

evjacd

Vaiving. ra rhe evecitors, adminiotxratoxe ox porconmal represanta
tives of the Grantor's estate), or (ii) any one or more of the
adult individuals to whom or for whose use or benefit the income

of any trust hereunder may then be paid or applied.

G. Each instrument directed to be delivered in
accordance with the provisions of this Section G shall be deliv-
ered in person or by mailing a copy of the same by registered or
certified mail to each Trustee, if any, then acting hereunder
(other than the Trustee, if any, who shall have executed such
instrument), and to either (i) the Grantor (or, if the Grantor
is not then living, to the executors, personal representatives
or administrators of the Grantor's estate), or (ii) any one or
more Of the adult individuals to whom or for whose use or bene-
fit the income of any trust hereunder may then be paid or

applied.

H, No bond or other security shall be given by or
required in any jurisdiction (whether in the State of New York
or elsewhere) of any Trustee at any time acting hereunder
(whether such Trustee is named herein or appointed pursuant to
the provisions hereof) for the faithful performance of such
Trustee's fiduciary duties in any capacity hereunder regardless
of whether such Trustee is or may become a non-resident of the

State of New York or elsewhere.

-17-

$< 02990S22121 sabuag'y eg

vO:Z5 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 128 of 218

evhed

account shall be a proper administration expense of the trust to

which such account relates.

B. If any Trustee shall resign as a Trustee here-
under, the continuing Trustee, if any, or, if there is no con-
tinuing Trustee, any successor Trustee who shall have qualified
to act in accordance with the provisions of Section D of Article
SEVENTH hereof, may deliver to the Trustee so resigning an
inatrument whereby such resigning Trustee shall be released and
discharged, to the extent stated therein, of and from any and
all accountability, liability and responsibility for acts or
omissions as Trustee, Any such release and discharge shall be
binding upon all persons, whether or not then in being, then or
thereafter interested in either the income or the principal of
any trust hereunder and shall have the force and effect of a
final decree, judgment or order of a court of competent juris-
diction rendered in an appropriate action or proceeding for the
judicial settlement of the account of such Trustee in which
jurisdiction waa obtained of all necessary and proper parties.
The foregoing provision, however, shall not preclude any Trustee
80 resigning from having his or her account judicially settled,
and in any such proceeding it shall not be necessary to serve
any person who is under a disability if there is another party
to the proceeding who is not under any digability and who has
the same interest as the person who is under a disability, and,

in such event, it shall not be necessary to appoint a guardian

~19-

<< 0Z990G/ 2421 sabuag ‘vibes

vO:Zb 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 129 of 218

ad litem for any such party who ig under a disability. The

wApeuses UL aay judieial account ronderad by a Trusree who shall
resign shall be a proper administration axpense of the trust to

which such account relates.

Cc, In addition to the foregoing, the Trustees are
hereby authorized, at any time and from time to time, with re-
spect to any trust hereunder, to settle the account of the
Trustees by agreement between the Trustees and the then adult
individual or individualg to whom or for whose use or benefit
the income of such trust may then be paid or applied and the
adult or adults who would be entitled to the principal in case
such trust were to terminate at the time of such agreement,
excluding any such individual who is under a disability if there
is a party to the agreement who ig not under any disability and
who has the same interest as the individual who is under a dis-
ability, which agreement shall bind all persons, whether or not
then in being, then or thereafter interested in either the
income or the principal of such trust. Any such settlement
shall havea the game force and effect as a final decree, judgment
ox order of a court of competent jurisdiction rendered in an
appropriate action or proceeding for the judicial settlement of
Buch account in which jurisdiction waa obtained of all necessary
and proper parties. The expenses of any such account shall be

a proper administration expense of such trust.

-20-

€
Weed << 029906 2121 Jabuag ‘y (ies bO°Z1 91-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 130 of 218

Epjezd

D. To the extent permitted by law, no Trustee shall

be accountable, liable or responsible for any act, default,

negligence, or omission of any other Trustee.

TENTH: Definitions.
Wherever used in this Trust Agreement:

1. The word "Trustees" and all references to
the Trustees shall mean and refer to the Trustees and successor
Trustees hereinabove named, any successor Trustee appointed pur-
suant to the provisions hereof, any substitute Trustee appointed
by a court of competent jurisdiction, the survivors or survivor
of them, and their and each of their successors or successor, as

may be acting hereunder from time to time.

2. The words "IN TRUST" shall mean “in trust,
nevertheless, to hold, manage, invest and reinvest, and, until
payment thereof as hereinafter directed, to receive the income

thereof, ¥ 3

3, The word “pay” shall, where applicable, mean
“convey, transfer and pay" and the word "payment" shall, where

applicable, mean "conveyance, transfer and payment."

4, The words "descendant" and "descendants, "
when used with respect to any person, shall be deemed to include
(1) every individual who is born to such person, (ii) every

individual who is lawfully adopted by such person, and (iii)

-21-

<< 02990G/2bz1 Jabus9‘y ifes

vO-Z) 94-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 131 of 218

Evle2d

every individual who is otherwise descended from such person,

whebllwse by bhath, ve by lawful adepllon, ve by @ combluatlon

thereof.

5. The words “Interal Revenue Code" shall mean
and refer to "the United States Internal Revenue Code of 1986
{as amended from time to time)," and any reference to a specific
section, chapter or other provision of the Internal Revenue Code
shall mean and refer to said section, chapter or other provision
and any successor statute thereto pertaining to the same subject

matter as said section, chapter or other provision,

ELEVENTH: Administrative Powers.

A. In addition to and in amplification of the powers
given by law to trustees, the Trustees, but solely in their
fiduciary capacities, are hereby authorized and empowered, in

their discretion:

1. To sell, exchange, make contracts with
respect to, grant options on or otherwise diapose of, at public
or private sale, at such prices, on such terms (including gales
on credit with or without security) and at such time or times as
the Trustees shall determine, any property, real or personal,

which may at any time form part of any trust hereunder,
2. TO lease, for such periods (whether or not
any such period shall extend beyond the period prescribed by law

-22-

<« 0299062262 fabuag ‘y beg

GO:28 94-10-2002
Evised

or the probable term of any trust hereunder), on such terms and
conditions and at such time or times as the Truetees shell
determine, the whole or any portion or portions of any property,
real or personal, which may at any time form part of any trust
hereunder, whether the eame be held in severalty or as
tenant-in-conmon with others or in a partnership, syndicate or
joint venture or otherwise, and release and convey any undivided
interest in any such property for the purpose of effecting par-
tition of the whole or any part thereof; and make, place, extend
or renew mortgages, pledgeg, building loan agreemente or build-
ing loan mortgages upon or affecting any and all such property;
and make, execute and deliver such mortgages, pledges and agree-
ments, together with proper bonds, notes or other instruments of
indebtedness to accompany the same, and such extension or
renewal agreements,’ as to the Trustees shall seem necessary,
advisable or proper; and algo to repair, alter, reconstruct,
build upon or improve any such property and on such tems and at
such time or times as the*Trustees shall determine, give and
grant to others the right so to do, or agree in, or so modify
any lease affecting any such property that the lessee may alter,
repair, reconstruct, build upon, improve, mortgage and pledge
any such property; and generally to make, alter and modify all
agreements, leases, mortgages, pledges, building loans, sales,
exchanges, transfers and conveyances of or affecting any such
property which the Trustees shall determine to be necessary,

advisable or proper for the preservation, improvement, enhance-

-23-

<S OZ990SL2i 2) Jabuag ‘yibes

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 132 of 218

£0°21 93-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 133 of 218

£b/92 d

ment in value of, or batterment of or addition to, such prop-

erty.

3. To hold any part or all of the assets of any
trust hereunder invested in the same form of property in which
the same shall be invested when received by the Trustees, and
invest and reinvest the assets of any such trust, or any portion
thereof, in any form of investment which the Trustees may deter-
mine (including, without limitation, mutual funds, common trust
funds, investment trusts, qeneral partnerships and limited part-
nerships), whether or not such investment is of the nature pre-
scribed by law as a legal investment for fiduciaries or is spec-
ulative in nature, and without regard to the percentage of the
assets of such trust which such investment or similar invest-

ments may constitute.

4, To vote in persen or by proxy all stocks and
other securities held by any trust hereunder; grant, exercise,
8e1]1 or otherwise turn to account rights to subscribe for stock
and securities and options of any nature; amortize or refrain
from amortizing premiums on bonds Or other securities which the
Trustees may purchase or receive; participate in reorganiza-
tions, mergers, liquidations or dissolutions, and contribute to
the expenses of, and deposit securities with, protective commit-
tees in connection therewith; participate in voting trusts; and

generally exercise, in respect of said stock and securities, all

+ 24-

<< 02990G/2124 dabuag -y ties

SO°L} 9b-40-2002

|
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 134 of 218

eeiied

rights, powers ar privileges which may he lawfully exercised hy

any person owning similar property in his or her own right.

5. To employ any investment counsel, corporate
custodians, agents, accountants, brokers and attorneys which the
Trustees may select and pay the charges thereof (including
charges for preparation of trust tax returns, the Trustees’
accounts and any other necessary trust records); and the Trust-
ees, OY a partnership, corporation or other entity in which any
Trustee shall be interested, or by which any Trustee may be
employed, may be retained in any such capacity, and, in such
event, the charges which shall be payable to such Trustee, or to
any such partnership, corporation or other entity, shall be in
addition to compensation otherwise allowable to such Trustee and

may be paid without prior judicial approval.

6. In any case in which the Trustees are autho-
rized or required to pay or distribute any share of any trust
hereunder, to make such payment or distribution in kind, or
partly in kind and partly in money and, in connection therewith,
to allocate equal or unequal interests in, or amounts of, apeci-
fic property in satisfaction of such Payment or distribution;
provided, however, that any property distributed in kind shall
be valued, for purposes of such distribution, at its fair market

value on the date of distribution,

~25-

$< 02990G2212) sabuag yes

GO-2b 96-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page-135 of 218

£v/82d

7. YO syetlie, adjust, cumproulss or suyumit co
arbitration any dispute, claim or controversy in which any trust

hereunder may be in any way interested.

8. To borrow money from any person, partner-
ship, corporation or other entity, who may be any Trustee or a
partnership, corporation or other entity in which any Trustee
may be interested, or by which any Trustee may be employed, for
the purpose of meeting any and all charges against any trust
hereunder or for any other purpose connected with the adminis-
tration, preservation, improvement or enhancement in value of
any such trust, and, in connection with any such borrowing, to
pledge, hypothecate or mortgage any part or all of the assets of

any such trust.

9. To keep any or all of the securities at any
time forming a part of any trust hereunder in the name of one or

more nominees.

10. In any case where doubt or uncertainty
exists under applicable law or this Trust Agreement, to credit
receipts and charge expenses to principal or income, or partly

to each.

ii. By instrument or instruments signed by all
of the Trustees qualified and acting as euch at any time with
respect to any trust hereunder, to delegate, in whole or in

part, to any person or persons (including any one or more of the
-26-—

<< 0Z990G2t2t uabuag ‘y eg

90:26 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 136 of 218

Trustees) the authority and power to (i) sign checks, drafts or
orders for the payment or withdrawal of funds from any bank
account or other depository in which funds of such trust shall
be held, (ii) endorse for sale, transfer or delivery, or sell,
transfer or deliver, or purchase or otherwise acquire, any and
all stocks, stock warrants, stock rights, bonds or other securi-
ties whatsoever with respect to such trust, and (iii) gain
access to any safe deposit box which may be in the names of the
Trustees and remove part or all of the contents of any such safe

deposit box and release and surrender the same.

12, To pay or deliver to either parent or to the
guardian of the property of any minor or to an adult with whom
such minor resides, and, with respect to any person for whom it
is permissible to do so under applicable law, to a custodian for
such person under a Uniform Gifts to Minors Act or Uniform
Transfers to Minors Act of any state until the age of eighteen
(18) years (or until such age in excess of eighteen (18) years
as shall be permissible under applicable law and which the
Trustees, in their discretion, shall select) any sum or prop-
erty, including income, which such minor or such person shall
either be entitled to receive or to have applied for his or her
use or benefit under any of the provisions hereof, without
requiring that such parent, adult or custodian obtain letters of
guardianship or that such parent, guardian, adult or custodian

give any bond or other security for any such payment or delivery
-27-

ev/6ed << 02990G/ 221 JaGuas *y es 90°25 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 137 of 218

ev/0Ed

380 mage; ana tne receipt Or such parent, guardian, dadule or
custodian for the amount of such payment, or for the property so
delivered, shall be an absolute protection to the Trustees and
a complete release and discharge from all further accountability

in respect of any such payment or delivery.

13. If any beneficiary of any trust hereunder
shall, in the opinion of the Trustees, be or become incapaci-
tated (whether by reason of illness, age or other causes) the
Trustees may, in their discretion, wholly or partly in lieu of
paying net income or principal of such trust to such beneficiary
as authorized or directed by this Trust Agreement, dispose of

the same in one or more of tha following ways:

(a) by making payment of such net income
or principal to a legally appointed guardian or

other fiduciary of such beneficiary;

(b) by making payment of such net income
or principal, on behalf of such beneficiary, to
any person with whom such beneficiary resides or

who has charge of his or her care; and/or

(c) by applying such net income or princi-
pal directly for the use or benefit of such ben-

eficiary.

-28-

<< 02990G22b21 dabuag ‘yes

90:24 9b-b0-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 138 of 218

oned

14. To remove the assets of, hold and administer
any such assets in, and/or move the situs of the administration
of any trust hereunder to, such location or locations (which may
be in a state or other jurisdiction other than the State of New
York) as the Trustees, in their discretion, shall select. If
the Trustees, in their discretion, shall determine it advisable
to move the situs of the administration of any trust hereunder
to a location where the judicial administration of trusts is
required or permitted, the Trustees are authorized to select and
request a court in such location having jurisdiction over the
administration of trusts to accept jurisdiction over the admin-
istration of such trust, and it is requested that such court
accept, and that it be permitted to accept, jurisdiction over
the administration of such trust; and it is directed that the
administration of such trust shall be governed from time to tima
by the lawa of the jurisdiction in which the administration of

such trust ia then located,

15. To make, or refrain from making, elections
or allocations permitted under any applicable tax law without
regard to the effect of any such election or allocation on the
interest of any beneficiary of any trust hereunder and, if any
such election or allocation shall be made, to apportion, or
refrain from apportioning, any benefits thereof among the
respective interests of the beneficiaries of such trust, all in

such manner as the Trustees shall deem appropriate.

-29-

€€029906/21z1b sabuay yes

90°24 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 139 of 218

Ev/2ed

16, To celaio or tuvest da polidg the piopesty
held in any trust hereunder with the property held in one or
more of the other trusts hereunder or with the property held in
any other trust created by the Grantor or by any other person
for purposes of convenience or for the better investment

thereof,

17, To exercise all authority, powers, privi-
leges and discretion conferred in this Article after the term-
nation of any trust created hereunder and until all of the

assets of such trust are fully distributed.

B. No person or party dealing with the Trustees
shall be bound to see to the application of any money or other

consideration paid by him or her to the Trustees.

C. Neither the principal nor the income of any trust
hereunder, or any part thereof, shall or May at any tima be
liable or subject in any manner whatsoever to the debts or lia-
bilities of any beneficiary entitled to receive any principal or
income therefrom; nor shall the principal or income of any trust
hereunder be liable to attachment by garnishment. proceedings or
other legal process issued by any creditor of any beneficiary of
Such trust for debts heretofore or hereafter contracted by such
beneficiary; nor shall any assignment, conveyance, charge,
encumbrance or order, either of principal or income, given by

any such beneficiary be valid,

-30-

<< 02990622125 Jafivag -y peg

90:Zb 94-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 140 of 218

epleed

Dd. Wiue.seves da this Trust Agreement it ia provided
that an instrument is to be "acknowledged," such instrument
Shall be acknowledged in such manner as would be required if the
same were a conveyance of real property entitled to be recorded

in the State of New York.

E. 1. To the fullest extent permitted by law, no
transaction or decision involving any trust hereunder shall be
deemed invalidated in any way by reason of any personal, benefi-

cial or other interest which any Trustee may have with respect

to such transaction or decision, including, without limitation, °

any transaction or decision with respect to any corporation,
company, partnership, association, estate, trust or other entity
in which any Trustee may have an interest in a capacity other
than as a Trustee hereunder, Yegardlesa of any conflict of
interest as to any such transaction or decision, and any such
transaction or decision shall be lawful and proper and shall not
be questioned unless such’ Trustee is guilty of fraud with
Tespect thereto. Without limiting the foregoing, no Trustee
shall be disqualified or barred from acting as such or have any
liability hereunder in exercising any power, authority or dis-
cretion conferred upon the Trustees by reason of the fact that
such Trustee may be a stockholder, officer, director, partner,

executor, administrator, personal representative, trustee, bene-

-ficiary, or in any other way interested in the corporation, com-

pany, partnership, association, estate, trust or other entity

-31-

<< 0299062212) Jabuag-y bes

20°25 94-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 141 of 218

whese secuctlles or property are the pupject matter ot the exer-

cise of such power, authority or discretion.

2. The Trustees hereunder shall be entitled to
compensation as officers, directors, fiduciaries or other parti-
cipanta in any such entity notwithstanding the fact that they
are Trustees hereunder and are also entitled to receive reim-

bursement for their out-of-pocket expanses as such Trustees.

F, The Trustees shall be under no duty or obligation
and shall not be liable to any trust hereunder or to any person
or persons interested in any trust hereunder or be surcharged
for failure to buy, sell or engage in any transaction directly
or indirectly involving securities tasued or to be issued by any
corporation or other business organization concerning which any
of the Trustees, in a capacity other than as a Trustee here-
under, may have acquired any information which hag not been

disclosed to the public,
TWELFTH; Provision i te t .
A, As used in this Article;

1. "GST" shall mean and refer to "the United
States generation-skipping transfer tax imposed by Chapter 13 of

the Internal Revenue Code."

-32-

Evived << 02990622121 uebuan “vy bes LO‘LE 91-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 142 of 218

£bised

2. The words "inclusion ratio" shall have the
same meaning as those words are given in Section 2642 of the

Internal Revenue Code.

3. The words "Net Death Taxes" shall mean and
xefer to "the aggregate death taxes (including, without limita-
tion, United States, state, local and other estate taxes and
inheritance taxes but not including any interest and penalties
thereon), after taking into account all applicable credits,

Payable with respect to the astate of such beneficiary. '

B. 1. Notwithstanding any other provision in this
Trust Agreement to the contrary, and in addition to any other
power of appointment hereinabove given by the previous provi-
sions of this Trust Agreement to any individual at whose death
the inclusion ratio with respect to any trust under this Trust
Agreement would, but for the provisions of thig Section B, be
more than zero (such individual being referred to in this Arti-
Cle as "such beneficiary"), the Trustees of such trust are
authorized and empowered, by an acknowledged instrument in writ-
ing (with such instrument to be filed with the court, if any,
then having jurisdiction over such trust, if such court shall
accept such instrument for filing), (i) to create in such bene-
ficiary a power (hereinafter referred to in this Section B ag
“such power"), to be exercised by a provision in his or her Will
expressly referring to this Article of this Trust Agreement, to

appoint to the creditora of his or her estate any portion of the

-33-

<< 02990622121 Jabuag 'y Ges

20:26 9b-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 143 of 218

EV/9Ed

property held in such trust at the death of such beneficiary,
and (ii) to limit such power, by formula or otherwise, to less
than all of the property held in such trust at the death of such
beneficlary; provided, however, that with respect to each such
trust, the maximum amount of property over which such Power may
be created shall not, after taking into account the property, if
any, over which any other such power is created in such benefi-
clary, exceed the amount, if any, above which any further addi-
tion to the amount subject to such power would increase the Net
Death Taxes determined with respect to such beneficiary’s estate
by an amount equal to or greater than the net decrease in the
aggregate of (x) the GST and (y) any state and/or local tax on
generation-skipping transfera imposed as a result of the death
Of such beneficiary thar would result from auch further addi -
tion. Unless such beneficiary's Will otherwise provides by
express reference to this Truat Agreement and such power, the
increase in the Net Death Taxes on such beneficiary's estate
resulting from such power shall be paid from that part of the
principal of such trust over which such power is exercisable,
If, or to the extent that, such beneficiary shall fail so
expressly and so validly to exercise any power created in such
beneficiary by the Trustees Pursuant to the provisions of thig
paragraph, the unappointed portion (or, as the case may be, all)
Of the property subject to such power shall pase pursuant to the
provisions of this Trust Agreement otherwise applicable to such

property.

-34-

<< 0Z990G2Z12t dabuag 'y beg

£0:L$ 9b-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 144 of 218

Eviled

2. The. Tiuslees ase fEuvteher autheriead and
empowered, by an acknowledged instrument in writing (with such
instrument to be filed with the court, if any, then having
jurisdiction over the trust to which such power relates, if such
court shall accept such instrument for filing), to revoke any
power created by the Trustees pursuant to the provisions of
paragraph 1 of this Section B at any time prior to the death of

the beneficiary in whom such power was created, and to release,

in the manner set forth in Article THIRTEENTH hereof, the right

CO create such a power. The Trustees shall not he liable for
any exercise, release or failure to exercise the authority and
power granted to them by the provisions of said paragraph 1 or
for the revocation of any power created by them pursuant to the
provisions of said paragraph 1, provided they utiliza good faith
in considering whether or not to exercise or releage such power
or te cause such revocation, whether such consideration be at
their own instance or at the request of an individual who is a
beneficiary of a trust hereunder, the guardian or other fidu-

clary of such an individual, or a member of hia or her family.

Cc. 1, Notwithstanding any other provision in this
Trust Agreement to the contrary, if at any time any property is
to be placed in a trust under the provisions of any Article of
this Trust Agreement, the Trustees shall, if need be, and if it
is possible to do so, divide such property and place the same in

Separate trusts to the end that one such trust shall have an

-35-

<< 02990622121 safuag -y es

80:4) 94-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 145 of 218

fe/sed

inclusion ratio of zero, and if any property which is directed
to be added to a trust hereunder shall have an inclusion ratio
which is different than the inclusion ratio of such trust, the
Trustees shall not make such addition but shall instead admin-
ister such property in a separate trust under this Trust Agree-
ment; and, in each such instance, the property to be placed or
held in such a separate trust shall be held, administered and
disposed of by the Trustees pursuant to provisions identical to
the provisions of the trust to which, but for the provisiona of

this paragraph 1, such property would have been placed or added.

2. If, pursuant to the provisions of paragraph
1 of this Section C, any property that would otherwise be held
in a single trust hereunder is instead held in separate trusts
hereunder, the Trustees of such trusts may, at any time or from
time to time, (i) make different tax elections and allocations
with respect to each such trust, (44) expend principal and
income and exercise any discretionary power differently with
respect to each guch trust, (iii) invest each such trust differ-
ently, and/or (iv) take all other actions consistent with such
trusts being separate entities. Furthermore, the donee of any
power of appointment with respect to such trusts may exercise

such power differently with respect to each such trust.

D, Notwithstanding the provisions of the foregoing
Sections of this Article to the contrary, if any Trustee here-

under is a current beneficiary of the income of any trust here-

-36-

<< 02990622124 jabuag‘y hes

80°21 54-10-2002
Evibed

under, or may, in the discretion of che Trustees, be a current
income beneficiary of any such trust, then, in such event, such
Trustee shall not, in his or her capacity as a Trustee of such
trust, have any voice or vote or otherwise participate in any
decision pertaining to the matters relating to such trust that
are addressed in the foregoing Sections of this Article, and, in
each such event, the other Trustee or Trustees of such trust
shall make all decisions relating to such trust that pertain to

such matters.
THIRTEENTH: a fF Po >

Any beneficiary and any Trustee hereunder may at any
time or times release any discretionary power of appointment or
discretionary power to distribute principal or income or any
other discretionary power hereby given to such beneficiary or
Trustee, either with or without consideration, with respect to
the whole or any part of the property subject to such power and
aleo in such manner as to reduce or limit the persons or objects
or classes of persons or cbjects in whose favor such power would
otherwise be exercisable, by an instrument signed and acknowl-
edged by the beneficiary or Trustee releasing such power and
delivered to (i) each Trustee then acting hereunder (other than
the Trustee, if any, who shall have executed such instrument),
(ii) the Grantor (or, if the Grantor is not then living, to the

executors, administrators or personal representatives of the

-“37-

<< 02990G1 225 sebuag ‘y bes

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 146 of 218

80:2) 9b-+0-2002

!
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 147 of 218

Ev/dvd

Grantor's estate), ar (ill) euy one os moxe of the adult indi
viduals to whom or for whose use or benefit the income of any
trust hereunder may then be paid or applied. In the event of
the release of any such power by any Trustee, the remaining
Trustee or Trustees hereunder, if any, May thereafter exercise
such power, other than any discretionary power which was not
initially vested in such remaining Trustee or Trustees, ‘The
release of any power by any Trustee hereunder. pursuant to the
provisions of this Article shall not be binding upon any Trustee
who may thereafter act as a Trustees hereunder unless such power
Shall have been released by all of the Trustees then in office
who are vested with such power by their execution of a signed
and acknowledged instrument specifically providing that such
release is to be binding upon all successor Trustees hereunder.

FOURTEENTH: Provision With Respect To

Closely Held Businesses.

Without limiting ‘the powers and authority conferred
upon the Trustees by Article ELEVENTH hereof but in extension
thereof, the Trustees are specifically authorized and empowered,
in their discretion, to retain for as long as they, in their
discretion, shall deem advisable, any or all shares of stock in
any Closely held corporation, or any indebtedness owing by any
such corporation, or any or all interests in any proprietorship,

unincorporated business, partnership, joint venture, realty or

-38-

<< 029950G2 2tz) dabuag y Bes

SO°L1 94-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 148 of 218

Ebsted

any other asset, whether owned individually, ae tenant-in+com-
mon, partner or otherwise, regardleas of whether such asset or
assets shall be producing profits or losses through ownership or
operation thereof, and regardless of the percentage of the
trusts hereunder which such assets or similar assets may consti-
tute; and their decision to retain and hold any such asset or
liability shall be binding and conclusive upon and shall not be
subject to question by any person interested, or who may become
interested, in any of the trusts hereunder, and the Trustees

shall not incur any liability by reason thereof.

FIFTEENTH: Headings.

The Article headings contained herein are inserted
only as a matter of convenience and in no way define, limit,
extend or describe the scope hereof or the intent of any provi-

sion hereof.

SIXTEENTH: Severability.

Should any parc, clause, provision or condition hereof
be held to be void or invalid, then such invalidity shall not
affect any other part, clause, provision or condition hereof,

but the remainder hereof shall be effective as though such void

-39-

<< 0Z2990¢22121 Jabuag ‘y bes

60:2) 94-40-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 149 of 218

part, clause, provigion or condition had not been contained

herein.

WITNESS the due execution hereof by the Grantor and

Trustees on the day and year first above written.

    
    

ly
ty,

Vy
Ki
Ry

-40-

evi2ed
J << 0799062121 dabuag-y ies 60°24 91-10-2002
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 150 of 218

STATE OF NEW YORK )
) #88.:
COUNTY OF NEW YORK )

On this Z day of December, 1993, before me person-
ally appeared ARIE’GENGER, to me known and known to me to be a
person described in and who executed the foregoing instrument,
and he duly acknowledged to me that he executed the same.

“ZL s. _ ma v
ary Publ

BRIT GEIGER
Notary Public, State of New York

' . : No. 24-45023'8 Goal. in Kings Co.
Oburber Certificate Flea nv New York Cau
) Commission Expres June 30, 19.

} ss.:
COUNTY -OF )

va
On this “5 ~ day of December, 1993, before me person-
ally appeared LAWRENCE M. SMALL, to me known and known to me to
be a person described in and who executed the foregoing instxu-
ment, and he duly acknowledged to me that he executed the same.

Hee Public
My Gemraizclas Expires July 91, 1807
>
STATE OF “hen Yo )

county oF ew “ek —°

.

On this / 6 day of December, 1993, before me person-
ally appeared SASH A. SPENCER, to me known ard known to me to be
& person described in and who executed the foregoing instrument,
and he duly acknowledged to me that he executed the same,

Hil Dus

Novary Public

STELLA_M, ORSO
Notary Public, State of New York
No. 2441524037
Qualitied In Kings County
Cortiticata Filed in New York Cou
Commission Explres March 30, 19.

-4i-

EriErd

<< 02990622521 sabuag "y fes 6O:Lt 94-40-2002
(FILED: NEW YORK COUNTY CLERK O370% ma cs = iled 10/09/19 Page 15
FILED: NEW YORK COUNTY CLERK TEASER g ae 651089/2010

NYSCEF DOC. NO. 216 RECEIVED NYSCEF: 03/06/2012

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK.

 

ARIE GENGER and ORLY GENGER, in her individual
capacity and on behalf of the ORLY GENGER 1993
Trust,

Index No. 651089/2010

Plaintiffs,
Vv.

SAGI GENGER, TPR INVESTMENT ASSOCIATES,
INC., DALIA GENGER, THE SAGI GENGER 1993
TRUST, ROCHELLE FANG, Individually and as Trustee
of THE SAG] GENGER 1993 TRUST, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC,
NEW TR EQUITY I, LLC, NEW TR EQUITY I, LLC,
JULES TRUMP, EDDIE TRUMP, MARK HIRSCH, and
TRANS-RESOURCES, INC.,

Defendants.

a ee

 

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANT DALIA GENGER’S MOTION TO DISMISS

PEDOWITZ & MEISTER, LLP
150i Broadway, Suite 800
New York, NY 10036
Tel: (212) 403-7330
Fax; (212) 354-6614
robert.meister@pedowitzmeister.com
Attorneys for Defendant
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19

FACTS

TABLE OF CONTENTS

Divorce Settlement Agreement

Post-Divorce Arbitration and Final Arbitration Award

Arie Sued for Making Improper Transfers

ARGUMENT

Legal Standard

I.

The Claim For Reformation Based on the Language of the
Divorce Settlement Agreement Should Be Dismissed

a. The Language of the Stipulation Agreement Is Inapplicable
to Arie’s Claim for Reformation

b. As There Was No Mutual Mistake of Fact Because Arie
Knew and Dalia Not Know that the Required Consent of
the Other Shareholders Had Not Been Obtained, Arie Is
Not Entitled to Reformation or a Claim for Unjust
Enrichment or Rescission Against Dalia

U. Arie’s Claims to Redo the Economics of the Divorce
Stipulation are Barred by Res Judicata Arising from the
2008 Final Arbitration Award

Il. Arie Has Failed to Join an Indispensable Party:
The Orly Genger 1993 Trust

IV. As Dalia Does Not Own Any Shares of TRI Stock, No
Injunctions or Declaratory Judgment Preventing Her from
Encumbering These Shares Is Inappropriate

V. Arie is Not Entitled to Any Equitable Remedy As He
Has Unclean Hands

VI. Arie’s Fourth Cause of Action Seeking Unjust Enrichment
and Rescission Should Be Dismissed

VU. The Fifth Cause of Action for a Permanent Injunction
Should be Dismissed

CONCLUSION

Page 152 of 218

Page
2

10

13

13

15

16

17
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 153 of 218

TABLE OF AUTHORITIES
Cases
390 W. End Associates v. Baron, 274 A.D.2d 330, 711 N.Y.S.2d 176 (1st Dept. 2000) ............. 13
ABN AMRO Bank, NV. v. MBIA Inc., 17 N.Y.3d 208, 952 N.E.2d 463 (2011)... cceeeeeeeees 6
Aris—Isotoner Gloves, Inc. v. Berkshire Fashions, Inc., 792 F.Supp. 969 (S.D.N.Y. 1992)......... 14
Breslin Realty Dev. Corp. v. Shaw, 72 A.D.3d 258, 893 N.Y.S.2d 95 (2d Dept. 2010)... 10
Chimart Assoc. v. Paul, 66 N.Y .2d 573, 498 N.Y.S.2d 344, 489 N.E.2d 231 (1986) 0.0... ccecesee 8
Citibank, N.A. v. Am. Banana Co., Inc., 50 A.D.3d 593, 856 N.Y,S.2d 600 (1st Dept. 2008)..... 13
Dabrowski v. Abax Inc., 64 A.D.3d 426, 882 N.Y.S.2d 119 (Ist Dept. 2009)... ccseesseseescees 15
Dalia Genger y. TR Investors, LLC et. al. (Del. Ch. 6906-CS, filed Oct. 4, 2011)........... 6,11, 13
Dress for Success Worldwide v. Dress 4 Success, 589 F, Supp. 2d 351, 364 (S.D.N.Y. 2008) ... 14
Dunlop-McCullen v. Local 1-S, AFL-CIO-CLC, 149 F.3d 85 (2d Cir. 1998) os ecseseesesesseees 14
First Natl. Bank af Amsterdam v, Shuler, 153 N.Y. 163, 47 N.E. 262 (1897) ....ccssssssscsssoscsesesessee 12
Genger v. TR Investors, LLC, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011).............. passim
Goldman v. Metro. Life Ins. Co., 5 N.Y¥.3d 561, 841 N.E.2d 742 (2005)... ccc sccseseeseseeeees 15
Goldstein v. Delgratia Mining Corp., 176 F.R.D. 454 (S.D.N.Y.1997) ......ccesscssessssessesnseesensersens 14
Greater New York Mut. Ins. Co. v. United States Underwriters Ins. Co., 36 A.D.3d 441, 827
N.Y.S.2d 147 (1st Dept. 2007) ..scsccscsssssessssssssssssecsesssesssessssnsessneecesseseessegnenessssssastssensnannnanansueneas 8
Harris v. Uhiendorf, 24 N.Y .2d 463, 301 N.Y.S.2d 53, 248 N.E.2d 892 (1969) ....sccccsseseccereresss 8
Landau v, LaRossa, Mitchell & Ross, 11 N.Y.3d 8 , 892 N.E.2d 380 (2008) ......cccesccssessssesesseeees 9
Leon v. Martinez, 84 N.Y.2d 83, 87, 614 N.Y.S.2d 972, 638 N.E.2d 511 (1994)... csessesesetese: 6
Matlin Patterson ATA Holdings LLC vy. Fed. Express Corp., 929 N.Y.S.2d 571 (1st Dept. 2011)
uveaenyassseesessescsnsecneseseunsecestinsesousesedsacsssesqeacessasoapenenensuensspeqesseceseseasarsssseseatacspsasssasscassepsesauvevaasaneenses 6
Moadjeska v. Greer, 233 A_D.2d 589, $90 (3d Dep't 1996) ..ccccccscssesesssesessscsessecscsersersstenseseavenseees 1]
Morgan Guaranty Trust Co. of New York v. Solow, 114 A.D.2d 818, 495 N.Y.S.2d 389, aff'd. 68
N.Y.2d 779, 506 N.Y.S.2d 674, 498 N.E.2d 147 (1986)... essssesecsccstsssesescsesesseencessanensaseneneaes 9
Nat'l Distillers & Chem. Corp. v. Seyopp Corp., 17 N.Y¥.2d 12, 214 N.E.2d 361 (1966)............ 13
Parker v. Blauvelt Volunteer Fire Co., 93 N.¥.2d 343, 690 N.Y.S.2d 478, 712 N.E.2d 647
(1999) oo. sesssstesssecssessereseepsenevenacsecesesssessessnsusnenssesauasaseevenseasanesanoesanelaneoseeesacdsatsrsdesaseuesenerategssnvas 9
Pedowitz & Meister LLP v. TPR Investment Associates, Inc. et al., U.D.S.D., S.D.N.Y., 11 civ.
V5Q2 (JER)... ccs ccscescsessecsesevsnsseresensecarevessecserscserereeacesesatesatsssesavenersaneusenacenvsasessesssevasenesereuseecss 12
Precision Instrument Mfg. Co. v. Automotive Maint. Mach. Co., 324 U.S. 806, 65 $.Ct. 993, 89
L.Ed. 1381 (1945) vce ccsccssscscsescccascessenseasaussssneasseceaeneeasaeaesvacsnseseseareecaccesesseatgeessavectenanenereteaeate 14
Red Hook/Gowanus Chamber of Commerce vy. New York City Bd. of Standards & Appeals, 5
N.¥.3d 452, 839 N.E.2d 878 (2005) voc cseccscsccscscrstcscnsssseesssseseenenecrnsessenevsssnsenesevssasessscesenvarseresy 12
Stonebridge Capital, LLC v. Nomura Int'l PLC, 68 A.D.3d 546, 891 N.Y.S.2d 56 (Ist Dept.
2009)... srcsccssscscserersnaserssseserssacseasansssesseneseandsatennesseecsarserseeeeneracsegscnessetscscnsngresesonseanaseususeatasensesnyss 8
Sud y. Sud, 21] A.D.2d 423, 621 N.Y.S.2d 37 (Ist Dept. 1995) ..cccsesssesrenseseserserseenerterresenees 6

TR Investors, LLC v, Arie Genger, C_A, 2009 WL 4696062 (Del. Ch. Dec, 9, 2009}...,...000 5,15
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 154 of 218

TR Investors, LLC v. Genger, CIV.A. 3994-VCS, 2010 WL 2901704 (Del. Ch. July 23, 2010)

aff'd, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011)... sccssseccenesesscaresersnsscnres 3, 5,9, 15
Velez v. Feinstein, 87 A.D.2d 309, 451 N.Y.S.2d 110 (1st Dept. 1982)... csceseseceseserececereveres 11
W. R. Co. v. Nolan, 48 NvY. 513 (1872) wccccccescccsssssssssscssssssessasscssesessenesessosssenstesencerseesennpecsuseensaes 11
Warner Bros. Inc. v. Gay Toys, Inc., 724 F.2d 327 (2d Cir. 1983) .escsceecesessscesssessessesseesuseeeeeenes 15
Waverly Mews Corp. v. Waverly Stores Associates, 294 A.D.2d 130, 1741 N.Y.8.2d 826 (1st

Dept. 2002)... cecccescscsscesssssessscseassesssecseeusessaesenucssesasuesesessssecessesseveaaseeacouecseseseaesssnensaseasacaseenenes 9
William P. Pahl Equip. Corp. v. Kassis, 182 A.D.2d 22, 588 N.Y.S.2d 8 (1st Dept. 1992)..........8
Xiao Yang Chen vy. Fischer, 6 N.¥.3d 94, 843 N.E.2d 723 (2005)..0....cssesssssscsccesensesessevenesseaeereres 10

Statutes
CPLR § 1003 oe ceesescsssnescsscsnensesesessesnscsesnenssnesecuesssosauesseusenesesssaessanserssnseueseereseseneetarsaasaseaceeases 1
CPLR § 3211 (a)(S)...eaccecsesseseseessasssestenenscecacavensscceensvenvesssensesensassneessessacsesssesasesecesssesesacanveseees 1,9
CPLR § 3211 ()(7)...esceccscsessesesscssserecseesserscasssesenesasscsavascsessasavecscscsegetovaseveessossnnenatasseeses sesvenvaveees 1, 6
CPLR § B2V VA) 10) eee cecsteeeestcssecesssscssseessaseousceusnseseeueeascsesseasecsavesssesesssarscssasausuaseestcasneessses 1,10
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 155 of 218

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

ARIE GENGER and ORLY GENGER, in her individual
capacity and on behalf of the ORLY GENGER 1993
Trust,

Index No. 651089/2010

Plaintiffs,
Vv.

SAGI GENGER, TPR INVESTMENT ASSOCIATES,
INC., DALIA GENGER, THE SAGI GENGER 1993
TRUST, ROCHELLE FANG, Individually and as Trustee
of THE SAGI GENGER 1993 TRUST, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC,
NEW TR EQUITY I, LLC, NEW TR EQUITY U, LLC,
JULES TRUMP, EDDIE TRUMP, MARK HIRSCH, and
TRANS-RESOURCES, INC.

Defendants.

 

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANT DALIA GENGER’S MOTION TO DISMISS

Defendant Dalia Genger (Dalia) respectfully submits this brief in support of her motion
pursuant to New York Civil Practice Laws and Rules (CPLR) §§ 3211 (a)(5); (a)(7); (a)(10) and
CPLR § 1003 to dismiss all the claims against her in the Third Amended and Supplemental
Complaint.

Dalia Genger was the wife of plaintiff, Arie Genger.. (Since January 2008, Dalia has also
been the Trustee of the Orly Genger 1993 Trust, although the Complaint does not sue her in such
capacity.) Their divorce action was settled by a Stipulation of Settlement (Divorce Settlement
Agreement) on October 26, 2004. In the Divorce Settlement Agreement, Arie agreed to cause

Defendant TPR Investment Associates, Inc. (TPR) to transfer certain shares of Trans-Resources,
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 156 of 218

Inc. (TRI) to the Sagi Genger 1993 Trust (Sagi Trust), to the Orly Genger 1993 Trust (Orly
Trust) and to Arie himself.

In 2010, the Delaware Chancery Court held that Arie had not caused TPR to validly
transfer legal title to the TRI shares to the Sagi Genger 1993 Trust, to the Orly Genger 1993
Trust or to Arie himself, and that decision was affirmed in relevant part by the Delaware
Supreme Court in 2011. Genger v. TR Investors, LLC, 592, 2010, 2011 WL 2802832 (Del. July
18,2011). That decision was premised on Arie’s failure to obtain consent of the other TRI
shareholders (the Trump Group) as was required under the TRI Shareholders Agreement of
which he knew and had signed.

Now, seven years after the divorce agreement, in this proceeding Arie seeks to undo or
change various economic provisions of the Divorce Settlement Agreement because he did not do
what he was obligated to do under that agreement. He attempts to plead a variety of theories,
namely Reformation (First claim); Constructive Trust in favor of Arie purportedly on behalf of
Anie and Orly (Second Claim); Unjust Enrichment and Rescission purportedly on behalf of Arie
and Orly (Fourth Claim) and Injunction on behalf of Arie and Orly (Fifth Claim). None states a
cause of action against Dalia.

FACTS

In 2001, Arie and TPR entered into a TRI Stockholders Agreement with TRI and its other
shareholders that prohibited Arie and TPR from transferring TRI stock to any party other than
those expressly permitted to receive such a transfer. Under this agreement, TRI shares could
transfer to Arie himself provided written notice was given the other shareholders of TRI, the
Trump Group. TRI stock was not permitted to be transferred during Arie’s life to his children’s
trusts, the Orly or Sagi Trusts, without giving written notice containing the terms and conditions

of the offer to the Trump Group. The Trump Group then was given the right to elect to purchase

2
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 157 of 218

all of the offered shares at the price offered by the prospective purchaser and specified in such
notice. TR Investors, LLC v, Genger, CIV.A. 3994-VCS, 2010 WL 2901704 (Del. Ch. July 23,
2010) aff'd, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011).

Divorce Settlement Agreement

In settlement of their divorce proceedings, on October 26, 2004, Dalia and Arie entered
into the Divorce Settlement Agreement (Exhibit A to Arie’s Claim). Despite Arie’s knowledge
of the extensive transfer restrictions placed on transfers of TRI stock, in the Divorce Settlement
Agreement Arie agreed to cause TPR to transfer all of TPR’s 3,000 shares of TRI common stock.
The TRI shares were to be transferred as follows: (i) 794.40 shares (representing 13,99468% of
TRI common stock of) to Arie; and (ii) The Orly and Sagi Trusts would each receive 1,102.80
shares of TRI Stock each (giving each trust an ownership of 19.42766% of TRI common stock).
The Divorce Settlement Agreement further stated that the Orly and Sagi Trusts would execute
and deliver irrevocable proxies to Arie for all of the TRI stock owned by the trust. See Divorce
Settlement Agreement; Article IJ(9)(a)(ii) at 14.

The Divorce Settlement Agreement made no reference to the restrictions on transfers in
the TRI Stockholders Agreement and did not state whether the Trump Group had notice of or
consented to the transfers. To the contrary, in the Divorce Settlement Agreement, Arie
affirmatively represented to Dalia that,

[e]xcept for the consent of TPR...no consent, approval or similar
action of any person is required in connection with the transfer of
TRI Stock as contemplated hereby and that such transfer will not
conflict with any agreement to which [Arie] is party or by which

he is bound.

See Divorce Settlement Agreement; Article I1(9)(a) at 13.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 158 of 218

On October 29, 2004, TPR and Arie entered into an agreement (“Letter Agreement”)
with the Orly and Sagi Trusts to transfer TPR’s 3,000 shares of TRI common stock in
accordance with the terms of the Divorce Settlement Agreement. Complaint Ex. A.
Post-Divorce Arbitration and Final Arbitration Award

In 2007 — 2008 there was an arbitration proceeding between Dalia and Arie concerning
issues relating to, inter alia, the economics of the arrangements in the 2004 Stipulation of
Settlement concerning the TRI stock transactions. After “extensive discovery” and
approximately 14 days of hearings, where each party made “extensive pre and post hearing
submissions”, in 2008 the Arbitrator, former Justice E. Leo Milonas, ruled that in the divorce
negotiations Ane had falsely misrepresented to Dalia that the TPR’s holdings of TRI stock had
no value and based on his determination of the value of TRI in 2004, he awarded Dalia $3.85
million based on the shares of TRI stock that Arie was to cause TPR to transfer to himself.
Arbitration Opinion, Exhibit A to the Meister Aff.

Arie Sued for Making Improper Transfers

On August 11, 2008, one of the TRI shareholders that was part of the Trump Group,
Glencova LLC, filed suit in the Southern District of New York to enforce, inter alia, its rights
under the Stockholders Agreement. During the course of the litigation, the Tramp Group entered
an agreement with both TPR and the Sagi Trust to purchase for $26,715,416.00 the TRI shares
that had allegedly been transferred to the Sagi Trust in pursuant to the Divorce Stipulation in
2004. |

Subsequently, the Trump Group filed a complaint in Delaware Chancery Court pursuant

to 8 Del. C. § 225 to determine the composition of the TRI board. The Trump Group maintained
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 159 of 218

that Arie and TPR’s 2004 transfers of TRI stock violated the Stockholders Agreement and, as a
result, the transfers were void.

During that litigation, the Delaware Court found that Arie to be in contempt because he
had violated a court order by causing evidence that was on his computer as well as TRI’s
computers to be intentionally destroyed. The Court sanctioned Arie by, among other things,
increasing his burden of proof, requiring him to provide corroborating evidence at trial (beyond
just his own testimony), requiring him to produce certain documents to the plaintiffs that he had
claimed were privileged, and awarding attorneys’ fees of $750,000. See TR Investors, LLC v.
Arie Genger, C.A, 2009 WL 4696062 (Del. Ch. Dec. 9, 2009).

Thereafter the Delaware Chancery Court found that Arie and TPR had executed the
transfers of TRI stock in violation of the Stockholders Agreement, and as a result neither Arie,
the Orly Trust or the Sagi Trust were the record owners of any TRI shares. The Court, however,
upheld the Sagi Trust’s agreement with TPR and the Trump Group that transferred the shares
purportedly transferred to Sagi pursuant to the Divorce Settlement Agreement to the Trump
Group. Accordingly, the Tramp Group was entitled to the Sagi Trust shares, giving them a 64%
ownership in TRL TR Investors, LLC v. Genger, CIV.A. 3994-VCS, 2010 WL 2901704 (Del.
Ch. July 23, 2010) aff'd, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011).

The Delaware Supreme Court reversed the Chancery Court’s finding that the Trump
Group was the record and beneficial owner of all the purportedly transferred TRI shares, but
affirmed that TPR was the record holder of those shares without determining the beneficial
ownership of the TRI Stock purportedly transferred to the Orly Trust or to Arie. Genger v. TR
Investors, LLC, 592, 2010, 2011 WL 2802832 (Del. July 18, 201 1). Thereafter, Dalia, as Trustee

of the Orly Trust, brought an action in the Delaware Chancery Court to determine that the Orly
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 160 of 218

Trust is the beneficial ownership of the TRI Shares that TPR purported to transfer to it. Dalia
Genger v. TR Investors, LLC et. al., (Del. Ch. 6906-CS. filed Oct. 4, 2011). Exhibit B to Meister
Affidavit.

ARGUMENT

Legal Standard

“On a motion to dismiss pursuant to CPLR 3211, the pleading is to be afforded a liberal
construction.” ABN AMRO Bank, N.V. v. MBIA Inc., 17 N.Y.3d 208, 227, 952 N.E.2d 463, 474
(2011) quoting Leon v. Martinez, 84 N.Y.2d 83, 87, 614 N.Y.S.2d 972, 638 N.E.2d 511 (1994).
Courts must “accept the facts as alleged in the complaint as true, accord plaintiffs the benefit of
every possible favorable inference, and determine only whether the facts as alleged fit within any
cognizable legal theory.” Jd. “However, the complaint ‘must contain allegations concerning
each of the material elements necessary to sustain recovery under a viable legal theory’”. Matlin
Patterson ATA Holdings LLC v. Fed. Express Corp., 929 N.Y.S.2d 571 (1st Dept. 2011)(citation
omitted).

Under CPLR 3211(a)(7), “the facts pleaded are presumed to be true and accorded every
favorable inference, nevertheless, allegations consisting of bare legal conclusions, as well as
factual claims either inherently incredible or flatly contradicted by documentary evidence, are
not entitled to such consideration.” Sud v. Sud, 211 A.D.2d 423, 424, 621 N.Y.S.2d 37, 38 (1st
Dept. 1995)(citation omitted).

I The Claim For Reformation Based on the Language of the Divorce Settlement
Agreement Should Be Dismissed

The claim for reformation appears to be brought on two theories; one purportedly based
on language in the Divorce Settlement Agreement and the other purportedly based on mutual

mistake of fact. Neither is valid.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 161 of 218

a. The Language of the Stipulation Agreement Is Inapplicable to Arie’s Claim for
Reformation

Article XVI of the Stipulation allows a court to sever a provision that a court declared
“invalid or unenforceable by any Court of competent jurisdiction, by statute or governmental!
regulation” and reform the agreement accordingly. That provision was not triggered by the
Delaware decision, because it did not declare the provisions for Arie to cause TPR to transfer the
TRI shares to be invalid or unenforceable. The Delaware decision merely held that Arie had not
given notice to or obtained or even sought the consent of the other shareholders for such transfer
that was required by the TRI Shareholders Agreement. Thus the reformation provision of the

Stipulation was not triggered.

b. As There Was No Mutual Mistake of Fact Because Arie Knew and Dalia Not Know
that the Required Consent of the Other Shareholders Had Not Been Obtained, Arie
Is Not Entitled to Reformation or a Claim for Unjust Enrichment or Rescission
Against Dalia

Here, there was no mutual mistake of fact. ‘When [Arie] effectuated the 2004 Transfers,

[he] knew that neither Trust was a ‘Permitted Transferee’ of the [TRI] shares under the
Stockholders Agreement.” Genger v. TR Investors, LLC, 592, 2010, 2011 WL 2802832 (Del.
July 18, 2011). Yet in the Stipulation (Art. II Sec. 9{a)) Arie warranted to Dalia that:

Accept for the Consent of TPR, [Arie] further represents and warrants

that no consent, approval or similar action of any person is required in

connection with the transfer of TRI Stock as contemplated hereby and

that such transfer will not conflict with any agreement to which [Aric}

is party or by which he is bound,
As held by the Delaware Supreme Court, “[t]hat representation was false”. Genger v. TR

Investors, LLC, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011). As a party to that litigation,

Arie is bound by and collaterally estopped from disputing that determination. Thus there is no
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 162 of 218

basis for his allegation (Complaint § 45) that he reasonably believed that all necessary consents
had been obtained. Therefore there could be no mutual mistake of fact.

In the case of mutual mistake, it must be alleged that “the parties have reached an oral
agreement and, unknown to either, the signed writing does not express that agreement” Greater
New York Mut. Ins. Co. v. United States Underwriters Ins. Co., 36 A.D.3d 441, 443, 827
N.Y.S.2d 147, 149 (1st Dept. 2007) citing Chimart Assoc. v. Paul, 66 N.Y .2d at 573, 498
N.Y.S.2d 344, 489 N.E.2d 231 (1986)(emphasis added). “The burden upon a party seeking
reformation is a heavy one since it is presumed that a deliberately prepared and executed written
instrument accurately reflects the true intention of the parties: ‘[T]he proponent of reformation
must show in no uncertain terms not only that mistake or fraud exists, but exactly what was
really agreed upon between the parties.’” Greater New York Mut. Ins. Co. v. United States
Underwriters Ins. Co., 36 A.D.3d 441, 442-43, 827 N.Y.S.2d 147, 148 (1st Dept. 2007) (citation
omittied)

A claim for mutual mistake must “allege that the parties reached an agreement that was
not reflected in the transaction documents”. . A “fail[ure] to state ‘exactly’ what such agreement
was. . .fail[s] to overcome the strong presumption against mutual mistake claims.” Stonebridge
Capital, LLC v. Nomura Int'l PLC, 68 A.D.3d 546, 548, 891 N.Y.S.2d 56, 58 (1st Dept. 2009)
leave to appeal dismissed, 15 N.Y .3d 735, 931 N.E.2d 1057 (2010) citing Harris vy. Uhlendorf,
24 N.Y.2d 463, 467, 301 N.Y.S.2d 53, 248 N.E.2d 892 (1969); William P. Pahl Equip. Corp. v.
Kassis, 182 A.D.2d 22, 29, 588 N.Y.S.2d 8 (1st Dept. 1992), /v. denied in part, appeal dismissed
in part 80 N.Y.2d 1005, 592 N.Y.S.2d 665, 607 N.E.2d 812 (1992).

To the degree that the claim for unjust enrichment and rescission is also based on a claim

of mutual mistake of fact, it is defective for the same reason.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 163 of 218

As stated by the Delaware Chancery Court, Arie “only has himself to blame for whatever
mess his decision to make the 2004 Transfer has caused for his divorce settlement.” TR
Investors, LLC v. Genger, CIV.A. 3994-VCS, 2010 WL 2901704 (Del. Ch. July 23, 2010) aff'd,
592, 2010, 2011 WL 2802832 (Del. July 18, 2011).

i Arie’s Claims to Redo the Economics of the Divorce Stipulation are Barred by Res
Judicata Arising from the 2008 Final Arbitration Award.

In 2007 — 2008 there was an arbitration between Dalia and Arie concerning issues
relating to, inter alia, the economics of the arrangements in the 2004 Stipulation of Settlement
conceming the TRI stock transactions. After “extensive discovery” and approximately 14 days
of hearings, where each party made “extensive pre and post hearing submissions”, in 2008 the
Arbitrator, former Justice E. Leo Milonas, awarded Dalia $3.85 million based on the shares of
TRI stock that he was to cause TPR to transfer to himself. Arbitration Opinion Exhibit A to the
Meister Aff. The arbitration is res judicata barring Arie’s claims in this action against Dalia.

“The doctrines of res judicata and collateral estoppel are applicable to arbitration
awards.” Waverly Mews Corp. v. Waverly Stores Associates, 294 A.D.2d 130, 132, 741
N.Y.S.2d 826, 827 (ist Dept. 2002) citing Morgan Guaranty Trust Co. of New York v. Solow,
114 A,D.2d 818, 495 N.Y.S.2d 389, aff'd. 68 N.Y.2d 779, 506 N.Y.S.2d 674, 498 N.E.2d 147
(1986). Under CPLR 321 1(a)(5), an action should be dismissed “because of arbitration and
award”.

“[O]nce a claim is brought to a final conclusion, all other claims arising out of the same
transaction or series of transactions are barred, even if based upon different theories or if seeking
a different remedy.” Landau v. LaRossa, Mitchell & Ross, 11 N.Y.3d 8, 12-13, 892 N.E.2d 380,
383 (2008) quoting Parker v. Blauvelt Volunteer Fire Co., 93 N.Y.2d 343, 347, 690 N.Y.S.2d

478, 712 N.E.2d 647 (1999), id, at 347, 690 N.Y.S.2d 478, 712 N.E.2d 647 [internal quotation
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 164 of 218

marks and citations omitted]. “Res judicata bars future litigation between the same parties...
arising out of transactions giving rise to a cause of action which could have been raisedina...
[prior] proceeding.” Breslin Realty Dev. Corp. v. Shaw, 72 A.D.3d 258, 264, 893 N.Y.S.2d 95,
100 (2d Dept. 2010)(emphasis added). Determining whether claims are part of the same
transaction involves a “‘pragmatic’ test ... analyzing ‘whether the facts are related in time,
space, origin, or motivation, whether they form a convenient trial unit, and whether their
treatment as a unit conforms to the parties’ expectations or business understanding or usage.”
Xiao Yang Chen v. Fischer, 6 N.Y.3d 94, 100-01, 843 N.E.2d 723 (2005) quoting Restatement
[Second] of Judgments § 24. Since, as the Delaware Supreme Court determined, Arie knew that
in 2004 that the transfers required consents that he had not obtained, although he falsely
represented the contrary, he could have raised any claims about the validity of these transfers
during the 2008 Arbitration, where issues regarding the worth of various items were fully
discussed in detail. Because Arie chose not to raise the issues in these actions in the 2008

Arbitration action, he is barred from now relitigating these issues.

HI = Arie Has Failed to Join an Indispensible Party: The Orly Genger 1993 Trust

The claims for reformation and constructive trust seek to take away from the Orly Genger
1993 Trust (Orly Trust) the benefits it received. Thus the Orly Trust is an indispensible party to
this action. CPLR 3211(a)(10) requires the dismissal of an action when “the court should not
proceed in the absence of a person who should be a party.”

The Orly Trust is not a party to this action. Although the Complaint states that Orly
Genger is suing “in her individual capacity and on behalf of the Orly Genger 1993 Trust” as
beneficiary of that Trust, it does not allege any individual rights of Orly herself; only the Trust.

The claims asserted against Dalia that purport to be on behalf of Orly (Second, Fourth, and Fifth

10
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 165 of 218

Claims), seek to take rights away from the Orly Trust. Indeed the claim for a constructive trust
(Second Claim), seeks that Orly Trust’s rights to the TRI shares be placed in a constructive trust
for the benefit of Arie.

The rights of a beneficiary of an express trust are derivative, not direct. Only the Trust
itself can assert those rights. Modjeska v. Greer, 233 A.D.2d 589, 590 (3d Dep’t 1996) (held:
beneficiary cannot litigate rights that belong to Trust). So that as long as a trustee is ready and
willing to take the proper proceedings against a third person, a beneficiary cannot maintain a suit
against the third person. See e.g., W. R. Co. v. Nolan, 48 N.Y. 513, 517-18 (1872). It is
fundamental to the law of trusts that a beneficiary has the right, upon general principles of equity
and independently of statutory provisions, to sue for the benefit of the trust only after “a showing
of a demand on the trustees to bring the suit, and of a refusal so unjustifiable as to constitute an
abuse of the trustee’s discretion, or a showing that suit should be brought and that because of the
trustees’ conflict of interest, or some other reason, it is futile to make such a demand.” Velez v.
Feinstein, 87 A.D,2d 309, 315 (1st Dept. 1982).

There has been and can be no finding that Dalia, as Trustee of the Orly Trust, has failed
to act on the Orly Trust’s behalf. Indeed, Dalia, as Trustee of the Orly Trust, has commenced an
action to declare that the Orly Trust is the beneficial owner of the TRI shares transferred by TPR.
Dalia Genger v. TR Investors, LLC et. al. (Del. Ch. 6906-CS. filed Oct. 4, 2011). Exhibit B to
Meister Aff.

The Delaware Supreme Court held that it did not have in personam jurisdiction over the
Orly Genger Trust and therefore it could only determine that the Orly Trust was not the record
owner of the TRI shares involved in the 2004 transfers, but did not determine whether the Orly

Trust was the beneficial owner of these shares. Genger v. TR Investors, LLC, 592, 2010, 2011

it
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 166 of 218

WL 2802832 (Del. July 18, 2011). Accordingly, a judgment cannot be exercised by this court
regarding the beneficial ownership of the TRI Shares that were transferred to the Orly Trust
pursuant to the Divorce Stipulation without joining the Orly Trust as a party since by the transfer
to which TPR agreed (Counterclaim Ex. B) the Orly Trust became the beneficial owner of over
19% of TRI’s shares. '

“Joinder rules serve an important policy interest in guaranteeing that absent parties at
tisk of prejudice will not be ‘embarrassed by judgments purporting to bind their rights or
interests where they have had no opportunity to be heard’”. Red Hook/Gowanus Chamber of
Commerce v. New York City Bd. of Standards & Appeals, 5 N.Y.3d 452, 457-60, 839 N.E.2d 878
(2005) quoting First Natl. Bank of Amsterdam y, Shuler, 153 N.Y. 163, 170, 47 N.E. 262 (1897).
“They also protect against multiple lawsuits and inconsistent judgments.” Jd. (citation omitted).

Here the judgment seeks to impose a constructive trust in favor of Arie on the Orly
Trust’s portion of the TRI shares that TPR transferred to the Orly Trust. Thus the failure to join
the Orly Trust would prejudice the rights of the Trust to retain the benefits of the 2004
transactions and would lead to an incomplete resolution of justice. The Delaware Supreme Court
agreed noting that “[s]uch an adjudication of beneficial ownership can occur only by a court with
personal jurisdiction over all indispensable parties. The federal court in the New York litigation
would be such a court.” Genger v. TR Investors, LLC, 592, 2010, 2011 WL 2802832 (Del. July
18,2011). Further, it is important to note that an action is pending in the Delaware Chancery

Court to declare that the Orly Trust is the beneficial ownership of the TRI, allowing for a full

 

} This is a matter of substantial significance, as under the valuation determined by Justice Milonas, those

shares would be worth at least $10.3 million. The purported purchasers of those shares pursuant to agreement with
TPR (Counterclaim Exs. F and G) have paid $10.3 into escrow, which is now the subject of an interpleader action,
Pedowiiz & Meister LLP v. [PR Investment Associates, Inc. et al, U.D.S.D., S.D.N.Y., 11 civ. 1502 (JFK). And the
Orly Trust has filed an action in Delaware Chancery Court seeking a determination that the Orly Trust is the
beneficial owner of those TRI shares. Dalia Genger, Trustee v. TR Investors, LLC et al., Del. Chanc. 6906-CS.

12
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 167 of 218

adjudication of beneficial ownership of the TRI shares. Dalia Genger v. TR Investors, LLC et.
al, (Del. Ch. 6906-CS. filed Oct. 4, 2011). Exhibit B to Meister Aff.

IV As Dalia Does Not Own Any Shares of TRI Stock, No Injunction or Declaratory
Judgment Preventing Her from Encumbering These Shares Is Inappropriate.

Dalia was not given any shares of TRI Stock pursuant to the 2004 Transfers, and nowhere
in Arie’s pleading does he allege that Dalia owns any shares of TRI Stock. Thus Dalia has no
corpus over which to impose a constructive trust, and neither has she been unjustly enriched.
Thus those claims against her must be dismissed.

V Arie Is Not Entitled to Any Equitable Remedy As He Has Unclean Hands.

Reformation, rescission, and imposition of a constructive trust are an equitable remedies
that should be denied on the basis of unclean hands. Reliance upon the doctrine of unclean
hands is applicable “when the conduct relied on is directly related to the subject matter in
litigation and the party seeking to invoke the doctrine was injured by such conduct”. Citibank,
N.A. v. Am. Banana Co., Inc., 50 A.D.3d 593, 594, 856 N.Y.S.2d 600, 601 (1st Dept. 2008)
(citation omitted). This is premised on the “equitable rule or maxim that ‘he who comes into
equity must come with clean hands.’” Nat'l Distillers & Chem. Corp. v. Seyopp Corp., 17
N.Y.2d 12, 15, 214 N.E.2d 361, 362 (1966) (citation omitted). “To charge a party with unclean
hands, it must be shown that said party was ‘guilty of immoral or unconscionable conduct
directly related to the subject matter’”. Jd. (citation omitted).

The clean hands doctrine is applicable when the defendant shows that the “plaintiff was
guilty of immoral or unconscionable conduct when the agreement was made,” the conduct
complained of is directly related to the subject matter in litigation, and the party invoking the
doctrine was injured by such conduct. 390 W. End Associates v. Baron, 274 A.D.2d 330, 332,
711 N.Y.S.2d 176, 178 (1st Dept. 2000).

13
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 168 of 218

Here the Delaware Chancery Court concluded that Arie committed a “serious, secretive
contractual breach”. TR Investors, LLC v. Genger, CIV.A. 3994-VCS, 2010 WL 2901704 (Del.
Ch, July 23, 2010) aff'd, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011). The Delaware
Supreme Court concluded that Arie “knew” during 2004 when he made his Divorce Settlement
Agreement with Dalia that when he represented that no consent other than TPR was necessary to
transfer ownerships of the TRI stock, “[t]hat representation was false”. Genger v. TR Investors,
LLC, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011). Additionally, Justice Milonas
concluded in his 2008 arbitration award that Arie had made false misrepresentations to Dalia in
2004 by representing in the divorce proceedings that the TRI shares had no value. Aribitration
Award Meister Aff. Ex. A, p. 8 (finding that Arie’s contention that his personal liabilities based
on TRI’s involvement with the Bogalusa litigation were “significantly misleading” as his
exposure “if at all, was minimal.”) “[W]hile equity does not demand that its suitors shall have
led blameless lives, as to other matters, it does require that they shall have acted fairly and
without fraud or deceit as to the controversy in issue.” Dunlop-McCullen v. Local 1-8, AFL-CIO-
CLC, 149 F.3d 85, 90 (2d Cir. 1998) quoting Precision Instrument Mfg. Co. v. Automotive
Maint. Mach. Co., 324 U.S. 806, 814-15, 65 S.Ct. 993, 89 L.Ed. 1381 (1945) (quotation marks
and citation omitted),

Typically courts bar a plaintiff from seeking equitable remedies based on plaintiff's
“unclean hands” when they have committed “perjury and fraud on the court.” Dress for Success
Worldwide v. Dress 4 Success, 589 F, Supp. 2d 351, 364 (S.D.N.Y. 2008)(Keenan, J.) (citation
omitted). See e.g., Goldstein v. Delgratia Mining Corp., 176 F.R.D. 454, 458 (S.D.N.Y.1997)
(enforcing unclean hands defense where plaintiff made multiple misrepresentations to the court

regarding law and facts); Aris—Isotoner Gloves, Inc. v. Berkshire Fashions, Inc.. 792 F.Supp.

14
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 169 of 218

allegations sufficient to show that the written Divorce Settlement Agreement should be deemed
invalid for any reason. The Divorce Stipulation was entered into by two parties that were
represented by “separate, independent legal counsel” who “had full knowledge of the negotiation
and terms of the Stipulation of Settlement at the time the Stipulation of Settlement was
executed.” (Compl. Jf 39, 43). The Delaware Supreme Court concluded that Arie knew that the
2004 transfers were invalid at the time the Stipulation was executed, therefore any claim based
on his mistake of fact to this regard is entirely without merit and constitutes a fraud on this court.
Likewise, there is no claim for rescission. As noted above, there was no mutual mistake
of fact. “A court will not rescind an instrument for which the consideration was allegedly
inadequate absent evidence of an additional circumstance warranting cancellation, such as fraud,
duress, overreaching or unconscionability.” See 16 N.Y. Jur. 2d Cancellation of Instruments
§ 15. Further, it was determined that Arie had knowledge in 2004, at the time the Divorce
Settlement Agreement was executed, that his representation about all necessary consents having
been obtained was false and Arie is collaterally estopped to contend otherwise. See Genger v.
TR Investors, LLC, 592, 2010, 2011 WL 2802832 (Del. July 18, 2011). Arie is not entitled to
cancellation of his Divorce Settlement Agreement based on any equitable theory. The only fraud
committed in this action were the frauds that Arie committed himself when his falsely stated that
TRI stock had no value and when he misrepresented that no further consent other than TPR was
needed to transfer the shares of TRI stock in the 2004 Divorce Settlement Agreement.

VH The Fifth Cause of Action for a Permanent Injunction should be Dismissed

The Fifth claim seeks an injunction, but pleads no new facts. Injunction is a remedy, not
aclaim. Here Arie has not shown that he is entitled to relief based on any theory. The only
injuries that have occurred have been at the hands of Arie, who made these misrepresentations at

the center of this litigation.

16
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 170 of 218

CONCLUSION

For the foregoing reasons, the claims asserted against defendant Dalia Genger should be

dismissed.

October 14, 2011

pevownZd MEISTER LLP

PG.

Rabe (A. Meister U
Aarisa Warren

1501 Broadway, Suite 800
New York, NY 10036
212.403.7330

Robert.meister@pedowitzmeister.com
Attomeys for Dalia Genger

   
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 171 of 218

STATE OF NEW YORK
SURROGATE'S COURT: COUNTY OF NEW YORK
mmm aaa ea ie xX
In the Matter of the Application of AMENDED ANSWER OF
ORLY GENGER, as a person interested, for the DALIA GENGER TO
removal of DALIA GENGER as Trustee of the THIRD AMENDED PETITION
Orly Genger 1993 Trust pursuant to SCPA §711(11) AND CROSS-PETTION
File No. 0017/2069

ror x do of

AMENDED ANSWER

Respondent Dalia Genger, by her attorneys, answers the Third Amended Petition (the

“Petition”) as follows:

L, Denies.
2. Admits, except deny knowledge or information as to specific date of appointment.
3. Refers to the Orly Trust Agreement for the true and correct contents thereof, and

otherwise denies the first sentence. Admit the second and third sentences.
4. Paragraph 4 states a legal request to which no response is warranted.
5, Admits that Dalia is Petitioner’s mother and the sole Trustee of the Orly Trust,

and denies the remaining allegations.

 

 

 

 

6. Denies.
New York County Surrogate's Court
7. Denies. MISCELLANEQUS DEPT.
AUG 22 2017
8. Denies. cE
Clerk

9. Denies.

10. Denies.

11, Denies.

12, Denies.

13. Denies.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 172 of 218

14. Admits the first two sentences. Denies knowledge or information as to the third
sentence.

15. Denies the first four sentences. Denies knowledge or information as to the fifth
sentence,

16. Admits.

17. Denies. Avers that Petitioner has previously admitted that “the Note was always
intended to be repaid by the family.”

18. Refers to the referenced Note and Pledge Agreement for the true and correct
contents thereof, and otherwise denies the allegations.

19. | Denies knowledge or information.

20. Admits the first sentence. Denies the second sentence.

21. Admits the first sentence. Denies knowledge or information as to the second
sentence.

22. Refers to the referenced Settlement Agreement for the true and correct contents
thereof, and otherwise denies the allegations.

23. Admits the first four sentences. Avers that the last sentence states a legal
conclusion to which no response is warranted. Refers to the referenced Agreement, and
otherwise denies the allegations.

24. Refers to the referenced Shareholders Agreement for the true and correct contents
thereof, and otherwise denies the allegations.

25. Denies.

26. Denies.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 173 of 218

27. Refers to the referenced Resolution for the true and correct contents thereof, and
otherwise denies the allegations.

28. Denies.

29. Refers to the referenced Memorandum for the true and correct contents thereof,
and otherwise denies the allegations.

30. Refers to the referenced Memorandum for the true and correct contents thereof,
and otherwise denies the allegations.

31. Refers to the referenced Arbitration transcript for the true and correct contents
thereof, and otherwise denies the allegations.

32. Refers to the referenced Arbitration transcript for the true and correct contents
thereof, and otherwise denies the allegations.

33. Refers to the referenced Memorandum for the true and correct contents thereof,
and otherwise denies the allegations.

34. Refers to the referenced Arbitration Award for the true and correct contents
thereof, and otherwise denies the allegations.

35. Denies.

36. Refers to the referenced Agreement for the true and correct contents thereof, and
otherwise denies the allegations.

37. Refers to the referenced Agreement for the true and correct contents thereof, and
otherwise denies the allegations.

38. Denies.

39. Denies knowledge or information as to the first sentence. Denies the remaining

allegations.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 174 of 218

40. Denies.

41. Refers to the referenced Application for the true and correct contents thereof, and
otherwise denies the allegations.

42. Refers to the referenced Court decision for the true and correct contents thereof,

and otherwise denies the allegations.

43, Denies.
44. Denies.
45, Denies.

46. Refers to the referenced Letter for the true and correct contents thereof, and
otherwise denies the allegations.

47. Denies.

48. Refers to the referenced Agreement for the true and correct contents thereof, and
otherwise denies the allegations.

49. Refers to the referenced Agreement for the true and correct contents thereof, and
otherwise denies the allegations.

50. Denies.

51. Admits the first sentence. Denies knowledge or information as to the remaining
allegations.

52. Refers to the referenced Letter for the true and correct contents thereof, and
otherwise denies the allegations.

53. Denies.

54. Refers to the Court records for the true and correct contents thereof, and otherwise

denies the allegations.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 175 of 218

55. Refers to the referenced Court decision for the true and correct contents thereof,
and otherwise denies the allegations.

56. Refers to the referenced Demand for the true and correct contents thereof, and
otherwise denies the allegations.

57. Refers to the referenced Letter for the true and correct contents thereof, and
otherwise denies the allegations.

58. Denies, and refers to Justice Feinman’s decision construing the Arbitration

Award.
59. Denies.
60. Denies.
61. Denies.
62. Denies.
63. Denies.
64. Denies.
65. Denies.

66. Refers to the referenced Complaint for the true and correct contents thereof, and
otherwise denies the allegations.

67. Refers to the referenced Petition for the true and correct contents thereof, and
otherwise denies the allegations.

68. Refers to the referenced Court order for the true and correct contents thereof, and
otherwise denies the allegations.

69. Refers to the referenced Court transcript for the true and correct contents thereof,

and otherwise denies the allegations.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 176 of 218

70. Refers to the referenced Court order for the true and correct contents thereof, and
otherwise denies the allegations.

71. ‘Refers to the referenced Petition for the true and correct contents thereof, and
otherwise denies the allegations.

72. Refers to the referenced Court order for the true and correct contents thereof, and
otherwise denies the allegations.

73. Refers to the referenced Court order for the true and correct contents thereof, and

otherwise denies the allegations.

74. Denies.
75. Denies.
76. Denies.
77, Denies.
78. Denies.

79. Refers to the referenced Promissory Note for the true and correct contents thereof,
and otherwise denies the allegations.

80. Denies.

81. Refers to the referenced Promissory Note for the true and correct contents thereof,
and otherwise denies the allegations.

82. Refers to the referenced Promissory Note for the true and correct contents thereof,
and otherwise denies the allegations.

83. Refers to the referenced Forbearance Agreement for the true and correct contents
thereof, and otherwise denies the allegations.

84. Denies.
Case 1:19-ev-09365-AKH Document 1-38 Filed 10/09/19 Page 177 of 218

85. Admits that the parties endeavored to settle the referenced New York TPR Action,
and otherwise denies the allegations.

86. Denies.

87. Refers to the referenced Settlement Agreement for the true and correct contents
thereof, and otherwise denies the allegations.

88. Refers to the referenced Settlement Agreement for the true and correct contents
thereof, and otherwise denies the allegations.

89. Refers to the referenced Settlement Agreement for the true and correct contents

thereof, and otherwise denies the allegations.

90. Denies.
91. Denies.
92. Denies.
93. Denies.
94. Denies.
95. Denies.

96. Denies that Mr. Isaacson is not acquainted with any members of the Genger

family, and denied knowledge or information as the balance of the allegations.

-7-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 178 of 218

AFFIRMATIVE DEFENSES
1, The claims are barred by Petitioner’s unclean hands and culpable conduct.
2. The claims are time-barred.
3. The claims are barred by findings made by other courts, and by the doctrines of

res judicata, collateral estoppel, and judicial estoppel.
4, The claims are barred by illegality and public policy.

5. The claims are barred by the statute of frauds and parol evidence rule.

CROSS-PETITION
It is respectfully alleged:
The Parties
1, Respondent/Cross-Petitioner Dalia Genger (“Dalia”), resides and is domiciled at 200 E.
65" Street, in the City of New York, County of New York and State of New York.
2. Dalia the Trustee of the Orly Genger 1993 Trust (the “Orly Trust”).
3. Petitioner/Cross-Respondent Orly Genger (“Orly”) is the only non-contingent beneficiary
of the Orly Trust.
Jurisdiction and Venue
4, This Court has subject matter jurisdiction pursuant to the Surrogate’s Court Procedure

Act, inter alia, SCPA 103(50), SCPA 207(1), and SCPA 209(6).

 

5. Venue in this County is proper pursuant to, inter alia, SCPA 207(1).

 

The Orly Trust

6. On or around December 13, 1993, Arie Genger (“Arie”) settled the Orly Trust pursuant to

a written Trust Agreement executed by Arie, as Grantor, and the two prior Trustees,
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 179 of 218

10.

Lawrence M. Small and Sash A. Spencer (the “Trust Agreement”).

Pursuant to Article ELEVENTH, Section C of the Trust Agreement, all trust funds are to
be held in the name of the Orly Trust, and no Orly Trust assets are to be used for the
benefit of Orly’s creditors (the “Trust Agreement Obligations”).

Orly Trust Derivative Litigation

In July 2010, Orly instituted a derivative action in the Supreme Court, New York County
entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010, by which she
brought claims “on behalf of the Orly Trust as the beneficiary of the Orly Trust” (the
“Orly Trust Derivative Litigation”). The Complaint sought to assert claims for the Orly
Trust’s ownership in shares of stock in a company called Trans-Resources, Inc. (“TRI”).

Orly later amended her pleading to assert claims against, inter alia, the purchasers of

 

those TRI shares, Glenclova Investment Company, TR Investors, LLC, New TR Equity I,
LLC, and New TR Equity II, and TRI (collectively, the “Trump Group Entities”).

On January 2, 2013, in the Orly Trust Derivative Litigation, Justice Jaffe of the Supreme
Court, New York County adopted Orly’s position that she “has legal standing to represent
the Orly Trust” and “may act on behalf of the Orly Trust unless and until the Surrogate's
Court rules otherwise in an appropriate action there.”

Earlier on in the same Orly Trust Derivative Litigation, Orly moved to restrain Dalia from
pursuing what Orly characterized as a “duplicative” action as Trustee of the Orly Trust
before the Delaware Chancery Court, by which Dalia was seeking a declaration of obtain
ownership of the same TRI shares. According to Orly: “In the instant action ..., I seek,
among other things, the return of those [same] TRI Shares to the Orly Trust.” Also

according to Orly, Dalia’s “contention that the Orly Trust is not a party to this action ...
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 180 of 218

11.

12.

13.

is meritless. Orly is prosecuting this action on behalf of the Orly Trust.” The Supreme
Court, New York County, agreed, restraining Dalia from pursuing the action in the
Delaware Chancery Court by which the Orly Trust had sought the TRI shares.

As a derivative plaintiff for the Orly Trust, having prevented the “duplicative litigation”
brought by Dalia on behalf of the Orly Trust, Orly became the de facto trustee of the Orly

Trust and owed fiduciary duties to the Orly Trust.

Discontinuance With Prejudice of
The Orly Trust Claims

In June 2013, Orly disclosed that she had “entered into a confidential settlement
agreement to resolve all issues among the stipulating parties,” which included the Trump
Group Entities. However, the settlement terms were left undisclosed. Dalia sought
production of the settlement agreement, but Orly refused to produce it, claiming the
document was too “confidential.” When it was proposed that the document be produced
under “Attorney's Eye’s Only” limitation, Orly refused that proposal as well. Instead,
Orly submitted the Settlement Agreement to Justice Jaffe, unsolicited, for in camera
inspection.

By letter dated June 28, 2013, counsel to the Trump Group Entities wrote to the Court on
behalf of all settling parties “including ... Orly Genger” confirming that: “A material
term of the agreement among the settling parties was the dismissal of all claims presently
pending against one another, in whatever capacity they were brought. [If the settlement
stipulation was drafted so as to] have the effect of not dismissing Orly Genger's
derivative claims against the Trump Group [Entities], contrary to the agreement of the

settling parties. Excluding such claims from the claims that are to be dismissed is not

-10-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 181 of 218

14.

15.

16.

17.

what the Trump Group [Entities] bargained and paid for in the settlement .. .”
Neither Orly nor any of the other settling parties disagreed with counsel’s statements
regarding the scope of the settlement. Accordingly, on July 1, 2013, Justice Jaffe signed
the requested Stipulation and Order of Discontinuance with Prejudice,

The Trump Group Entities Settlement Agreement
Months later, as part of a parallel proceeding, the United States District Court directed
Orly to produce her settlement agreement with the Trump Group Entities (the “Trump
Group Entities Settlement Agreement”). The document revealed that Orly had settled
her claims against the Trump Group Entities both “in her individual capacity and in her
capacity as beneficiary of the Orly Genger 1993 Trust” — the latter being the very capacity
by which the Supreme Court permitted Orly to assert derivative claims. According to its
signatories, the purpose of the agreement was “to resolve all issues, disputes and
disagreements between [Orly and the other Settling Parties], including but not limited to
the issue of ownership of all [TRI] shares,” most significantly those TRI shares claimed
by the Orly Trust.
In exchange, the Trump Group Entities agreed to pay $32.3 million to the so-called “AG
Group,” consisting of Orly, her father Arie, and Arnold and David Broser (collectively,
“the Brosers”). Upon information and belief, the Brosers are creditors of Orly personally,
to whom Orly owes many millions of dollars. The payments were broken up into: (a) an
immediate payment of $17.3 million and (b) two follow-up payments of $7.5 million.
According to the federal court, which reviewed the document, “Orly monetized her
beneficial interest in the Orly Trust[’s] [TRI] shares for $32.3 million ....”

The Trump Group Entities have since reaffirmed that the federal court construed the

-ll-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 182 of 218

18.

19.

20.

Trump Group Entities Settlement Agreement correctly:
[Any suggestion] that the confidential settlement agreement might only dismiss
Orly’s individual claims against the Trump Group [Entities], but not resolve the
Orly Trust’s claims against the Trump Group [Entities] and the TPR Group... is
counterfactual. This Court has already held that certain of Orly’s claims in this
action, including the remaining claims, are derivative in nature, and may be
maintained by Orly on behalf of the Orly Genger 1993 Trust. ... In settling the
claims among them, the Trump Group [Entities], Trans-Resources, Orly and Arie
agreed to the dismissal of all claims presently pending against one another. This
agreement is memorialized in the Second Amended Stipulation of
Discontinuance.
Evidencing this intent, in Section 6(a) of the Trump Group Entities Settlement
Agreement, Orly settled and released all of her claims in the Trump Group Entities
Settlement in both her derivative and individual capacities. (Orly releasing the Trumps
“in all capacities.”) In Section 8(a) thereof, Orly further agreed to “cause” the Orly Trust
to do the same, which she later did, advising the Delaware Chancery Court that she
favored dismissal of Petitioner’s action on behalf of the Orly Trust. The case was
dismissed.

The Settlement Proceeds
Under applicable law, the proceeds of a settlement obtained in a derivative lawsuit belong
to the direct plaintiff (in this case, the Orly Trust), not the derivative plaintiff (in this case,
Orly personally). Nonetheless, to date, none of the aforementioned $32.3 million (the
“Settlement Proceeds”) has been remitted to the Orly Trust, nor have any of the settling
parties indicated an intention to do so in the future.
At a hearing before Justice Jaffe on March 25, 2015, counsel to the Trump Group Entities

confirmed that $17.3 million of the Settlement Proceeds has already been paid, but that

$15 million remains to be paid, less possible “set-offs” and subject to possible

“12.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 183 of 218

21.

22.

23.

24.

acceleration or extension of those payment dates.
In a recent brief, Orly has alleged that, to date, she has not personally received any of the
Settlement Proceeds. If true, this means $17.3 million of the Setthement Proceeds has
been paid to other members of the “AG Group,” i.e., the Brosers and Arie (the “Initial
Payment”). Orly has not disclosed the intended recipients of the remaining $15 million.
Consistent with her fiduciary duty to the Orly Trust and the express terms of the Trust
Agreement Obligations, Orly was required to ensure that the Trump Group Entities
Settlement proceeds were paid to the Orly Trust. However, Orly failed to comply with
these duties and obligations. Orly breached her fiduciary duty to the Orly Trust and the
express terms of the Trust Agreement Obligations.

Cross-Petitioner’s Substitution Motion
In order to protect the rights of the Orly Trust, Dalia moved in the Supreme Court, New
York County, for an order permitting her to substitute for Orly as plaintiff in the Orly
Trust Derivative Litigation and compelling the settling parties to deposit the Settlement
Proceeds into Court. Orly vigorously opposed Dalia’s motion, on the ground, inter alia,
that she is seeking to remove Dalia as Trustee of the Orly Trust. By Interim Order dated
May 7, 2015, Justice Jaffe neither granted nor denied the motion, but rather held it in
abeyance pending this Court’s determination of Orly’s Petition.
At the March 25, 2015 hearing on Dalia’s motion, Justice Jaffe suggested it might already
be too late to deposit the Initial Payment into Court, as the $17.3 million apparently has
already been paid out to non-parties. (“it sounds like that ship has sailed”). Accordingly,
Dalia brings this Cross- Petition seeking, inter alia: retention of Dalia as the only non-

contingent Trustee of the Orly Trust; monetary damages for misappropriation of Orly

-13-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 184 of 218

Trust assets; and turnover of the Settlement Proceeds for the Orly Trust, to the extent
such funds are recoverable.
Count I: Breach of Fiduciary Duty

25. The allegations contained in paragraphs 1 through 24 hereinbefore are realleged as if fully
set forth herein. !

26. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the
Settlement Proceeds therefrom belong to the Orly Trust.

27. Orly owed a fiduciary duty to the Orly Trust.

28. Consistent with her fiduciary duty to the Orly Trust, Orly was required to ensure that the
Settlement Proceeds were paid to the Orly Trust.

29. Orly did not so do. Instead, she entered into the Trump Group Entities Settlement
Agreement, which provided for the Settlement Proceeds to be paid to parties other than
the Orly Trust, and she authorized payment of the Settlement Proceeds to such other
parties.

30. Orly’s actions constitute a breach of fiduciary duty.

31, The Orly Trust has been injured by Orly’s breach of her fiduciary duty to the Orly Trust in

the amount of $32.3 million, plus statutory interest.

Count II; Breach of Loyalty
32, The allegations contained in paragraphs | through 31 hereinbefore are realleged as if fully

set forth herein.
33, Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the
Settlement Proceeds therefrom belong to the Orly Trust.

34. Orly owed a duty of loyalty to the Orly Trust.

-14.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 185 of 218

35. Consistent with her duty of loyalty to the Orly Trust, Orly was required to ensure that the
Settlement Proceeds were paid to the Orly Trust.

36. Orly did not so do. Instead, she entered into the Trump Group Entities Settlement
Agreement, which provided for the Settlement Proceeds to be paid to parties other than
the Orly Trust, and she authorized payment of the Settlement Proceeds to such other
parties.

37. Orly’s actions constitute a breach of her duty of loyalty.

38. The Orly Trust has been injured by Orly’s breach of her duty of loyalty to the Orly Trust
in the amount of $32.3 million, plus statutory interest.

Count If; Turnover

39. The allegations contained in paragraphs 1 through 38 hereinbefore are realleged as if fully
set forth herein.

40. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the name
of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

41. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the
Settlement Proceeds therefrom belong to the Orly Trust.

42. Orly was required to ensure that the Settlement Proceeds were paid to the Orly Trust.

43. The Settlement Proceeds should be delivered to the Orly Trust.

44. Orly should be compelled to turn over to the Orly Trust all Settlement Proceeds in her

possession, custody or control.

-15-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 186 of 218

Count IV: Accounting

45. The allegations contained in paragraphs 1 through 44 hereinbefore are realleged as if fully
set forth herein.

46. Orly has never provided an accounting of the Settlement Proceeds, which are an asset of
the Orly Trust.

47. As a matter of law and equity, Orly should provide an accounting of the Settlement
Proceeds.

Count V: Unjust Enrichment

48. The allegations contained in paragraphs | through 47 hereinbefore are realleged as if fully
set forth herein.

49, Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the name
of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

50. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the
Settlement Proceeds therefrom belong to the Orly Trust.

51. Orly was required to ensure that the Settlement Proceeds were paid to the Orly Trust.

52. Orly’s creditors received the Settlement Proceeds instead of the Orly Trust.

53. Orly received a benefit from the Settlement Proceeds which belong to the Orly Trust.

54, Orly received such benefit from the Settlement Proceeds at the expense of the Orly Trust.

55. Under principles of equity and good conscience, Orly must make restitution to the Orly
Trust in the amount of $32.3 million, plus statutory interest.

Count VI: Self-Dealing

56. The allegations contained in paragraphs 1 through 55 hereinbefore are realleged as if fully

-16-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 187 of 218

57.

58.

59.

60.

61.

62.

63.

64.

65.

66.

set forth herein.
Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the
Settlement Proceeds therefrom belong to the Orly Trust.
Orly was required to ensure that the Settlement Proceeds were paid to the Orly Trust.
Orly did not so do. Instead, she entered into the Trump Group Entities Settlement
Agreement, which provided for the Settlement Proceeds to be paid to parties other than
the Orly Trust, and she authorized payment of the Settlement Proceeds to such other
parties.
Orly’s actions constitute self-dealing.
The Orly Trust has been injured by Orly’s self-dealing in the amount of $32.3 million,
plus statutory interest.

Count VII: Successor Trustee
The allegations contained in paragraphs | through 61 hereinbefore are realleged as if fully
set forth herein.
Upon information and belief, Orly is seeking to have Dalia removed as Trustee and a new
Trustee appointed who will not seek to recover the Settlement Proceeds on behalf of the
Orly Trust.
Orly should not be permitted to have Dalia removed as Trustee and a new Trustee
appointed who will not seek to recover the Settlement Proceeds on behalf of the Orly
Trust.
Pursuant to Article SEVENTH of the Trust Agreement, an outgoing Trustee has the

power to name a successor Trustee.

If this Court removes Dalia as trustee of the Orly Trust, Dalia should be permitted to

-17-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 188 of 218

exercise her power to name a successor Trustee.
Count VII: Successor Trustee

67. The allegations contained in paragraphs 1 through 66 hereinbefore are realleged as if fully
set forth herein.

68. Upon information and belief, Orly is seeking to have Dalia removed as Trustee and a new
Trustee appointed who will not seek to recover the Settlement Proceeds on behalf of the
Orly Trust.

69. Orly should not be permitted to have Dalia removed as Trustee and a new Trustee
appointed who will not seek to recover the Settlement Proceeds on behalf of the Orly
Trust.

70. Pursuant to Article SEVENTH of the Trust Agreement, an outgoing Trustee has the
power to name a successor Trustee.

71, If this Court removes Dalia as trustee of the Orly Trust, Dalia should be permitted to
exercise her power to name a successor Trustee.

72. If Dalia is not permitted to exercise her power to name a successor Trustee, this Court
should name an objective third party Trustee choosen from an independent list.

Interested Parties

73. The names and addresses of all persons, other than the Petitioner, interested in the
obtaining a determination of the issues presented in this Petition, and all other persons
interested in this proceeding who are required to be cited upon this application or
concerning whom this Court is required to have information, are:

(a) The following who are of full age and sound mind or are corporations or
associations:

-18-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19

ORLY GENGER
780 Greenwich Street, Apt. 4P
New York, New York 10014

Interest: Beneficiary and Petitioner, Cross-Respondent

SAGI GENGER 1993 TRUST
C/O John Dellaportas

Kelley Drye & Warren

101 Park Avenue

New York, New York

Interest: Contingent Remainderman
(b) The following who are persons under disability:

Infants: None
Others under a disability: None

(c) The following persons who are confined in prison: None

Page 189 of 218

(d) The following persons whose names or whereabouts are unknown: None

74. There are no persons, corporations or associations other than those mentioned who are

interested in this proceeding.

75. No previous application for this or similar relief has been made to this or any other court

except:

a. Motion Seq. 42 (for payment into Court) in the Orly Trust Derivative Litigation,

entitled Arie Genger, et al. v. Sagi Genger, et_al., Index No. 651089/2010 in New

York Supreme Court, New York County. Motion Seq. 42 was held in abeyance

by the Supreme Court pending a determination by this Court.

b. Petition before this Court filed June 14, 2016, citation not yet issued.

WHEREFORE, Petitioner requests the following relief:

a. declaratory judgment that Dalia is, and will remain, the only non-contingent

Trustee of the Orly Trust;

-19-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 190 of 218

WHEREFORE, your Respondent prays that the foregoing relief be granted and such

other and further relief as the Court shall deem just and proper.

Dated: New York, New York
August 12, 2017 Lj

Ld tu
OER

DALIA GE
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 191 of 218

STATE OF NEW YORK
SURROGATE'S COURT: COUNTY OF NEW YORK

In the Matter of the Application of

ORLY GENGER, as a person interested, for the

removal of DALIA GENGER as Trustee of the

Orly Genger 1993 Trust pursuant to SCPA §711(11) AFFIDAVIT OF SERVICE
File No. 0017/2009

I, Judith Bachman, Esq., of 254 S. Main Street, Suite 306, New City, New York 10956, being
duly sworn, state that I am over the age of eighteen years and that on August 14, 2017, I caused
to be deposited a copy of the Amended Answer and Cross-Peition of Respondent, Dalia Genger,
herein, in a post office box regularly maintained by the U.S. Postal Service in the County of
Rockland, State of New York, addressed to:

ORLY GENGER
780 Greenwich Street, Apt. 4P
New York, New York 10014

SAGI GENGER 1993 TRUST
C/O John Dellaportas

Kelley Drye & Warren

101 Park Avenue

New York, New York

Kasowitz, Benson, Torres & Freidman LLP
1633 Broadway
New York, NY 10019

The envelopes was deposited postage paid by regular first class mail. No mailing was returned
as undeliverable.

Qudith Bachman, Esq.

 

Sworn to before me this

  

JOANNE REDDEN HOROWITZ
Public, State of New York
wotary Ho, OGHOSCSATOB

Pain Expires March 11, 2019

 
  

Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 192 of 218
FILED: NEW YORK COUNTY CLERK 08/11/2014 10:36 AM INDEX NO. 651089/2010

NYSCEF DOC. NO. 1099 RECEIVED NYSCEF: 08/11/2014

 
   

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

X

ARIE GENGER and ORLY GENGER, in her

mdividual capacity and on behalf of

THE ORLY GENGER 1993 TRUST, : Index No. 651089/2010
(Jaffe, B. JSC)

Plaintiffs,

-against-

SAGI GENGER, TPR INVESTMENT

ASSOCIATES, INC., DALIA GENGER, THE

SAGI GENGER 1993 TRUST, ROCHELLE

FANG, individually and as trustee of THE SAGI

GENGER 1993 TRUST, GLENCLOVA

INVESTMENT COMPANY, TR INVESTORS,

LLC, NEW TR EQUITY I, LLC, NEW TR

EQUITY IU, LLC, JULES TRUMP, EDDIE

TRUMP AND MARK HIRSCH, : NOTICE OF MOTION

Defendants.

 

SAGI GENGER, individually and as assignee of
THE SAGI GENGER 1993 TRUST, and TPR
INVESTMENT ASSOCIATES, INC.

Cross-Claimants, Counterclaimants, and
Third-Party Claimants,

-against-

ARIE GENGER, ORLY GENGER,

GLENCLOVA INVESTMENT COMPANY,

TR INVESTORS, LLC, NEW TR EQUITY I, LLC,
NEW TR EQUITY IU, LLC, JULES TRUMP,
EDDIE TRUMP, MARK HIRSCH,
TRANS-RESOURCES, INC., WILLIAM :
DOWD, and THE ORLY GENGER 1993 TRUST,

Cross-Claim, Counterclaim and/or
Third-Party Defendants.

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 193 of 218

PLEASE TAKE NOTICE THAT, upon the accompanying Affirmation of Judith
Bachman, dated August 11, 2014, and the exhibits attached thereto, and upon all the pleadings
and proceedings heretofore had herein, Defendant Dalia Genger, through her undersigned
counsel will move this Court returnable at 60 Centre St., Motion Submission Part, Room 130 on
September 30, 2014, at 9:30 a.m. or as soon thereafter as counsel can be heard for an order
substituting Dalia Genger, as trustee, as plaintiff on Orly Genger’s Trump Group claims and for
an order pursuant to CPLR 2701 directing that the Trump Group settlement fund be paid into

Court, and such further and other relief as the Court may deem just and proper.

PLEASE TAKE FURTHER NOTICE that pursuant to CPLR 2214(b), answering papers,

if any, must be served at least seven days prior to the return date of this motion.

Dated: August 11, 2014, 2014
New City, New York

/s/
Judith Lisa Bachman, Esq.
Counsel for Defendant
Dalia Genger, Trustee
254 South Main Street, Suite 306
New City, New York 10956
845-639-3210
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 194 of 218

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

 

 

 

 

COUNTY OF NEW YORK am
, Surrogate's Cou
x Na Yo AANEOUS DEPT.
In the Matter of JUN 14 2016
FILED
DALIA GENGER, Clerk_—
Trustee of the Orly Genger 1993 Trust,
Petitioner, Index No, AOO8 -!7

-against-

ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC PETITION FOR
NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC, TURNOVER OF

TRANS-RESOURCES, INC., ARNOLD BROSER, TRUST PROPERTY
DAVID BROSER, JOHN DOES. 1-20, and AND OTHER RELIEF

JANE DOES 1-20,

Respondents,
x

 

TO THE SURROGATE’S COURT, COUNTY OF NEW YORK:

It is respectfully alleged:

The Parties

l. Petitioner, Dalia Genger, resides and is domiciled at 200 E. 65" Street, in the City
of New York, County of New York and State of New York.

2. Petitioner is the Trustee of the Orly Genger 1993 Trust (the “Orly Trust”).

3. Respondent Orly Genger (“Orly”) is the only non-contingent beneficiary of the
Orly Trust. The remaining respondents (“Respondents”) are interested parties who wrongfully
aided and abetted Orly in the misappropriation of Orly Trust assets.

Jurisdiction and Venue
4. This Court has subject matter jurisdiction pursuant to the Surrogate’s Court

Procedure Act, inter alia, SCPA 103(50), SCPA 207(1), and SCPA 209(6).

 

-1-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 195 of 218

5. Venue in this County is proper pursuant to, inter alia, SCPA 207(1).
The Orly Trust

6. On or around December 13, 1993, Arie Genger (“Arie”) settled the Orly Trust
pursuant to a written Trust Agreement executed by Arie, as Grantor, the two prior Trustees,
Lawrence M. Small and Sash A. Spencer (the “Trust Agreement”). (Ex. 1.)

7. Pursuant to Article ELEVENTH, Section C of the Trust Agreement, all trust
funds are to be held in the name of the Orly Trust, and no Orly Trust assets are to be used for the
benefit of Orly’s creditors (the “Trust Agreement Obligations”).

8. The Respondents were aware of the Trust Agreement Obligations.

Orly Trust Derivative Litigation

9. In July 2010, Orly instituted a derivative action the Supreme Court, New York
County entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010, by which she
brought claims “on behalf of the Orly Trust as the beneficiary of the Orly Trust” (the “Orly Trust
Derivative Litigation”). The Complaint sought to assert claims for the Orly Trust’s ownership in
shares of stock in a company called Trans-Resources, Inc. (“TRI”). Orly later amended her

pleading to assert claims against, inter alia, the purchasers of those TRI shares, Respondents

 

Glenclova Investment Company, TR Investors, LLC, New TR Equity I, LLC, and New TR
Equity II, and TRI (collectively, the “Trump Group Entities”). (Ex. 2.)

10. On January 2, 2013, in the Orly Trust Derivative Litigation, Justice Jaffe of the
Supreme Court, New York County adopted Orly’s position that she “has legal standing to
represent the Orly Trust” and “may act on behalf of the Orly Trust unless and until the
Surrogate's Court rules otherwise in an appropriate action there.” (Ex. 3.)

11. Earlier on in the same Orly Trust Derivative Litigation, Orly moved to restrain
y

-2-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 196 of 218 —

Petitioner from pursuing what Orly characterized as a “duplicative” action as Trustee of the Orly
Trust before the Delaware Chancery Court, by which Petitioner was seeking a declaration of
obtain ownership of the same TRI shares. According to Orly: “In the instant action ..., I seek,
among other things, the return of those [same] TRI Shares to the Orly Trust.” Also according to
Orly, Petitioner’s “contention that the Orly Trust is not a party to this action ... is meritless.
Orly is prosecuting this action on behalf of the Orly Trust.” The Supreme Court, New York
County, agreed, restraining Petitioner from pursuing the action in the Delaware Chancery Court
by which the Orly Trust had sought the TRI shares. (Ex. 4.)

12. As a derivative plaintiff for the Orly Trust, having prevented the ‘duplicative
litigation’ brought by Petitioner herself on behalf of the Orly Trust, Orly became the de facto
trustee of the Orly Trust and owed fiduciary duties to the Orly Trust.

13. Respondents knew that Orly owed fiduciary duties to the Orly Trust.

Discontinuance With Prejudice of
The Orly Trust Claims

14. In June 2013, Orly disclosed that she had “entered into a confidential settlement
agreement to resolve all issues among the stipulating parties,” which included the Trump Group
Entities. However, the settlement terms were left undisclosed. Petitioner sought production of
the settlement agreement, but Orly refused to produce it, claiming the document was too
“confidential.” When it was proposed that the document be produced under “Attorney’s Eye’s
Only” limitation, Orly refused that proposal as well. Instead, Orly submitted the Settlement
Agreement to Justice Jaffe, unsolicited, for in camera inspection.

15. By letter dated June 28, 2013, counsel to the Trump Group Entities wrote to the
Court on behalf of all settling parties “including ... Orly Genger” confirming that: “A material

term of the agreement among the settling parties was the dismissal of all claims presently

-3-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 197 of 218

pending against one another, in whatever capacity they were brought. [If the settlement
stipulation was drafted so as to] have the effect of not dismissing Orly Genger's derivative claims
against the Trump Group [Entities], contrary to the agreement of the settling parties. Excluding
such claims from the claims that are to be dismissed is not what the Trump Group [Entities]
bargained and paid for in the settlement... .” (Ex. 5, emphases in original.)

16. Neither Orly nor any of the other settling parties disagreed with counsel’s
statements regarding the scope of the settlement. Accordingly, on July 1, 2013, Justice Jaffe
signed the requested Stipulation and Order of Discontinuance with Prejudice. (Ex. 6.)

The Trump Group Entities Settlement Agreement

17. Months later, as part of a parallel proceeding, the United States District Court
directed Orly to produce her settlement agreement with the Trump Group Entities (the “Trump
Group Entities Settlement Agreement”). (Ex. 7.) The document revealed that Orly had settled
her claims against the Trump Group Entities both “in her individual capacity and in her capacity
as beneficiary of the Orly Genger 1993 Trust” — the latter being the very capacity by which this
Court permitted Orly to assert derivative claims. According to its signatories, the purpose of the
agreement was “to resolve all issues, disputes and disagreements between [Orly and the other
Settling Parties], including but not limited to the issue of ownership of all [TRI] shares,” most
significantly those TRI shares claimed by the Orly Trust.

18. In exchange, the Trump Group Entities agreed to pay $32.3 million to the so-
called “AG Group,” consisting of Orly, her father Arie, and Respondents Arnold and David
Broser (collectively, “the Brosers”). Upon information and belief, the Brosers are creditors of
Orly personally, to whom Orly owes many millions of dollars. The payments were broken up

into: (a) an immediate payment of $17.3 million and (b) two follow-up payments of $7.5 million.

o4.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 198 of 218

According to the federal court, which revicwed the document, “Orly monetized her beneficial
interest in the Orly Trust[’s] [TRI] shares for $32.3 million ....” (Ex. 8.)

19, | The Trump Group Entities have since reaffirmed that the federal court construed
the Trump Group Entities Settlement Agreement correctly:

“{Any suggestion] that the confidential settlement agreement might only dis-miss

Orly’s individual claims against the Trump Group [Entities], but not resolve the

Orly Trust’s claims against the Trump Group [Entities] and the TPR Group... is

counterfactual. This Court has already held that certain of Orly’s claims in this

action, including the remaining claims, are derivative in nature, and may be
maintained by Orly on behalf of the Orly Genger 1993 Trust. ... In settling the

claims among them, the Trump Group [Entities], Trans-Resources, Orly and Arie

agreed to the dismissal of all claims presently pending against one another. This

agreement is memorialized in the Second Amended Stipulation of

Discontinuance.

20. Evidencing this intent, in Section 6(a) of the Trump Group Entities Settlement
Agreement, Orly settled and released all of her claims in the Trump Group Entities Settlement in
both her derivative and individual capacities. (Ex. 7, p. 10: Orly releasing the Trumps “‘in all
capacities.”) In Section 8(a) thereof, Orly further agreed to “cause” the Orly Trust to do the
same, which she later did, advising the Delaware Chancery Court that she favored dismissal of
Petitioner’s action on behalf of the Orly Trust. The case was dismissed.

The Settlement Proceeds

21. Under applicable law, the proceeds of a settlement obtained in a derivative
lawsuit belong to the direct plaintiff (in this case, the Orly Trust), not the derivative plaintiff (in
this case, Orly personally). Nonetheless, to date, none of the aforementioned $32.3 million (the
“Settlement Proceeds”) has been remitted to the Orly Trust, nor have any of the settling parties
indicated an intention to do so in the future.

22. Ata hearing before Justice Jaffe on March 25, 2015, counsel to the Trump Group

Entities confirmed that $17.3 million of the Settlement Proceeds has already been paid, but that

-5-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 199 of 218

$15 million remains to be paid, less possible “set-offs” and subject to possible acceleration or
extension of those payment dates. (Ex. 9, pp. 10-11.)

23. In a recent brief, Orly has alleged that, to date, she has not personally received
any of the Settlement Proceeds. If true, this means $17.3 million of the Settlement Proceeds has
been paid to other members of the “AG Group,” ie., the Brosers and Arie (the “Initial
Payment”). Orly has not disclosed the intended recipients of the remaining $15 million.

24. Consistent with her fiduciary duty to the Orly Trust and the express terms of the
Trust Agreement Obligations, Orly was required to ensure that the Trump Group Entities
Settlement proceeds were paid to the Orly Trust. Orly failed to comply with these duties and
obligations. Respondents were aware of, and aided and abetted, Orly’s breaches of her fiduciary
duty to the Orly Trust and the express terms of the Trust Agreement Obligations.

25. In addition to the named Respondents, Orly was further aided and abetted in her
breaches of her fiduciary duty to the Orly Trust and the express terms of the Trust Agreement
Obligations was aided and abetted by other attorneys, advisors and other professionals who were
aware of her duties and obligations and profited from the breach thereof. Petitioner reserves her
right to amend her Petition to add these John Does and Jane Does as additional Respondents, as
further facts become available through discovery and otherwise.

Petitioner’s Substitution Motion

26. In order to protect the rights of the Orly Trust, Petitioner moved in the Supreme
Court, New York County, for an order permitting it to substitute for Orly as plaintiff in the Orly
Trust Derivative Litigation and compelling the settling parties to deposit the Settlement Proceeds
into Court. Orly vigorously opposed the Petitioner’s motion, on the ground, inter alia, that she is

seeking to remove the Petitioner as Trustee of the Orly Trust. By Interim Order dated May 7,

-6-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 200 of 218

2015, Justice Jaffe neither granted nor denied the motion, but rather held it in abeyance pending
this Court’s determination of Orly’s removal petition. (Ex. 10.)

27. At the March 25, 2015 hearing on Petitioner’s motion, Justice Jaffe suggested it
might already be too late to deposit the Initial Payment into Court, as the $17.3 million
apparently has already been paid out to non-parties. (Ex. 9, p. 28: “it sounds like that ship has
sailed”). Accordingly, Petitioner brings this Petition seeking, inter alia, monetary damages for
misappropriation of Orly Trust assets. To the extent such Settlement Proceeds are recoverable,
Petitioner seeks turnover of those funds for the Orly Trust.

Count I: Aiding and Abetting Breach of Fiduciary Duty
Against All Respondents

28. The allegations contained in paragraphs 1 through 27 hereinbefore are realleged
as if fully set forth herein.

29. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

30. Orly owed a fiduciary duty to the Orly Trust.

31. Consistent with her fiduciary duty to the Orly Trust, Orly was required to ensure
that the Settlement Proceeds were paid to the Orly Trust.

32. Orly did not so do. Instead, she entered into the Trump Group Entities Settlement
Agreement, which provided for the Settlement Proceeds to be paid to parties other than the Orly
Trust, and she authorized payment of the Settlement Proceeds to such other parties.

33. Orly’s actions constitute a breach of fiduciary duty.

34. Respondents were aware of Orly’s fiduciary duty to the Orly Trust.

35. Respondents knowingly induced and/or participated in Orly’s breach of her

fiduciary duty to the Orly Trust by, inter alia, taking the Settlement Proceeds which belong to the

-7-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 201 of 218

Orly Trust, by drafting and entering into the Trump Group Entities Settlement Agreement which
failed to direct payment of the Settlement Proceeds to the Orly Trust, by advising and inducing
Orly to enter into the Trump Group Entities Settlement Agreement which failed to direct
payment of the Settlement Proceeds to the Orly Trust, and/or by directing and authorizing
payment of the Settlement Proceeds to parties other than the Orly Trust.

36. In doing so, Respondents aided and abetted Orly’s breach of fiduciary duty.

37. The Orly Trust has been injured by Respondents’ aiding and abetting of Orly’s
breach of her fiduciary duty to the Orly Trust in the amount of $32.3 million, plus statutory
interest.

Count II: Tortious Interference with Contract

Against All Respondents

38. The allegations contained in paragraphs 1 through 37 hereinbefore are realleged
as if fully set forth herein.

39. The Trust Agreement is a valid contractual agreement by the Orly Trust.

40. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

41. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust. |

42. Respondents were aware of the Trust Agreement Obligations.

43. The Orly Trust, acting through its de facto trustee Orly in the Orly Trust
Derivative Litigation, breached the Trust Agreement Obligations by causing the Settlement
Trustees to not be held in the name of the Orly Trust, and to instead use the Settlement Proceeds

for the benefit of Orly’s creditors, including the Brosers.

-8-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 202 of 218

44. Respondents caused the Orly Trust’s breach of the Trust Agreement Obligations
by, inter alia, taking the Settlement Proceeds which belong to the Orly Trust, by drafting and
entering into the Trump Group Entities Settlement Agreement which failed to direct payment of
the Settlement Proceeds to the Orly Trust, by advising and inducing Orly to enter into the Trump
Group Entities Settlement Agreement which failed to direct payment of the Settlement Proceeds
to the Orly Trust, and/or by directing and authorizing payment of the Settlement Proceeds to
parties other than the Orly Trust.

45. In doing so, Respondents tortiously interfered with the Trust Agreement
Obligations.

46. Respondents’ interference with the Trust Agreement Obligations was both
intentional and improper.

47, The Orly Trust has been injured by Respondents’ tortious interference with
contract in the amount of $32.3 million, plus statutory interest.

Count III: Money Had and Received
Against All Respondents

48. The allegations contained in paragraphs 1 through 47 hereinbefore are realleged
as if fully set forth herein.

49. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

50. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

51. Orly was required to ensure that the Settlement Proceeds were paid to the Orly

Trust.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 203 of 218

52. Respondents knew that Orly was required to ensure that the Trump Group Entities
Settlement proceeds were paid to the Orly Trust.

53. However, pursuant to the terms of the Trump Group Entities Settlement
Agreement, the Settlement Proceeds were and are to be paid by the Trump Group Entities to
parties other than the Orly Trust.

94. None of the Settlement Proceeds have been paid to the Orly Trust.

55. Respondents received and/or are currently holding the Settlement Proceeds
instead of the Orly Trust.

56. Respondents received a benefit from the Settlement Proceeds which belongs to
the Orly Trust.

57. Under principles of good conscience, Respondents should not be allowed to retain
the Settlement Proceeds which belong to the Orly Trust, but rather should be compelled to return
all $32.3 million to the Orly Trust, plus statutory interest.

Count IV: Unjust Enrichment

Against All Respondents Except Trump Group Entities

58. The allegations contained in paragraphs 1 through 57 hereinbefore are realleged
as if fully set forth herein.

59. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

60. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

61. Orly was required to ensure that the Settlement Proceeds were paid to the Orly

Trust.

-10-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 204 of 218

62. Respondents knew that Orly was required to ensure that the Settlement Proceeds
were required to be paid to the Orly Trust.

63. Respondents (except the Trump Group Entities) received the Settlement Proceeds
instead of the Orly Trust.

64. Respondents (except the Trump Group Entities) received a benefit from receiving
the Settlement Proceeds which belong to the Orly Trust.

65. The benefit Respondents (except the Trump Group Entities) received from
payment of the Settlement Proceeds was at the expense of the Orly Trust.

66. Under principles of equity and good conscience, Respondents (except the Trump
Group Entities) must make restitution to the Orly Trust in the amount of $32.3 million, plus
statutory interest.

Count V: Turnover
Against All Respondents

67. The allegations contained in paragraphs 1 through 66 hereinbefore are realleged
as if fully set forth herein.

68. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

69. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

70. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

71. Respondents knew that Orly was required to ensure that the Settlement Proceeds

were required to be paid to the Orly Trust.

-11-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 205 of 218

72. Respondents (except the Trump Group Entities) received the Settlement Proceeds
instead of the Orly Trust.

73. Respondents (except the Trump Group Entities) have in their possession the
Settlement Proceeds which should be delivered to the Orly Trust.

74. Respondents have refused to turn over the Settlement Proceeds to the Orly Trust
or pay it into Court.

75. Respondents should be compelled to turn over to the Orly Trust all Settlement
Proceeds in their possession, custody or control.

Count VI: Accounting
Against Respondent Orly

76. The allegations contained in paragraphs 1 through 75 hereinbefore are realleged
as if fully set forth herein.

77. Orly has never provided an accounting of the Settlement Proceeds, which are an
asset of the Orly Trust.

78. As a matter of law and equity, Orly should provide an accounting of the
Settlement Proceeds.

Interested Parties

79, The names and addresses of all persons, other than the Petitioner, interested in the
obtaining a determination of the issues presented in this Petition, and all other persons interested
in this proceeding who are required to be cited upon this application or concerning whom this
Court is required to have information, are:

(a) The following who are of full age and sound mind or are corporations or
associations:

ORLY GENGER
780 Greenwich Street, Apt. 4P

-12-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 206 of 218

New York, New York
Interest: Beneficiary and Respondent

ARIE GENGER
17001 Collins Avenue,
Sunny Isles Beach, Florida

Interest: Respondent

GLENCLOVA INVESTMENT COMPANY
41 Madison Ave,
New York, New York

Interest: Respondent

TR INVESTORS, LLC
41 Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY I, LLC
41 Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY II, LLC,
41 Madison Ave,

New York, New York

Interest: Respondent

TRANS-RESOURCES, INC.
41 Madison Ave,
New York, New York

Interest: Respondent

ARNOLD BROSER
5371 per Island Drive,
Miami Beach, Florida

Interest: Respondent

-13-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 207 of 218

DAVID BROSER

104 West 40th Street, 19th Floor

New York, New York

Interest: Respondent

SAGI GENGER 1993 TRUST

C/O John Dellaportas

Morgan, Lewis

101 Park Avenue,

New York, New York

Interest: Contingent Remainderman
(b) The following who are persons under disability:

Infants: None

Others under a disability: None

(c) The following persons who are confined in prison: None
(d) The following persons whose names or whereabouts are unknown: None

80. There are no persons, corporations or associations other than those mentioned
who are interested in this proceeding.

81. No previous application for this or similar relief has been made to this or any
other court except Motion Seq. 42 (for payment into Court) in the Orly Trust Derivative
Litigation, entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010 in New
York Supreme Court, New York County. Motion Seq. 42 was held in abeyance by the Supreme

Court pending a determination by this Court.

-14-
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 208 of 218

WHEREFORE, Petitioner requests the following relief against all Respondents:

a.

b.

damages in in the amount of $32.3 million, plus statutory interest;
imposition of a constructive trust on the Settlement Proceeds;

an order directing the delivery of the Settlement Proceeds to her as Trustee;
an accounting of the Settlement Proceeds; and

such other relief as to the Court seems just and necessary.

Dated: June 13, 2016

Dh bog

(Signature of Petitioner)

Dalia Genger

(Print Name)
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 209 of 218

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK )
VERIFICATION
I, the undersigned the petitioner named in the foregoing petition, being duly sworn, say:

VERIFICATION: I have read the foregoing petition subscribed by me and know the contents
thereof, and the same is true of my own knowledge, except as to the matters therein stated to be
alleged upon information and belief, and as to those matters I believe it to be true.

(Signature of Petitioner)
Dalia Genger

(Print Name)

On the (34 y day of dng , 20 1(,_, before me personally

came Dalia Genger to me known to be the person described in and who executed the foregoing
instrument. Such person duly swore to such instrument before me and duly acknowledged that
he/she executed the same.

Ch AAA

 

Notary Public
nr
tay Seta JUDPFH BACHMAN
Quai fey (2-BA6048319 LAW OFFICES OF JUDITH BACHMAN
Commiscigr Peomes Som guy 3" 254 S. Main Street, Suite 306
os Job New City, New York 10956

(845) 639-3210
jlbesq_99@yahoo.com

Attorneys for Petitioner Dalia Genger
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 210 of 218

SURROGATE'S COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as Trustee

of the Orly Genger 1993 Trust, Created by Trust Agreement
Dated December 13, 1993 between ARIE GENGER, as
Grantor, and LAWRENCE M. SMALL and SASH A.
SPENCER, as Trustees, to Turnover Property to the Orly
Genger 1993 Trust.

 

In the Matter of DALIA GENGER, trustee of the ORLY
GENGER 1993 TRUST,

Petitioner,
- against -
ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC, NEW
TR EQUITY I, LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER, DAVID
BROSER, JOHN DOES 1-20, and JANE DOES 1-20,

Respondents.

 

 

FILENO.  2008-0017/E

Hon. Nora S. Anderson

AFFIRMATION OF
MARK S. HIRSCH IN
SUPPORT OF THE TR
ENTITIES' MOTION TO
DISMISS THE

AMENDED PETITION
FOR TURNOVER

Mark S. Hirsch, an attorney duly admitted to practice law in the State of New

York, hereby affirms under penalty of perjury pursuant to CPLR 2106 as follows:

1. I am a member of the bar of the State of New York. I make this

affirmation in support of the Motion to Dismiss the Amended Petition for Turnover filed

by Glenclova Investment Co., TR Investors, LLC, New TR Equity I, LLC, New TR
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 211 of 218

Equity I, LLC and Trans-Resources, LLC.’ I am fully familiar with the matters set forth
in this affirmation.

2. I am Executive Vice President and General Counsel of Creative
Worldwide Management, LLC ("CWM"), which maintains offices at 400 Park Avenue,
19" Floor, New York, New York 10022 ("CWM's Offices").

3. I also serve as Executive Vice President and General Counsel for each of
Glenclova Investment Co., TR Investors, LLC, New TR Equity I, LLC, New TR Equity
II, LLC and Trans-Resources LLC (the "TR Entities"). None of the TR Entities maintain
an office in New York State. As a consequence, none of the TR Entities share office
space with CWM or at CWM's Offices. Moreover, CWM is not a member of any of the
TR Entities.

4. Four of the five TR Entities (TR Investors, LLC, New TR Equity I, LLC,
New TR Equity I, LLC and Trans-Resources, LLC) are limited liability companies.
Only Glenclova Investment Co., is a corporation. Glenclova is incorporated under the
laws of the Cayman Islands and has its principal offices in the Cayman Islands.

5. There is no existing corporation known as Trans-Resources, Inc. It was
converted into Trans-Resources, LLC in June 2013, and is a limited liability company
created under the laws of Delaware with its principal offices in Florida. Although the
Petitioner was informed of these facts in the TR Entities’ original motion to dismiss

filings (see Affirmation of Mark S. Hirsch dated February 5, 2018, and Memo of Law in

 

' The original Petition and the only citation issued in this proceeding lists Trans-Resources, Inc. as a

Respondent. No such entity exists. In June 2013, before the Settlement Agreement at issue was
signed, Trans-Resources, Inc. converted into a limited liability company named Trans-Resources,
LLC. See infra ¥ 5.
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 212 of 218

Support of Motion to Dismiss [Dkt. Entries filed Feb. 6, 2018]), the caption of the
Amended Petition continues to identify Trans-Resources, Inc. as a Respondent. To my
knowledge, after due inquiry, no service of any citation has ever been attempted on
Trans-Resources, LLC and no citation identifying Trans-Resources, LLC has ever been
issued. (See infra Jf 6, 8.)

6. On January 5, 2018, several copies of the attached citation were
purportedly left at CWM's Offices. None of those copies contained any attachments,
such as the petition that I understand is underlying this action. Further, none of the
citations identified Trans-Resources, LLC as a respondent. In addition, none of those
copies were left with me. Rather, those copies were left with an office administrative
assistant, Ms. Tatiana Selca, who is not authorized to receive process for CWM (which is
not a party to any Genger-related action) or for any of the TR Entities (which, again, do
not maintain any presence in New York).

7. The administrative assistant, Ms. Tatiana Selca, is not an employee of any
of the TR Entities and does not work in any of the principal offices for any of the TR
Entities.

8. On April 17, 2018, I received an email from one of the TR Entities'
attorneys, John Boyle of Skadden Arps, Slate, Meagher & Flom, LLP, informing me that,
on that day, he had received a copy of the Amended Petition by overnight mail. To my
knowledge after due inquiry, to date, no copy of the Amended Petition has been
personally served on any of the TR Entities (and I am not aware of any attempts by
Petitioner to personally serve the Amended Petition on any of the TR Entities). In

addition, no supplemental citations have been served on me or any of the TR Entities.

3
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 213 of 218

Moreover, Mr. Boyle is not, and has never been, authorized to accept service of the
Amended Petition on behalf of the TR Entities.

9. Insofar as the allegations of the Amended Petition regarding what the
Amended Petition references as the "Remaining Payment" are concerned, the TR Entities
are not in possession of any assets of the Orly Trust in relation to any remaining
obligations under the Settlement Agreement. The remaining obligations due under the
Settlement Agreement are governed by paragraph 3 of that agreement and certain
promissory notes (the “Notes”, the substantial form of which was included as Exhibit A
to the Settlement Agreement, which is included with the Settlement Agreement attached
as Exhibit E to the Affirmation of John Boyle filed in support of the TR Entities' Motion
to Dismiss the Amended Petition ). Of the TR Entities, only Trans-Resources, LLC is a
signatory to those Notes and Trans-Resources, LLC is the sole "Maker" of those Notes.

10. As provided in the Settlement Agreement and the Notes, however, the
Notes are not mature and none of the obligations under the Notes are presently due. (See
Settlement Agreement [Boyle Aff., Ex. E] 4 3 & Exhibit A). Thus, there is no current
obligation for Trans-Resources, LLC to either fund or make any payment to any person
in connection with the Settlement Agreement. Moreover, should the Notes become
mature and due, among Trans-Resources, LLC's obligations under the Notes is to make
payment to the attorneys for the AG Group (which Trans-Resources has been informed
by the AG Group have changed, and the Notes revised accordingly), subject to certain
set-offs and adjustments identified in the Settlement Agreement and the Notes. (See id.).

Under the Settlement Agreement and the Notes, Trans-Resources, LLC has not made and
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 214 of 218

has no obligation to make any payments directly to Orly Genger or to the Orly Genger
1993 Trust.

I affirm under penalty of perjury that the foregoing is true and correct. Executed
on May “7, 2018 in New York, New York.

petra

Mark S. Hirsch
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 215 of 218

Miscellaneous Citation File No. 240 8- 00/7) E.

SURROGATE’S COURT NEW YORK COUNTY

Citation

THE PEOPLE OF THE STATE OF NEW YORK
TO:
ORLY GENGER,
ARIE GENGER,
GLENCLOVA INVESTMENT COMPANY,
~ TR INVESTORS, LLC;
NEW TR EQUITY I, LLC,
NEW TR EQUITY II, LLC,
TRANS-RESOURCES, INC.,
ARNOLD BROSER,
DAVID BROSER,
SAGI GENGER 1993 TRUST

 

A petition having been filed by Dalia Genger, who is domiciled at 200 E. 65" Street, in
the City of New York, County of New York and State of New York.
YOU ARE HEREBY CITED TO SHOW CAUSE before the Surrogate's Court, New

York County, at 31 Chamber Street, Room 50 New York, New York on

Blouse, 201¥ at 10 o’clock in the forenoon of that day, why a decree should not be
4 Consernand the Orly G (943 Trust creased by Trust Agreement dated december 13,1993 between Ane Genger,
ma <ientivesntahonne halve ophvontcoresoiebioromvorrron roves. sitive<Orop town: torabbbotbccon

Ie Grantor tind Ldwrtnce WSs Oud Sth A. Spence as Tustees,
granting the following relief as requested in the petition:

a. damages in in the amount of $32.3 million, plus statutory interest;
b. imposition of a constructive trust on the Settlement Proceeds;
Cc. an order directing the delivery of the Settlement Proceeds to her as Trustee;

d. an accounting of the Settlement Proceeds; and
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 216 of 218

€. such other relief as to the Court seems just and necessary.

Dated, Attested and Sealed,

december al } 20/7) Hon. Nont S. Angerson , Surrogate

Sutra denahrin. Chiy Clerk.

JUDITH BACHMAN, ESQ

254 S. Main Street, Suite 306

New City, New York 10956

(845) 639-3210
jlbesq_99@yahoo.com

Attorneys jor Petitioner Dalia Genger

[Note: This citation is served upon you as required by law. You are not required to appear. If you
fail to appear it will be assumed you do not object to the relief requested. You have a right to
have an attorney appear for you.]

 

PROOF OF SERVICE MUST 8E FILED

TWO DAYS PRIOR TO THE RETURN DATE
Court Rule 207.7 (c)

 

 

 
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 217 of 218

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK _ )
: SS.
COUNTY OF NEW YORK.)

Julie M. Thaxton, being duly sworn, deposes and says:

1. [am not a party to the action, am over 18 years of age and am employed by
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036.

2. On May 7, 2018 I served a true copy of the

e Notice of Motion,

e Affirmation of John Boyle in Support of the TR Entities’ Motion to Dismiss the
Amended Petition for Turnover of Trust Property and Other Relief with the exhibits
annexed thereto,

e Affirmation of Mark S. Hirsch in Support of the TR Entities' Motion to Dismiss the
Amended Petition for Turnover and

e Memorandum of Law in Support of the TR Entities' Motion to Dismiss the
Amended Petition for Turnover of the Trust Property and Other Relief Filed on
April 13, 2018 by Dalia Genger as Trustee of the Orly Genger 1993 Trust

by Federal Express, overnight delivery upon:

Judith Lisa Bachman, Esq.
254 S. Main Street, Suite 306
New City, New York 10956

Kasowitz Benson Torres LLP
Michael Paul Bowen

1633 Broadway

New York, NY 10019

Kelley Drye & Warren LLP
John Dellaportas

101 Park Avenue

New York, NY 10178

Mitchell D. Goldberg, Esq.
The Freyberg Law Group
950 Third Avenue

32nd Floor

New York, NY 10022
|
Case 1:19-cv-09365-AKH Document 1-38 Filed 10/09/19 Page 218 of 218
|

|

|

|

|

|

Leon Friedman

685 Third Avenue, 25th Floor |
New York, NY 10017 |

Qu $4 Alu

Julie M. Thaxton |

Sworn to before me this

7th May 2

Briaf E. Keating 7

Notary Public, State of New York
No. 01KE5009535

Qualified in Westchester County
Certificate Filed in New York County
Commission Expires March 15, 2019
